Exhibit 10.1

EXECUTION COPY

 

 

 

SALE AND SERVICING AGREEMENT

by and among

HERCULES CAPITAL FUNDING TRUST 2012-1,

as the Issuer,

HERCULES CAPITAL FUNDING 2012-1 LLC,

as the Trust Depositor,

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

as the Seller and as the Servicer,

and

U.S. BANK NATIONAL ASSOCIATION,

as the Trustee, Backup Servicer, Custodian and Securities Intermediary

Dated as of December 19, 2012

 

 

 

Hercules Capital Funding Trust 2012-1

Asset-Backed Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

 

DEFINITIONS

     2   

Section 1.01.

 

Definitions.

     2   

Section 1.02.

 

Usage of Terms.

     31   

Section 1.03.

 

Section References.

     31   

Section 1.04.

 

Calculations.

     31   

Section 1.05.

 

Accounting Terms.

     31   

ARTICLE 2.

 

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

     32   

Section 2.01.

 

Creation and Funding of Issuer; Transfer of Loan Assets.

     32   

Section 2.02.

 

Conditions to Transfer of Initial Loan Assets to Issuer.

     34   

Section 2.03.

 

Acceptance by Issuer.

     35   

Section 2.04.

 

Conveyance of Substitute Loans.

     36   

Section 2.05.

 

Optional Sales of Loans.

     37   

Section 2.06.

 

Optional Substitution of Loans.

     38   

Section 2.07.

 

Release of Excluded Amounts.

     38   

Section 2.08.

 

Delivery of Documents in the Loan File.

     39   

Section 2.09.

 

Limitations on Optional Sale and Substitution.

     39   

Section 2.10.

 

Certification by Custodian; Possession of Loan Files.

     39   

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

     41   

Section 3.01.

 

Representations and Warranties Regarding the Trust Depositor.

     42   

Section 3.02.

 

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate.

     46   

Section 3.03.

 

[Reserved].

     46   

Section 3.04.

 

Representations and Warranties Regarding the Required Loan Documents.

     46   

Section 3.05.

 

[Reserved].

     46   

Section 3.06.

 

Representations and Warranties Regarding the Servicer.

     47   

Section 3.07.

 

Representations of the Backup Servicer

     48   

ARTICLE 4.

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

     49   

Section 4.01.

 

Custody of Loans.

     49   

Section 4.02.

 

Filing.

     50   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.03.

 

Changes in Name, Organizational Structure or Location.

     50   

Section 4.04.

 

Costs and Expenses.

     50   

Section 4.05.

 

Sale Treatment.

     50   

Section 4.06.

 

Separateness from Trust Depositor.

     51   

ARTICLE 5.

 

SERVICING OF LOANS

     51   

Section 5.01.

 

Appointment and Acceptance.

     51   

Section 5.02.

 

Duties of the Servicer and the Backup Servicer.

     51   

Section 5.03.

 

Liquidation of Loans.

     58   

Section 5.04.

 

[Reserved.]

     59   

Section 5.05.

 

Maintenance of Insurance.

     59   

Section 5.06.

 

Collection of Certain Loan Payments.

     59   

Section 5.07.

 

Access to Certain Documentation and Information Regarding the Loans.

     60   

Section 5.08.

 

Satisfaction of Collateral and Release of Loan Files.

     60   

Section 5.09.

 

Scheduled Payment Advances; Servicing Advances and Nonrecoverable Advances.

     62   

Section 5.10.

 

Title, Management and Disposition of Foreclosed Property.

     63   

Section 5.11.

 

Servicing Compensation.

     64   

Section 5.12.

 

Assignment; Resignation.

     65   

Section 5.13.

 

Merger or Consolidation of Servicer.

     66   

Section 5.14.

 

Limitation on Liability of the Servicer and Others.

     66   

Section 5.15.

 

Determination of Reserve Account Required Balance

     67   

Section 5.16.

 

Rights of and Limitation of Liability of Backup Servicer

     67   

ARTICLE 6.

 

COVENANTS OF THE TRUST DEPOSITOR

     68   

Section 6.01.

 

Legal Existence.

     68   

Section 6.02.

 

[Reserved].

     68   

Section 6.03.

 

Security Interests.

     68   

Section 6.04.

 

Delivery of Collections.

     68   

Section 6.05.

 

Regulatory Filings.

     69   

Section 6.06.

 

Compliance with Law.

     69   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.07.

 

Activities; Transfers of Notes or Certificates by Trust Depositor.

     69   

Section 6.08.

 

Indebtedness.

     69   

Section 6.09.

 

Guarantees.

     69   

Section 6.10.

 

Investments.

     69   

Section 6.11.

 

Merger; Sales.

     70   

Section 6.12.

 

Distributions.

     70   

Section 6.13.

 

Other Agreements.

     70   

Section 6.14.

 

Separate Legal Existence.

     70   

Section 6.15.

 

Location; Records.

     71   

Section 6.16.

 

Liability of Trust Depositor.

     71   

Section 6.17.

 

Bankruptcy Limitations.

     71   

Section 6.18.

 

Limitation on Liability of Trust Depositor and Others.

     71   

Section 6.19.

 

Payments from Obligors.

     72   

ARTICLE 7.

 

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS;

     72   

Section 7.01.

 

Distribution Account; Lockbox Account and Other Accounts.

     72   

Section 7.02.

 

Reserve Account.

     73   

Section 7.03.

 

Collection Account.

     74   

Section 7.04.

 

Securityholder Distributions.

     76   

Section 7.05.

 

Allocations and Distributions.

     77   

ARTICLE 8.

 

SERVICER DEFAULT; SERVICER TRANSFER

     79   

Section 8.01.

 

Servicer Default.

     79   

Section 8.02.

 

Servicer Transfer.

     81   

Section 8.03.

 

Acceptance by Successor Servicer; Reconveyance; Successor Servicer to Act.

     82   

Section 8.04.

 

Notification to Securityholders.

     84   

Section 8.05.

 

Effect of Transfer.

     84   

Section 8.06.

 

Database File.

     84   

Section 8.07.

 

Waiver of Defaults.

     85   

ARTICLE 9.

 

REPORTS

     85   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.01.

 

Monthly Reports.

     85   

Section 9.02.

 

Quarterly Reports.

     85   

Section 9.03.

 

Preparation of Reports; Officer’s Certificate.

     86   

Section 9.04.

 

Other Data; Obligor Financial Information.

     86   

Section 9.05.

 

Annual Report of Accountants.

     88   

Section 9.06.

 

Statements of Compliance from Servicer

     89   

Section 9.07.

 

[Reserved].

     89   

Section 9.08.

 

Notices of Event of Default, Servicer Default or Rapid Amortization Event.

     89   

Section 9.09.

 

Trustee’s Right to Examine Servicer Records, Audit Operations and Deliver
Information to Noteholders.

     89   

ARTICLE 10.

 

TERMINATION

     90   

Section 10.01.

 

Optional Redemption of Notes; Rights of Certificateholders Following
Satisfaction and Discharge of Indenture.

     90   

Section 10.02.

 

Termination.

     91   

ARTICLE 11.

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

     91   

Section 11.01.

 

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties.

     91   

Section 11.02.

 

Reassignment of Repurchased or Substituted Loans.

     92   

ARTICLE 12.

 

INDEMNITIES

     92   

Section 12.01.

 

Indemnification by Servicer.

     92   

Section 12.02.

 

Indemnification by Trust Depositor.

     93   

Section 12.03.

 

Survival.

     93   

ARTICLE 13.

 

MISCELLANEOUS

     94   

Section 13.01.

 

Amendment.

     94   

Section 13.02.

 

[Reserved].

     95   

Section 13.03.

 

Governing Law.

     95   

Section 13.04.

 

Notices.

     95   

Section 13.05.

 

Severability of Provisions.

     98   

Section 13.06.

 

Third Party Beneficiaries.

     98   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 13.07.

 

Counterparts.

     99   

Section 13.08.

 

Headings.

     99   

Section 13.09.

 

No Bankruptcy Petition; Disclaimer.

     99   

Section 13.10.

 

Jurisdiction.

     99   

Section 13.11.

 

Tax Characterization.

     100   

Section 13.12.

 

[Reserved].

     100   

Section 13.13.

 

Limitation of Liability of Owner Trustee.

     100   

Section 13.14.

 

[Reserved].

     100   

Section 13.15.

 

No Partnership.

     100   

Section 13.16.

 

Successors and Assigns.

     101   

Section 13.17.

 

Acts of Holders.

     101   

Section 13.18.

 

Duration of Agreement.

     101   

Section 13.19.

 

Limited Recourse.

     101   

Section 13.20.

 

Confidentiality.

     101   

Section 13.21.

 

Non-Confidentiality of Tax Treatment.

     102   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  Form of Assignment      A-1   

Exhibit B

  Form of Closing Certificate of Trust Depositor      B-1   

Exhibit C

  Form of Closing Certificate of Servicer/Seller      C-1   

Exhibit D

  Form of Liquidation Report      D-1   

Exhibit E

  [Reserved]      E-1   

Exhibit F

  Servicer Officer’s Certificate      F-1   

Exhibit G

  List of Loans      G-1   

Exhibit H-1

  Form of Quarterly Report      H-1   

Exhibit H-2

  Form of Monthly Report      H-2   

Exhibit I

  Form of Abbreviated Quarterly Report      I-1   

Exhibit J

  [Reserved]      J-1   

Exhibit K

  [Reserved]      K-1   

Exhibit L-1

  Form of Initial Certification      L-1   

Exhibit L-2

  Form of Final Certification      L-2   

Exhibit M

  Form of Request for Release Of Documents      M-1   

 

-vi-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

THIS SALE AND SERVICING AGREEMENT, dated as of December 19, 2012, is by and
among:

 

  (1) HERCULES CAPITAL FUNDING TRUST 2012-1, a statutory trust created and
existing under the laws of the State of Delaware (together with its successors
and assigns, the “Issuer”);

 

  (2) HERCULES CAPITAL FUNDING 2012-1 LLC, a Delaware limited liability company,
as the trust depositor (together with its successor and assigns, in such
capacity, the “Trust Depositor”);

 

  (3) HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (together
with its successors and assigns, “Hercules”), as the servicer (together with its
successors and assigns, in such capacity, the “Servicer”), and as the seller
(together with its successors and assigns, in such capacity, the “Seller”); and

 

  (4) U.S. BANK NATIONAL ASSOCIATION (together with its successors and assigns,
“U.S. Bank”), not in its individual capacity but as the trustee (together with
its successors and assigns, in such capacity, the “Trustee”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns, in such capacity, the “Backup Servicer”), not in its individual
capacity but as the custodian (together with its successors and assigns in such
capacity, the “Custodian”) and not in its individual capacity but solely as
securities intermediary (together with its successors and assigns, in such
capacity, the “Securities Intermediary”).

R E C I T A L S

WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Loans (as defined herein);

WHEREAS, the Trust Depositor acquired the Initial Loans from the Seller and may
acquire from time to time thereafter certain Substitute Loans;

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans and any Substitute Loans from the Seller that the Seller make certain
representations and warranties regarding the Loan Assets for the benefit of the
Trust Depositor as well as the Issuer;

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Initial Loan Assets and certain other
assets to the Issuer as provided herein;

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof;



--------------------------------------------------------------------------------

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof; and

WHEREAS, the Backup Servicer is willing to provide backup servicing for the Loan
Assets.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.01. Definitions.

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Abbreviated Quarterly Report” means a quarterly statement containing the
information set forth in Exhibit I hereto with respect to the three (3) most
recently preceding Collection Periods.

“Adjusted Pool Balance” means, as of any Payment Date, the Pool Balance minus
(a) the Excess Concentration Amounts and (b) the aggregate Outstanding Loan
Balance of all Delinquent Loans and Restructured Loans as of such Payment Date.

“Administration Agreement” means the Administration Agreement, as amended,
supplemented or otherwise modified and in effect from time to time, dated as of
December 19, 2012, among the Issuer, the Administrator, the Owner Trustee and
the Trustee.

“Administrator” means Hercules, as administrator pursuant to the Administration
Agreement.

“Administrative Expenses” means fees and expenses (excluding amounts related to
indemnification) due or accrued with respect to any Payment Date and payable by
the Issuer:

(a) to any Person in respect of any governmental fee, charge or tax in relation
to the Issuer;

(b) to the Trustee and the Custodian, (i) any monthly fees to be paid to it
pursuant to the Transaction Documents, (ii) any additional fees, expenses or
other amounts due and owing thereto and (iii) if a Successor Servicer is being
appointed, any Servicing Transfer Costs incurred by the Trustee;

 

2



--------------------------------------------------------------------------------

(c) to the Owner Trustee, (i) any monthly fees to be paid to it pursuant to the
Transaction Documents and (ii) any additional fees, expenses or other amounts
due and owing thereto;

(d) to the Backup Servicer, (i) the Backup Servicer Fee to be paid to it
pursuant to the Transaction Documents, (ii) any additional fees, expenses or
other amounts due and owing thereto and (iii) fees and expenses and other
amounts payable to the Backup Servicer in connection with a Servicer Transfer
pursuant to Section 8.02(c);

(e) to the Independent Accountants, agents and counsel of the Issuer for fees
and expenses including, but not limited to, audit fees and expenses, and to the
Servicer for expenses and other amounts (excluding the Servicing Fee, any
Scheduled Payment Advances and any Servicing Advances) payable under this
Agreement;

(f) to the Trustee, for unpaid fees and expenses (including fees and expenses of
its agents and counsel) incurred in the exercise of its rights and remedies on
behalf of the Securityholders pursuant to Article V of the Indenture; and

(g) to Moody’s for its surveillance fees in relation to the Notes;

provided that Administrative Expenses will not include (I) any amounts due or
accrued with respect to the actions taken on or in connection with the Closing
Date, (II) any principal of or interest on any Notes or (III) amounts payable to
Trustee and the Owner Trustee in respect of indemnification.

“Advance Rate” means sixty-two percent (62.0%).

“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common owner which is a financial institution, fund or
other investment vehicle which is in the business of making diversified
investments including investments independent from the Loans. For the purposes
of this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”), when used with respect to any specified
Person means the possession, direct or indirect, of the power to vote 25% or
more of the voting securities of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. Each of the Trustee and the Owner
Trustee may conclusively presume that a Person is not an Affiliate of another
Person unless a Responsible Officer of such trustee has actual knowledge to the
contrary.

“Agented Loan” means, with respect to any Loan, (a) the Loan is originated or
purchased by the Seller in accordance with the Credit and Collection Policy as a
part of a syndicated loan transaction that has been fully consummated prior to
such Loan becoming part of the Collateral,

 

3



--------------------------------------------------------------------------------

(b) the Issuer, as assignee of the Loan, has all of the rights (including
without limitation voting rights) of the Seller with respect to such Loan and
the Seller’s right, title and interest in and to the Related Property, (c) the
Loan is secured by an undivided interest in the Related Property that also
secures and is shared by, on a pro rata basis, all other holders of such
Obligor’s notes of equal priority issued in such syndicated loan transaction and
(d) the Seller (or a wholly owned subsidiary of the Seller) is the lead agent or
collateral agent for all lenders in such syndicated loan transaction and
receives payment directly from the Obligor and may collect such payments on
behalf of such lenders.

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balance for each Loan owned by the Issuer.

“Aggregate Outstanding Pool Balance” means, as of any date of determination, the
sum of (i) the Aggregate Outstanding Loan Balance and (ii) the amount of
Collections on deposit in the Collection Account.

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of the Notes on
such date.

“Agreement” means this Sale and Servicing Agreement, as amended, modified,
waived, supplemented or restated from time to time in accordance with the terms
hereof.

“Alternate Accountants” shall have the meaning provided in Section 9.05.

“Applicable Law” means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and the Related
Property by the Trust Depositor to the Issuer.

“Available Funds” means, with respect to any Payment Date, an amount equal to
the sum of, without duplication, (a) Collections received during the related
Collection Period; (b) interest earned on and any other investment earnings with
respect to funds on deposit in each of the Collection Account and the Reserve
Account during the related Interest Period; and (c) any Scheduled Payment
Advances deposited into the Collection Account on the related Reference Date.

“Backup Servicer” has the meaning provided in the Preamble.

 

4



--------------------------------------------------------------------------------

“Backup Servicer Fee” means the annual administration fee payable to the Backup
Servicer as provided in the fee letter agreement between the Issuer and U.S.
Bank.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Beneficial Owner” shall have the meaning provided in the Indenture.

“Borrowing Base” means, as of any Payment Date, the product of the Advance Rate
and the Adjusted Pool Balance.

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions in New York, New York, Palo Alto, California,
Wilmington, Delaware, Boston, Massachusetts, or St. Paul, Minnesota are
authorized or obligated by law or executive order to be closed.

“Certificate” means the Hercules Capital Funding Trust 2012-1 Certificate
representing a beneficial ownership interest in the Issuer and issued pursuant
to the Trust Agreement.

“Certificate Account” shall have the meaning provided in Section 5.01 of the
Trust Agreement.

“Certificate Register” shall have the meaning provided in the Trust Agreement.

“Certificateholder” means the registered holder of the Certificate.

“Closing Date” means December 19, 2012.

“Co-Agented Loan” means, with respect to any Loan, (a) the Loan is originated or
purchased by the Seller in accordance with the Credit and Collection Policy as a
part of a syndicated loan transaction that has been fully consummated prior to
such Loan becoming part of the Collateral, (b) the Issuer, as assignee of the
Loan, has all of the rights (including without limitation voting rights) of the
Seller with respect to such Loan and the Seller’s right, title and interest in
and to the Related Property, (c) the Loan is secured by an undivided interest in
the Related Property that also secures and is shared by, on a pro rata basis,
all other holders of such Obligor’s notes of equal priority issued in such
syndicated loan transaction and (d) either (i) the Seller (or a wholly owned
subsidiary of the Seller) is a co-agent, collateral agent or paying agent in
such syndicated loan transaction, (ii) neither the Seller nor any other lender
is deemed to be the collateral agent in such syndicate loan transaction, or
(iii) the Seller receives payment directly from the Obligor thereof on behalf of
itself (but not on behalf of any other holders of such Obligor’s notes) and no
other holder of such Obligor’s notes (nor any affiliate thereof) is identified
as the lead agent, collateral agent or paying agent in such syndicated loan
transaction.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

 

5



--------------------------------------------------------------------------------

“Collateral” means, as of any date, the “Indenture Collateral,” as such term is
defined in the Indenture.

“Collection Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.03(a).

“Collection Period” means, with respect to the first Payment Date, the period
from and including the Cutoff Date to the close of business on January 4, 2013,
and for any Payment Date thereafter, the period from and including the 5th day
of the calendar month in which the prior Payment Date occurred to the 4th day of
the calendar month in which such Payment Date occurs.

“Collections” means the aggregate of Interest Collections and Principal
Collections.

“Commission” means the United States Securities and Exchange Commission.

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Seller in
selecting the Loans conveyed by the Trust Depositor to the Issuer pursuant to
Section 2.01 (and any Substitute Loans conveyed by the Trust Depositor to the
Issuer pursuant to Section 2.04 and Section 2.06, respectively).

“Consultants” shall have the meaning provided in Section 9.05.

“Continued Error” shall have the meaning provided in Section 8.03(e).

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Corporate Trust Office” means, with respect to the Trustee, the Owner Trustee
or the Backup Servicer, as applicable, the office of the Trustee, the Owner
Trustee or the Backup Servicer at which at any particular time its corporate
trust business shall be principally administered, which offices at the date of
the execution of this Agreement are located at the addresses set forth in
Section 13.04.

“Credit and Collection Policy” means the policies and procedures of the Seller
and Servicer with respect to underwriting, credit monitoring, investment
grading, collection and servicing in effect on the Cutoff Date, including
without limitation the Credit Monitoring Guidelines, in each case as amended,
modified or supplemented from time to time, a description of which has been
provided to the Trust Depositor, the Issuer, the Owner Trustee and the Trustee;
and, with respect to any Successor Servicer (including for the avoidance of
doubt the Backup Servicer in such capacity), the written credit and collection
policies and procedures of such Person at the time such Person becomes a
Successor Servicer.

 

6



--------------------------------------------------------------------------------

“Credit Monitoring Guidelines” means the written Credit Monitoring Guidelines of
the Seller dated November 2011 and in effect as of the Cutoff Date, as amended,
modified or supplemented from time to time.

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Collection Period as part of a payment allocable to a
Loan that is in excess of the principal portion of the Scheduled Payment due for
such Collection Period and which is not intended to satisfy the Loan in full,
nor is intended to cure a delinquency including any accelerated amortization due
to structural features of the related Loan.

“Custodian” has the meaning provided in the Preamble.

“Cutoff Date” means December 5, 2012.

“Cutoff Date Pool Balance” shall have the meaning provided in Section 2.09.

“Defaulted Loan” means a Loan in the Collateral as to which the earliest of the
following has occurred: (i) any payment, or any part of any payment in excess of
90%, due under such Loan (taking into account any waivers or modifications
granted by the Servicer on such Loan) has become 120 days or more delinquent,
whether or not the Servicer has foreclosed upon the related Collateral or if the
related obligor is insolvent or has declared bankruptcy and the Loan is more
than 180 days delinquent; (ii) the Servicer has foreclosed upon and sold the
related collateral; (iii) 90 days has elapsed since the related Collateral was
foreclosed upon by the Servicer; or (iv) the Servicer has determined in
accordance with its customary practices that the Loan is uncollectible or the
final recoverable amounts have been received; provided, however, that any Loan
that the Seller or the Servicer is obligated to repurchase or purchase under
this Agreement or any Loan that has been substituted and replaced by the Issuer
with a Substitute Loan pursuant to Section 2.04 and Section 2.06 will not be
deemed to be a Defaulted Loan.

“Distribution Account” means the non-interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

“Delinquent Loan” means a Loan which is more than forty-five (45) days
delinquent in payment; provided, however, that any Loan that has been
substituted and replaced by the Issuer with a Substitute Loan pursuant to
Section 2.04 and Section 2.06 will not be deemed to be a Delinquent Loan.

“Dollar” and “$” means the lawful currency of the United States.

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any state of the United States or the District of Columbia, or
any domestic branch of a foreign bank, having corporate trust powers and acting
as trustee for funds deposited in the related account, so long as any of the
securities of that depository institution has a credit rating from Moody’s in
one of its generic rating categories that signifies investment grade.

 

7



--------------------------------------------------------------------------------

“Eligible Loan” means, on and as of the Cutoff Date, in the case of the Initial
Loans, and on and as of the related Substitute Loan Cutoff Date, in the case of
any Substitute Loans, a Loan as to which each of the following is true:

(a) such Loan has been originated or purchased by the Seller in the ordinary
course of the Seller’s business and has been fully and properly executed by the
parties thereto;

(b) such Loan provides for periodic payments of interest and/or principal in
cash, which are due and payable on a monthly or quarterly basis;

(c) provides for, in the event that such Loan is prepaid in whole or in part, a
prepayment that fully pays the principal amount of such prepayment together with
interest at the related cash yield rate through the date of payment;

(d) the information provided to the Issuer and its assigns in respect of such
Loan pursuant to the transaction documents is true and correct in all material
respects;

(e) such Loan satisfies in all material respects the requirements under the
Credit and Collection Policy and was originated in accordance therewith;

(f) such Loan represents the legal, valid and binding payment obligation in
writing of the related Obligor, enforceable by the holder thereof in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity;

(g) such Loan is not due from the United States or any state thereof or from any
agency, department or instrumentality of the United States or any state thereof;

(h) if the Seller is the sole lender pursuant to the Underlying Loan Agreement,
immediately prior to its conveyance, transfer, contribution and assignment by
the Trust Depositor to the Issuer, such Loan is secured by a valid, binding and
enforceable first priority perfected security interest in favor of the Seller,
in certain property of the Obligor identified in the Loan documentation, which
security interest in favor of the Seller has been assigned by the Seller to the
Trust Depositor, by the Trust Depositor to the Issuer, and by the Issuer to the
Trustee;

(i) such Loan is not subject to any right of rescission, setoff, counterclaim or
defense, including the defense of usury, and the operation of any of the terms
of any contract, or the exercise of any right thereunder, will not render such
contract unenforceable in whole or in part or subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, and
neither the Seller nor the Trust Depositor has received written notice of the
assertion of any such right of rescission, setoff, counterclaim or defense
asserted with respect thereto;

 

8



--------------------------------------------------------------------------------

(j) such Loan does not have liens or claims (other than Permitted Liens) that
exist or have been filed for work, labor or materials or unpaid state or federal
taxes relating to collateral that are prior to, or equal or coordinate with, the
security interest in such collateral created by the related Loan contract,
except for such liens or claims that have been waived or modified as permitted
hereunder;

(k) no default, breach, violation or event permitting acceleration under the
terms of any Loan contract has occurred and is continuing with respect to such
Loan, nor is there a continuing condition with respect to such Loan that, with
notice or the lapse of time or both, would constitute a default, breach,
violation or event permitting acceleration under the terms of any contract,
except for such defaults, breaches, violations or events which have been waived
or modified as permitted under the Servicing Standard and the Credit and
Collection Policy;

(l) such Loan does not relate to property that has been foreclosed upon;

(m) such Loan has not been sold, transferred, assigned or pledged to any person
other than the Issuer and has not been discharged;

(n) immediately prior to the transfer of such Loan to the Issuer, the Trust
Depositor had good and marketable title to such Loan free and clear of all
liens, encumbrances, security interests and rights of others (other than
Permitted Liens) and, immediately upon such transfer, the Issuer shall have good
and marketable title to such Loan, free and clear of all liens, encumbrances,
security interests and rights of others;

(o) such Loan has been perfected against the related Obligor by all necessary
action under the relevant UCC, Personal Property Security Act or other
applicable statutes existing in jurisdictions in Canada that do not use the
Personal Property Security Act, or applicable statutes existing in the relevant
jurisdictions in Iceland;

(p) such Loan has not been originated in, and is not subject to the laws of, any
jurisdiction under which the sale, transfer, assignment and conveyance of such
contract under this Agreement or the pledge of such Loan under the Indenture is
unlawful, void or voidable;

(q) other than with respect to Noteless Loans and Participated Loans, such Loan
has only one original executed promissory note for each note relating to such
Loan;

(r) such Loan was not due from an Obligor that was the subject of a proceeding
under the Bankruptcy Code or was bankrupt;

(s) such Loan had a cash yield rate of at least 6% per annum;

 

9



--------------------------------------------------------------------------------

(t) the Required Loan Documents relating to such Loan have been delivered to the
Custodian prior to the Closing Date, in the case of any Initial Loan, or the
applicable date of substitution, in the case of any Substitute Loan;

(u) such Loan had no payment due that was thirty-one (31) or more days past due
and such Loan was not a Defaulted Loan;

(v) such Loan is due from an Obligor with its headquarters, principal place of
business and primary operations in the United States, Canada or Iceland;

(w) such Loan is payable in U.S. Dollars;

(x) such Loan has not been waived or modified, except as permitted hereunder;
and

(y) such Loan is due and payable to an Obligor with a Hercules Credit Score of
“1,” “2,” or “3”; and

(z) if the Loan is an Agented Loan, Co-Agented Loan or a Third Party Agented
Loan:

(i) if the entity serving as the collateral agent of the security for all notes
of the Obligor issued under the applicable Underlying Loan Agreement has changed
from the time of the origination of the Loan, all appropriate assignments of the
collateral agent’s rights in and to the collateral on behalf of the holders of
the indebtedness of the Obligor under such facility have been executed and filed
or recorded as appropriate prior to such Loan becoming a part of the Collateral;

(ii) all required notifications, if any, have been given to the collateral
agent, the paying agent and any other parties required by the Underlying Loan
Agreement of, and all required consents, if any, have been obtained with respect
to, the Seller’s assignment of such Loan and the Seller’s right, title and
interest in the Related Property to the Trust Depositor, the assignment thereof
to the Issuer and the Trustee’s security interest therein on behalf of the
Noteholders;

(iii) except as otherwise provided in the related intercreditor agreement, the
right to control certain actions of and replace the collateral agent and/or the
paying agent of the Obligor’s indebtedness under the facility is to be exercised
by at least a majority in interest of all holders of such indebtedness; and

(iv) all indebtedness of the Obligor of the same priority within each facility
is cross-defaulted, the Related Property securing such indebtedness is held by
the collateral agent for the benefit of all holders of such indebtedness and all
holders of such indebtedness (A) have an undivided pari passu interest in the
collateral securing such indebtedness, (B) share in the proceeds of the sale or
other disposition of such collateral on a pro rata basis and (C) may transfer or
assign their right, title and interest in the Related Property.

 

10



--------------------------------------------------------------------------------

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (c)(ii) of the definition of Permitted Investments.

“Equipment Loan” means a Loan made to an Obligor that is secured by financed
equipment, including, as applicable, certain limited “soft costs” which may
include over-the-counter software, computer equipment and tenant improvement
loans.

“Error” shall have the meaning provided in Section 8.03(e).

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

“Excess Concentration Amounts” means, as to any Payment Date, the sum of
(without duplication):

(a) the amount by which the aggregate Outstanding Loan Balance of all Loans made
to any single Obligor in the Collateral exceeds five percent (5%) of the Pool
Balance;

(b) the amount by which the aggregate Outstanding Loan Balance of all Loans made
to the five (5) largest Obligors in the Collateral (based on the aggregate
Outstanding Loan Balance of all Loans in the Collateral as of the Payment Date)
exceeds twenty-three percent (23%) of the Pool Balance; and

(c) the amount by which the aggregate Outstanding Loan Balance of all Loans made
to the ten (10) largest Obligors in the Collateral (based on the aggregate
Outstanding Loan Balance of all Loans in the Collateral as of the Payment Date)
exceeds forty-four percent (44%) of the Pool Balance.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Loan in the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (b) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Loan which is held in an escrow account for the benefit of
the related Obligor and the secured party pursuant to escrow arrangements,
(c) any amount with respect to any Loan substituted, sold, retransferred or
replaced under Sections 2.05, 2.06 or 11.01, to the extent such amount is
attributable to a time after the effective date of such substitution, sale,
retransfer or replacement, (d) any origination fee retained by the Seller in
connection with the origination of any Loan, and (e) any amount permitted to be
retained by the Servicer as an Excluded Amount hereunder.

 

11



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

“Foreclosed Property” means Related Property acquired by the Issuer or a
subsidiary thereof for the benefit of the Noteholders in foreclosure or by other
legal process.

“Foreclosed Property Disposition” means the final sale of a Foreclosed Property
or of Repossessed Property. The proceeds of any “Foreclosed Property
Disposition” constitute part of the definition of Liquidation Proceeds.

“Global Note” shall have the meaning provided in the Indenture.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.

“Hercules” means Hercules Technology Growth Capital, Inc., a Maryland
corporation, together with its successors in interest.

“Hercules Credit Score” means, for any Obligor, the internal credit rating grade
assigned to such Obligor by the Seller in accordance with the Credit and
Collection Policy.

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register;
provided that a Beneficial Owner of a Note shall be deemed a Holder of such Note
as provided in Section 13.17.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

“Indenture” means the Indenture, dated as December 19, 2012, between the Issuer
and the Trustee, as such agreement may be amended, modified, waived,
supplemented or restated from time to time.

 

12



--------------------------------------------------------------------------------

“Independent” means, when used with respect to any specified Person, such Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions; provided that a Person that otherwise satisfies the
requirements of clauses (a) through (c) of this definition, but is a director,
officer or manager of a bankruptcy remote special purpose Affiliate of Hercules,
will be deemed to be Independent for purposes hereof.

“Independent Accountants” shall have the meaning provided in Section 9.05.

“Ineligible Loan” shall have the meaning provided in Section 11.01.

“Initial Note Principal Balance” means $129,300,000.

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified for inclusion in the Collateral on the initial List of Loans required
to be delivered pursuant to Section 2.02(d).

“Initial Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor on the Closing Date pursuant to Section 2.01, which assets shall
include the Trust Depositor’s right, title and interest in the following:

(i) the Initial Loans listed in the initial List of Loans and all monies due, to
become due or paid in respect thereof accruing on and after the Cutoff Date and
all Insurance Proceeds, Liquidation Proceeds and other recoveries thereon, in
each case as they arise after the Cutoff Date;

(ii) all security interests and Liens and Related Property subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

(iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(iv) the Transaction Accounts, together with all cash and investments in each of
the foregoing;

(v) all collections and records (including Computer Records) with respect to the
foregoing;

(vi) all documents relating to the applicable Loan Files; and

(vii) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

13



--------------------------------------------------------------------------------

“Initial Purchaser” means Guggenheim Securities, LLC.

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
affairs, which decree or order shall remain unstayed or undismissed and in
effect for a period of 60 consecutive days; or (ii) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, or the consent by such Person to the entry of an order for relief in
an involuntary case under any such law, or the consent by such Person to the
appointment of or the taking of possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the applicable Related Property,
including, but not limited to, title, hazard, life, accident and/or flood
insurance policies.

“Insurance Proceeds” means any amounts payable or any payments made on or with
respect to a Loan or the Related Property under any Insurance Policy which are
not applied or paid by the Obligor, the Servicer or, in the case of Co-Agented
Loans or Third Party Agented Loans, the party primarily responsible for
servicing such Loans, as applicable, to the restoration or repair of the Related
Property or released to the Obligor, another creditor or any other Person in
accordance with the Applicable Law, the Required Loan Documents, the Credit and
Collection Policy, the Servicing Standard and this Agreement, net of costs of
collection.

 

14



--------------------------------------------------------------------------------

“Interest Amount” means, for each Interest Period, the sum of (A) product of
(i) the Interest Rate for such Interest Period, (ii) the Outstanding Principal
Balance of the Notes as of the first day of such Interest Period (after giving
effect to all distributions made on such day) and (iii) one-twelfth (or, in the
case of the first Interest Period, a fraction, the numerator of which is the
number of days from and after the Closing Date to and including the day before
the first Payment Date, and the denominator of which is 360) and (B) all unpaid
Interest Shortfalls from any prior Payment Dates (and interest accrued thereon
at the Interest Rate).

“Interest Collections” means the aggregate of:

(a) amounts deposited into the Collection Account in respect of:

(i) all payments received on or after the Cutoff Date on account of interest on
the Loans (including Finance Charges and fees) and all late payment, default and
waiver charges; and

(ii) the interest portion of any amounts received (x) in connection with the
purchase or repurchase of any Loan (but which shall exclude interest on Loans
accrued to the date of acquisition thereof by the Issuer purchased with
Principal Collections) and the amount of any adjustment for Substitute Loans and
(y) as Scheduled Payment Advances (if any); plus

(b) investment earnings on funds invested in Permitted Investments in the
Transaction Accounts (other than the Reserve Account); minus

(c) the amount of any losses incurred in connection with investments in
Permitted Investments in the Transaction Accounts (other than the Reserve
Account).

“Interest Period” means, for the first Payment Date, the period commencing on
the Closing Date and ending on and including the day before the first Payment
Date; and thereafter, the period commencing on a Payment Date and ending on and
including the day before the next Payment Date.

“Interest Rate” means the annual rate of interest payable with respect to the
Notes, which shall be equal to 3.32% per annum.

“Interest Shortfall” means, with respect to the Notes and any Payment Date, as
applicable, an amount equal to the excess, if any, of (a) the Interest Amount
over (b) the amount of interest actually paid to the Notes.

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement.

 

15



--------------------------------------------------------------------------------

“Legal Final Payment Date” means December 16, 2017.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

“Life Sciences Loan” means a Loan made to an Obligor that is a life sciences
company, including, but not limited to, a company involved in drug discovery and
development, drug delivery, medical devices, specialty pharmaceutical products
or healthcare services.

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Defaulted Loan, and, if requested by the
Trustee, the Servicer must provide to the Trustee a breakdown of the Liquidation
Expenses for any Loan along with any supporting documentation therefor.

“Liquidation Proceeds” means, with respect to any Defaulted Loan, whatever is
receivable or received when such Loan or the Related Property is sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all amounts representing
late fees and penalties relating thereto net of, without duplication,
(a) Liquidation Expenses relating to such Loan or Related Property reimbursed to
the Servicer therefrom pursuant to the terms of this Agreement and (b) amounts
required to be released to other creditors, including any other costs, expenses
and taxes, or the related Obligor or grantor pursuant to applicable law or the
governing Required Loan Documents.

“Liquidation Report” shall have the meaning provided in Section 5.03(d).

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date attached to this
Agreement as Exhibit G, together with any Subsequent List of Loans amending the
most current List of Loans reflecting any Substitute Loans transferred to the
Issuer on the related Substitute Loan Cutoff Date (together with, if applicable,
a deletion from such list of the related Loan or Loans with respect to which a
Substitution Event has occurred), and which list in each case (a) identifies by
account number each Loan included in the Collateral, and (b) sets forth as to
each such Loan (i) the Outstanding Loan Balance as of the Closing Date in the
case of the Initial Loans and the related Substitute Loan Cutoff Date in the
case of

 

16



--------------------------------------------------------------------------------

Substitute Loans, (ii) the maturity date (iii) the Loan Type, (iv) whether such
Loan is a Co-Agented Loan or Third-Party Agented Loan (and the name of the agent
thereunder), (v) whether such Loan is a Noteless Loan or a Participated Loan and
(vi) whether evidence of filing of UCC-1 financing statements naming the Seller
as secured party with respect to such Loan are available.

“Loan” means, to the extent transferred by the Trust Depositor to the Issuer, an
individual loan to an Obligor, or portion thereof made by the Seller including,
but not limited to, Agented Loans, Co-Agented Loans, Third Party Agented Loans
and Participated Loans.

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets and
the Substitute Loan Assets, as applicable.

“Loan File” means, with respect to any Loan and Related Property, each of the
Required Loan Documents and duly executed originals (to the extent indicated on
the List of Loans) and copies (including electronic copies) of any other Records
relating to such Loan and Related Property.

“Loan Rate” means, for each Loan and Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related
Underlying Note, Underlying Loan Agreement or related Required Loan Documents.

“Loan Type” with respect to any Loan, means the characterization of such Loan as
a Technology Loan, Life Sciences Loan or Equipment Loan.

“Lockbox Account” means the segregated account so designated and established and
maintained pursuant to Section 7.01(a).

“Majority Noteholders” means, as of any date of determination, the Noteholders
evidencing at least 51% of the aggregate Outstanding Principal Balance of all
Notes (voting as a single class).

“Monthly Report” shall have the meaning provided in Section 9.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Nonrecoverable Advance” means any Scheduled Payment Advance or Servicing
Advance, as applicable, previously made in respect of a Loan or any Related
Property that, as determined by the Servicer in its reasonable, good faith
judgment, will not be ultimately recoverable from subsequent payments or
collections with respect to the applicable Loan including, without limitation,
payments or reimbursements from the related Obligor, Insurance Proceeds or
Liquidation Proceeds on or in respect of such Loan or Related Property.

“Note” means any one of the notes of the Issuer, executed and authenticated in
accordance with the Indenture.

“Note Register” shall have the meaning provided in Section 4.02(a) of the
Indenture.

 

17



--------------------------------------------------------------------------------

“Noteholder” means each Person in whose name a Note is registered in the Note
Register; provided that a Beneficial Owner of a Note shall be deemed a Holder of
such Note as provided in Section 13.17.

“Noteless Loan” means any Loan that, pursuant to the terms of the related credit
agreement (or equivalent document), is not evidenced by a note.

“Notice of Substitution” shall have the meaning provided in Section 2.06.

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

“Obligor Shortfall” means, with respect to any Loan and any Collection Period,
an amount determined by the Servicer equal to the excess, if any, of (a) the
amount of interest due under such Loan with respect to such Collection Period
over (b) the actual amount of payments made with respect to interest collected
under such Loan during such Collection Period.

“Offering Memorandum” means the Offering Memorandum dated December 12, 2012,
prepared in connection with the offer and sale of the Notes.

“Officer’s Certificate” means a certificate delivered to the Trustee signed by a
Responsible Officer of (i) the member of the Trust Depositor, (ii) the Servicer,
or (iii) the Owner Trustee, the Administrator, or any other Person acting on
behalf of the Issuer, as required by this Agreement or any other Transaction
Document.

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Issuer, the Trust Depositor or the
Servicer, including Winston & Strawn LLP or other counsel reasonably acceptable
to the Owner Trustee or the Trustee, as the case may be.

“Optional Redemption” means a redemption of the Notes pursuant to Section 10.01
of the Indenture.

“Original Trust Agreement” shall have the meaning provided in Section 2.01.

“Outstanding” shall have the meaning provided in Section 1.01 of the Indenture.

“Outstanding Loan Balance” of a Loan means, with respect to any date of
determination, the outstanding principal amount of such Loan.

 

18



--------------------------------------------------------------------------------

“Outstanding Principal Balance” means, as of date of determination and with
respect to any Notes, the original principal amount of such Notes on the Closing
Date, as reduced by all amounts paid by the Issuer with respect to such
principal amount up to such date.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement. The Owner Trustee
will initially be Wilmington Trust, National Association.

“Participated Loans” means the Loans in which the Seller holds a participation
interest as of the Closing Date or the related Substitute Loan Cutoff Date (if
after the Closing Date), as the case may be, which interest has been assigned to
the Trust Depositor and the Issuer pursuant to the Transfer and Servicing
Agreements.

“Payment Date” means the 16th day of each month, commencing in January 2013, or
if such day is not a Business Day, on the next succeeding Business Day.

“Percentage Interest” means, for the Holder of any Note of any class, the
fraction, expressed as a percentage, the numerator of which is the then current
Outstanding Principal Balance represented by such Note and the denominator of
which is the then current Outstanding Principal Balance of all Notes.

“Permitted Investments” means on any date of determination, book-entry
securities, negotiable instruments or securities represented by instruments in
bearer or registered form with maturities not exceeding the next Payment Date
that evidence:

(i) direct obligations of, and obligations fully guaranteed by, the United
States or any agency or instrumentality of the United States;

(ii) demand deposits, time deposits or certificates of deposit of any depository
institution (including any affiliate of the Trust Depositor, the Servicer, the
Trustee or the Owner Trustee) or trust company incorporated under the laws of
the United States or any state thereof or the District of Columbia (or any
domestic branch of a foreign bank) and subject to supervision and examination by
Federal or state banking or depository institution authorities (including
depository receipts issued by any such institution or trust company as custodian
with respect to any obligation referred to in clause (i) above or a portion of
such obligation for the benefit of the holders of such depository receipts);
provided that at the time of the investment or contractual commitment to invest
therein (which shall be deemed to be made again each time funds are reinvested
following each Payment Date), the commercial paper or other short-term senior
unsecured debt obligations (other than such obligations the rating of which is
based on the credit of a person other than such depository institution or trust
company) of such depository institution or trust company shall have a credit
rating from Moody’s of “P-1”;

 

19



--------------------------------------------------------------------------------

(iii) commercial paper (including commercial paper of any affiliate of the Trust
Depositor, the Servicer, the Trustee or the Owner Trustee) having, at the time
of the investment or contractual commitment to invest therein, a rating from
Moody’s of “P-1”;

(iv) investments in money market funds (including funds for which the Trust
Depositor, the Servicer, the Trustee or the Owner Trustee or any of their
respective affiliates is investment manager or advisor) having a rating from
Moody’s of “Aaa (mf)”;

(v) banker’s acceptances issued by any depository institution or trust company
referred to in clause (ii) above; and

(vi) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause
(ii) above.

The Trustee may purchase or sell to itself or an Affiliate, as principal or
agent, the Permitted Investments described above.

“Permitted Liens” means

(i) with respect to the interest of the Seller, the Trust Depositor and the
Issuer in the Loans included in the Collateral: (a) Liens in favor of the Trust
Depositor created pursuant to the Sale and Contribution Agreement and
transferred to the Issuer pursuant hereto, (b) Liens in favor of the Issuer
created pursuant to this Agreement, (c) Liens in favor of the Trustee created
pursuant to the Indenture and/or this Agreement, and (d) Liens, if any, which
have priority over first priority perfected security interests in the Loans or
any portion thereof under the UCC or any other Applicable Law; and

(ii) with respect to the interest of the Seller, the Trust Depositor and the
Issuer in the other Collateral (including any Related Property):
(a) materialmen’s, warehousemen’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith, (b) purchase money security interests in
certain items of equipment, (c) Liens for state, municipal and other local taxes
if such taxes shall not at the time be due and payable or the validity or amount
thereof is currently being contested by an appropriate Person in good faith by
appropriate proceedings, (d) other customary Liens permitted with respect
thereto consistent with the Credit and Collection Policy or the Servicing
Standard, (e) Liens in favor of the Trust Depositor created by the Seller and
transferred by the Trust Depositor to the Issuer pursuant to this Agreement,
(f) Liens in favor of the Issuer created pursuant to this Agreement, (g) Liens
in favor of the Trustee created pursuant to the Indenture and/or this Agreement,
and (h) with respect to Agented Loans, Co-Agented

 

20



--------------------------------------------------------------------------------

Loans and Third Party Agented Loans, Liens in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility.

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Physical Note” shall have the meaning provided in the Indenture.

“Pool Balance” means, as of any date of determination, the Aggregate Outstanding
Loan Balance minus (a) the Outstanding Loan Balance of all Defaulted Loans and
(b) the Outstanding Loan Balance of all Ineligible Loans required to be
repurchased by the Seller pursuant to Section 11.01.

“Predecessor Servicer Work Product” shall have the meaning provided in
Section 8.03(e).

“Prepayments” means any and all (a) prepayments, including prepayment premiums,
on or with respect to a Loan (including, with respect to any Loan and any
Collection Period, any Scheduled Payment, Finance Charge or portion thereof that
is due in a subsequent Collection Period that the Servicer has received and
expressly permitted the related Obligor to make in advance of its scheduled due
date, and that will be applied to such Scheduled Payment on such due date),
(b) Liquidation Proceeds, and (c) Insurance Proceeds.

“Principal Collections” means amounts deposited into the Collection Account in
respect of payments received on or after the Cutoff Date in the case of the
Initial Loans and the applicable Substitute Loan Cutoff Date in the case of any
Substitute Loans on account of principal of the Loans, including (without
duplication):

(a) the principal portion of:

(i) any Scheduled Payments and Prepayments; and

(ii) any amounts received (1) in connection with the purchase or repurchase of
any Loan (which shall include interest on Loans accrued to the date of
acquisition thereof by the Issuer purchased with Principal Collections) and the
amount of any adjustment for Substitute Loans and (2) as Scheduled Payment
Advances (if any);

(b) all Curtailments;

(c) all Liquidation Proceeds;

(d) Insurance Proceeds (other than amounts to be applied to the restoration or
repair of the Related Property, or released or to be released to the Obligor or
others);

 

21



--------------------------------------------------------------------------------

(e) any proceeds from any Related Property securing the Loans (other than
amounts released or to be released to the Obligor or others);

(f) all Sale Proceeds; and

(g) all other amounts not specifically included in Interest Collections.

“Priority of Payments” means, collectively, the payments made on each Payment
Date in accordance with Section 7.05(a), Section 7.05(b) and Section 7.05(c), as
applicable.

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes all rights to payment with respect to any insurance relating to such
Collateral.

“Qualified Institution” means (a) the corporate trust department of the Trustee,
or (b) a depository institution organized under the laws of the United States or
any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank), that has either a long-term unsecured debt rating of
at least “Baa3” from Moody’s or a long-term unsecured debt rating, a short-term
unsecured debt rating or a certificate of deposit rating acceptable to Moody’s,
and whose deposits are insured by the FDIC.

“Qualified Substitute Loan” means a Loan which meets each of the following
criteria, as of its date of substitution:

 

  a) is an Eligible Loan originated or purchased by the Seller;

 

  b) the cash yield of such Substitute Loan (or, if more than one Substitute
Loan will replace a Loan or Loans, the weighted average of the cash yield of
such Substitute Loans) is substantially similar to the Loan it will replace, and
in no case more than 200 basis points less than the cash yield applicable to the
replaced Loan;

 

  c) the credit quality of such Substitute Loan is substantially similar to, or
better than, the credit quality to the Loan it will replace (as measured by
reference to the Hercules Credit Score of the replaced Loan at the time such
Loan was initially transferred to the Issuer);

 

  d) the scheduled term to maturity of such Substitute Loan (or, if more than
one Substitute Loan will replace a Loan or Loans in the Collateral, the
scheduled term to maturity of each such Substitute Loan) will not cause the
weighted average life of the Loans in the Collateral (assuming inclusion of the
Substitute Loan and exclusion of the replaced Loan or Loans) to exceed the
weighted average life of the Loans in the Collateral prior to such substitution
by more than one (1) month; provided that no Substitute Loan may have a
scheduled final payment date later than the Legal Final Payment Date;

 

  e) such Substitute Loan is of the same Loan Type as the Loan it will replace;

 

22



--------------------------------------------------------------------------------

  f) the Outstanding Loan Balance of such Substitute Loan (or, if more than one
Substitute Loan will replace a Loan or Loans in the Collateral, the sum of the
Outstanding Loan Balances of such Substitute Loans) is substantially similar to
the Loan it will replace, and in no case more than 110.0% of the aggregate
Outstanding Loan Balance(s) of the Loan(s) being replaced;

 

  g) no selection procedures believed by the Servicer or the Trust Depositor to
be adverse to the interests of any Noteholder shall have been employed in the
selection of such Substitute Loan; and

 

  h) all actions or additional actions (if any) necessary to perfect the
security interest and assignment of such Substitute Loan and the Related
Property to the Trust Depositor, the Issuer, and the Trustee have been taken as
of or prior to the date of substitution of such Substitute Loan.

“Quarterly Report” has the meaning provided in Section 9.02.

“Rapid Amortization Event” shall mean the occurrence of any of the following:

(i) the aggregate Outstanding Loan Balance of all Delinquent Loans and
Restructured Loans that would constitute Delinquent Loans had such Loans not
become Restructured Loans exceeds ten percent (10%) of the Aggregate Outstanding
Loan Balance for a period of three (3) consecutive calendar months;

(ii) the aggregate Outstanding Loan Balance of all Defaulted Loans exceeds five
percent (5%) of the Aggregate Outstanding Loan Balance determined as of the
Closing Date for a period of three (3) consecutive calendar months;

(iii) the Aggregate Outstanding Principal Balance of the Notes exceeds the
Borrowing Base for a period of three (3) consecutive calendar months;

(iv) the Loans in the Collateral consist of Loans to 10 or fewer Obligors; and

(v) the occurrence and continuance of an Event of Default.

“Rating Agency” means each of Moody’s and any other nationally recognized
statistical rating organization, so long as such Persons maintain a rating on
any of the Notes; and if any of Moody’s or such other organization (if any) no
longer maintains a rating on any of the Notes, such other nationally recognized
statistical rating organization, if any, selected by the Trust Depositor.

“Record Date” means (i) for Global Notes, the close of business on the business
day immediately preceding that Payment Date and (ii) for Physical Notes, the
close of business on the last business day of the month immediately preceding
the month in which such Payment Date occurs.

 

23



--------------------------------------------------------------------------------

“Records” means all documents, books, records and other information (including
without limitation, computer programs, tapes, disks, data processing software
and related property and rights) executed in connection with the origination or
acquisition of the Loans or maintained with respect to the Loans and the related
Obligors that the Seller or the Servicer have generated, in which the Seller,
the Trust Depositor, the Issuer, the Trustee or the Servicer have acquired an
interest pursuant to the Transfer and Servicing Agreements or in which the
Seller, the Trust Depositor, the Issuer, the Trustee or the Servicer have
otherwise obtained an interest to the extent transferable, and subject to any
confidentiality and/or transferability restrictions.

“Redemption Date” means any Payment Date designated as such by the Issuer in
connection with an Optional Redemption.

“Redemption Price” means, in connection with an Optional Redemption, pursuant to
Section 10.01 of the Indenture, an amount equal to the sum (without duplication)
of: (i) the then Outstanding Principal Balance of the Notes to be redeemed plus
accrued and unpaid interest thereon but excluding the Redemption Date and all
other amounts accrued and unpaid with respect thereto; plus (ii) all
administrative and other fees, expenses, advances and other amounts accrued and
payable or reimbursable in accordance with the Priority of Payments (including
fees and expenses, if any, incurred by the Trustee and the Servicer in
connection with any sale of Loans in connection with an Optional Redemption).

“Reference Date” means the day of each month that is the third (3rd) Business
Day prior to a Payment Date.

“Registered” means, with respect to any debt obligation, that such debt
obligation was issued after July 18, 1984 and that is in registered form for
purposes of the Code.

“Related Property” means, with respect to any Loan and as applicable in the
context used, the interest of the Obligor, or the interest of the Seller, Trust
Depositor or Issuer under the Loan, in any property or other assets designated
and pledged or mortgaged as collateral to secure repayment of such Loan
(including, without limitation, a pledge of the stock, membership or other
ownership interests in the Obligor, but excluding any warrant interest in an
Obligor held by the Seller or any of its Affiliates other than the Issuer or
Trust Depositor), including all Proceeds from any sale or other disposition of
such property or other assets.

“Repossessed Property” means items of Related Property taken in the name of the
Issuer or a subsidiary thereof as a result of legal action enforcing the Lien on
the Related Property resulting from a default on the related Loan.

“Required Loan Documents” means, with respect to:

(a) all Loans in the aggregate:

(i) a blanket assignment of all of the Seller’s and Trust Depositor’s right,
title and interest in and to all Related Property securing the Loans at any time
transferred to the Issuer including, without limitation, all rights under
applicable guarantees and Insurance Policies;

 

24



--------------------------------------------------------------------------------

(ii) irrevocable powers of attorney of the Seller, the Trust Depositor and the
Issuer to the Trustee to execute, deliver, file or record and otherwise deal
with the Related Property for the Loans at any time transferred to the Issuer.
The powers of attorney will be delegable by the Trustee to the Servicer and any
Successor Servicer and will permit the Trustee or its delegate to prepare,
execute and file or record UCC financing statements and notices to insurers;

(iii) blanket UCC-1 financing statements in respect of the Loans to be
transferred to the Issuer as Collateral and naming the Issuer and the Trustee,
as assignee of the Issuer, as “Secured Party” and the Trust Depositor as the
“Debtor”;

(b) for each Loan (provided, however, that in the case of each Participated
Loan, in each case, as indicated on the List of Loans, to the extent in the
possession of the Seller or reasonably available to the Seller, copies of all
documents and instruments described in clause (b)(y), with respect to such
Participated Loan): (x) other than in the case of a Noteless Loan or
Participated Loan, the original or, if accompanied by a “lost note” affidavit
and indemnity, a copy of the Underlying Note, endorsed by the prior holder of
record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from the prior holder thereof evidenced in the chain of
endorsements to the Trustee), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, its successors and assigns, as
Trustee under the Indenture, dated as of December 19, 2012, relating to Hercules
Capital Funding Trust 2012-1,” (y) in the case of a Participated Loan, a copy of
each transfer document or instrument relating to such Participated Loan
evidencing the assignment of such Participated Loan to the Seller, from the
Seller to the Trust Depositor and from the Trust Depositor to the Trustee or in
blank and (z) in the case of a Noteless Loan, a copy of each transfer document
or instrument relating to such Noteless Loan evidencing the assignment of such
Noteless Loan from the Seller to the Trust Depositor and from the Trust
Depositor to the Trustee or in blank;

“Required Payments” shall mean each of the items described in clauses 1 through
4 of Section 7.05(a).

“Reserve Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.02(a).

“Reserve Account Required Balance” shall mean, as of any Payment Date, an amount
equal to 7.5% of the Aggregate Outstanding Principal Balance of the Notes on
such date after taking into account all amounts applied to the Aggregate
Outstanding Principal Balance on such date.

“Reserve Available Funds” means all amounts deposited into the Collection
Account from the Reserve Account pursuant to Section 7.02.

 

25



--------------------------------------------------------------------------------

“Responsible Officer” means, when used with respect to (a) the Owner Trustee or
the Trustee, any officer assigned to the Corporate Trust Office with
responsibility for administration of the transactions contemplated by the
Transaction Documents, including any Chief Executive Officer, President,
Executive Vice President, Vice President, Assistant Vice President, Secretary,
any Assistant Secretary, Financial Services Officer, trust officer or any other
officer of the Owner Trustee or the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, (b) the Trust Depositor, the Seller, the Administrator, the
Servicer or the Backup Servicer, the President, Chief Executive Officer,
Executive Vice President or any Vice President thereof who is also a Servicing
Officer of such Person or of the sole member of such Person, as applicable and
(c) with respect to the Issuer, a Responsible Officer of the Trust Depositor,
Administrator, Servicer or Owner Trustee.

“Restructured Loan” means any Loan that has been, or in accordance with the
Credit and Collection Policy is required to be, modified or restructured to
extend the maturity thereof or reduce the amount (other than by reason of the
repayment thereof) or extend the time for payment of principal thereof, in each
case as a result of the Obligor’s material financial underperformance, distress
or default. Such Loan shall cease to be a Restructured Loan when such Loan has
been performing for at least six (6) consecutive calendar months since the date
the most recent modification was made and is no longer required to be so
modified or restructured in accordance with the Credit and Collection Policy.

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the date hereof, between the Seller and the Trust Depositor, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.

“Sale Proceeds” means all proceeds received as a result of sales of Loans (other
than Defaulted Loans) pursuant to this Agreement, net of any sales, brokerage
and related administrative or sales expenses of the Servicer or the Trustee in
connection with any such sale.

“Scheduled Payment” means, with respect to any Loan, each payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after (a) in the case of the Initial Loans, the Cutoff Date or (b) in
the case of Substitute Loans, the related Substitute Loan Cutoff Date, as
adjusted pursuant to the terms of the related Underlying Note and/or Required
Loan Documents.

“Scheduled Payment Advance” means, with respect to any Payment Date, the
amounts, if any, deposited by the Servicer in the Collection Account for such
Payment Date in respect of Scheduled Payments (or portions thereof) pursuant to
Section 5.09.

“Secured Parties” means, collectively, the Noteholders, the Trustee, the
Servicer, the Backup Servicer, the Custodian, and the Owner Trustee.

“Securities” means the Notes and the Certificate, or any of them.

 

26



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” has the meaning provided in the Preamble.

“Securityholders” means, collectively, the Noteholders and the
Certificateholder.

“Seller” shall have the meaning provided in the Preamble.

“Servicer” means initially Hercules, or its successors in interest, until any
Servicer Transfer hereunder or the resignation or permitted assignment by the
Servicer and, thereafter, means the Backup Servicer or other Successor Servicer
appointed pursuant to Article VIII with respect to the duties and obligations
required of the Servicer under this Agreement.

“Servicer Default” shall have the meaning specified in Section 8.01.

“Servicer Transfer” shall have the meaning specified in Section 8.02(c).

“Servicing Advances” means all reasonable and customary “out-of-pocket” costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of any Related Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of any Foreclosed Property or Repossessed Property, (d) compliance with its
obligations under this Agreement and other Transaction Documents and
(e) services rendered in connection with the liquidation of a Loan (other than
Liquidation Expenses), for all of which costs and expenses the Servicer is
entitled to reimbursement with interest thereon as provided in this Agreement.

“Servicing Fee” shall have the meaning provided in Section 5.11.

“Servicing File” means, for each Loan, the following documents or instruments:

(a) copies of each of the Required Loan Documents; and

(b) any other portion of the Loan File which is not part of the Required Loan
Documents.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Trustee by the Servicer, as the same may be amended from time to time.

“Servicing Standard” means, with respect to any Loans and all other assets
included in the Collateral, to service and administer such Loans and other
assets in the Collateral in accordance with the Underlying Loan Agreements (as
applicable) and all customary and usual servicing practices, in a manner
consistent with the Servicer’s servicing of comparable senior loan agreements
that it owns or services for itself or others, without regard to: (i) the
Servicer’s right

 

27



--------------------------------------------------------------------------------

to receive compensation for its services hereunder or with respect to any
particular transaction, or (ii) the ownership, servicing or management for
others by the Servicer of any other loans, debt securities or property by the
Servicer.

“Servicing Transfer Costs” means the Successor Servicing Fee and any costs and
expenses, if any, incurred by the Trustee or by any Successor Servicer
(including the Backup Servicer) in connection with the transfer of servicing to
any such Successor Servicer, which shall not exceed $50,000 for a servicing
transfer to the Backup Servicer or $175,000 to any other Successor Servicer.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Substitute Loan, as the
case may be, transferred to the Issuer from time to time.

“Subservicer” means any direct or indirect wholly owned subsidiary of Hercules
that Hercules has identified as a subservicer or additional collateral agent or
any other Person with whom the Servicer has entered into a Subservicing
Agreement and who satisfies the requirements set forth in Section 5.02(b) of
this Agreement in respect of the qualification of a Subservicer.

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Trustee.

“Substitute Loan” means one or more Loans transferred by the Seller to the Trust
Depositor and by the Trust Depositor to the Issuer under and in accordance with
Section 2.06.

 

28



--------------------------------------------------------------------------------

“Substitute Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor following the Closing Date in connection with substitution of one or
more Substitute Loans pursuant to Section 2.04 or Section 2.06, which assets
shall include the Trust Depositor’s right, title and interest in the following:

(i) the Substitute Loans listed in the related Subsequent List of Loans and all
monies due, to become due or paid in respect thereof accruing on and after the
Substitute Loan Cutoff Date and all Insurance Proceeds, Liquidation Proceeds and
other recoveries thereon, in each case as they arise after the Substitute Loan
Cutoff Date;

(ii) all security interests and Liens and Related Property subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

(iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(iv) all collections and records (including Computer Records) with respect to
the foregoing;

(v) all documents relating to the applicable Loan Files; and

(vi) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Substitute Loan Cutoff Date” means each date on or after the Closing Date on
which a Substitute Loan is transferred to the Issuer.

“Substitution Event” shall have the meaning provided in Section 2.06.

“Successor Servicer” shall have the meaning provided in Section 8.02(b).

“Successor Servicer Engagement Fee” shall have the meaning provided in
Section 5.02(y).

“Tape” shall have the meaning provided in Section 9.04(a).

“Technology Loan” means a Loan made to an Obligor that is a technology company,
including a company involved in, but not limited to, semi-conductor
manufacturing, software, internet services, content providers, communications
and networking, clean technologies or information services.

“Termination Notice” shall have the meaning provided in Section 8.02(a).

“Third Party Agented Loan” means, with respect to any Loan, (a) the Loan is
originated by a Person other than or in addition to the Seller as part of a
syndicated loan transaction which has

 

29



--------------------------------------------------------------------------------

been fully consummated prior to such Loan becoming part of the Collateral,
(b) upon the sale of the Loan under the Transfer and Servicing Agreements to the
Issuer, the Required Loan Documents shall have been delivered to the Trustee,
(c) the Issuer, as assignee of the Loan, has all of the rights (including
without limitation voting rights) of the Seller which have been transferred by
the Seller with respect to the Loan and the Seller’s right, title and interest
in and to the Related Property, (d) the Loan is secured by an undivided interest
in the Related Property that also secures and is shared by, on a pro rata basis,
all other holders of such Obligor’s indebtedness of equal priority issued in
such syndicated loan transaction, and (e) the third party Loan originator (or an
affiliate thereof) is the lead agent, collateral agent or paying agent for all
lenders in such syndicated loan transaction.

“Transaction Account Property” means the Transaction Accounts, all amounts and
investments held from time to time in any Transaction Account (whether in the
form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise), and all proceeds of the foregoing.

“Transaction Accounts” means, collectively, the Collection Account, the Reserve
Account, the Distribution Account and the Lockbox Account.

“Transaction Documents” means the Transfer and Servicing Agreements, the Trust
Agreement, the Administration Agreement, the Notes, the Certificate, any fee
letters, any UCC financing statements filed pursuant to the terms of the
Transaction Documents, and any additional document the execution of which is
necessary or incidental to carrying out the terms of, or which is identified as
a “Transaction Document” in, the foregoing documents, all as such documents are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

“Transfer and Servicing Agreements” means, collectively, this Agreement, the
Indenture and the Sale and Contribution Agreement.

“Transfer Deposit Amount” means, on any date of determination with respect to
any Loan, an amount equal to the sum of (a) the Outstanding Loan Balance of such
Loan, (b) accrued interest thereon through such date of determination at the
Loan Rate provided for thereunder and (c) any outstanding Scheduled Payment
Advances and Servicing Advances thereon that have not been waived by the
Servicer entitled thereto.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
December 19, 2012, between the Trust Depositor and the Owner Trustee, as
amended, modified, restated, waived or supplemented from time to time.

“Trust Depositor” shall have the meaning provided in the Preamble.

“Trust Depositor LLC Agreement” means the Limited Liability Company Agreement of
the Trust Depositor, dated as of December 19, 2012, between the Seller, as the
sole member, and the Independent manager party thereto.

 

30



--------------------------------------------------------------------------------

“Trust Estate” shall have the meaning provided in the Trust Agreement.

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

“Trustees” means the Owner Trustee and the Trustee, or any of them individually
as the context may require.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

“Underlying Loan Agreement” means each single lender or multi-lender commercial
loan or credit agreements or other debt agreements or instruments customary for
the applicable type of Loan originated or acquired by Hercules or one of its
Affiliates.

“Underlying Note” means the one or more promissory notes executed by the
applicable Obligor evidencing a Loan.

“United States” means the United States of America.

“U.S. Bank” shall have the meaning provided in the Preamble.

Section 1.02. Usage of Terms.

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

Section 1.03. Section References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

Section 1.04. Calculations.

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year consisting of
twelve 30-day months and will be carried out to at least three decimal places.

Section 1.05. Accounting Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States.

 

31



--------------------------------------------------------------------------------

ARTICLE 2.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

Section 2.01. Creation and Funding of Issuer; Transfer of Loan Assets.

(a) The Issuer shall be governed pursuant to the terms and conditions of the
Trust Agreement, dated as of December 19, 2012, between the Trust Depositor and
the Owner Trustee (the “Original Trust Agreement”), upon the execution and
delivery of the Original Trust Agreement and created by the filing by the Owner
Trustee of an appropriately completed Certificate of Trust (as defined in the
Original Trust Agreement) under the Statutory Trust Statute. The Trust
Depositor, as settlor of the Issuer, shall fund and convey assets to the Issuer
pursuant to the terms and provisions hereof. The Issuer shall be administered
pursuant to the provisions of this Agreement, the Administration Agreement and
the Trust Agreement for the benefit of the Securityholders. Each of the Owner
Trustee and the Administrator is hereby specifically recognized by the parties
hereto as empowered to conduct business dealings on behalf of the Issuer in
accordance with the terms hereof and of the Trust Agreement and Administration
Agreement. The initial Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer in accordance with
Section 5.02(g) and Section 5.02(h). The Servicer is hereby specifically
recognized by the parties hereto as empowered to perform the duties and
obligations required to be performed by the Servicer under the Transaction
Documents.

(b) Subject to and upon the terms and conditions set forth herein, and in
consideration of the Issuer’s delivery to or upon the order of the Trust
Depositor of the Notes and the net proceeds of the Notes, the Trust Depositor
hereby sells, transfers, assigns, sets over and otherwise conveys to the Issuer
all the right, title and interest of the Trust Depositor in and to the Initial
Loan Assets.

To the extent the purchase price paid to the Trust Depositor for any Loan Assets
is less than the fair market value of such Loan Assets, the difference between
such fair market value and such purchase price shall be deemed to be a capital
contribution made by the Trust Depositor to the Issuer on the Closing Date in
the case of the Initial Loans and as of the related Substitute Loan Cutoff Date
in the case of any Substitute Loans. For all purposes of this Agreement, any
contributed Loan Assets shall be treated the same as Loan Assets sold for cash,
including without limitation for purposes of Section 11.01.

(c) The Seller and the Trust Depositor each acknowledge with respect to itself
that the representations and warranties of the Seller in the Sale and
Contribution Agreement and of the Trust Depositor in Section 3.01 through
Section 3.04 hereof will run to and be for the benefit of the Issuer and the
Trustees, and the Issuer and the Trustees may enforce directly (without joinder
of the Trust Depositor when enforcing against the Seller) the repurchase

 

32



--------------------------------------------------------------------------------

obligations of the Seller or Trust Depositor, as applicable, with respect to
breaches of such representations and warranties that materially and adversely
affect the interests of any Noteholder as set forth in the Sale and Contribution
Agreement or in this Agreement.

(d) The sale, transfer, assignment, set-over and conveyance of the Loan Assets
by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Issuer of any obligation of the Seller or the Trust Depositor in connection with
the Loan Assets, or any agreement or instrument relating thereto, including,
without limitation, (i) any obligation to any Obligor relating to any unfunded
commitment from the Seller or the Trust Depositor, (ii) any taxes, fees, or
other charges imposed by any Governmental Authority and (iii) any insurance
premiums that remain owing with respect to any Loan Asset at the time such Loan
Asset is sold hereunder. Without limiting the foregoing, (x) the Issuer does not
assume any obligation to purchase any additional notes or loans under agreements
governing the Loan Assets and (y) the sale, transfer, assignment, set-over and
conveyance of the Loan Assets by the Trust Depositor to the Issuer pursuant to
this Agreement does not constitute and is not intended to result in a creation
or an assumption by the Trust Depositor or the Issuer of any obligation of the
Seller as lead agent or collateral agent under any Agented Loan or Co-Agented
Loan. The Trust Depositor also hereby assigns to the Issuer all of the Trust
Depositor’s right, title and interest (but none of its obligations) under the
Sale and Contribution Agreement, including but not limited to the Trust
Depositor’s right to exercise the remedies created by the Sale and Contribution
Agreement.

(e) The Seller, Trust Depositor and Issuer intend and agree that (i) the
transfer of the Loan Assets by the Seller to the Trust Depositor under the Sale
and Contribution Agreement and the transfer of the Loan Assets by the Trust
Depositor to the Issuer hereunder are intended to be a sale, conveyance and
transfer of ownership of the Loan Assets, as the case may be, rather than the
mere granting of a security interest to secure a borrowing and (ii) such Loan
Assets shall not be part of the Seller’s or the Trust Depositor’s estate in the
event of a filing of a bankruptcy petition or other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be a mere granting of a
security interest to secure indebtedness, the Seller shall be deemed to have
granted (and as of the Closing Date hereby grants to) the Trust Depositor and
the Trust Depositor shall be deemed to have granted (and as of the Closing Date
hereby grants) to the Issuer, as the case may be, a perfected first priority
security interest in all right, title and interest of the Seller or of the Trust
Depositor, respectively, in such Loan Assets and this Agreement shall constitute
a security agreement under Applicable Law, securing the repayment of the
purchase price paid hereunder, the obligations and/or interests represented by
the Securities, in the order and priorities, and subject to the other terms and
conditions of, this Agreement, the Indenture and the Trust Agreement, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

(f) If any such transfer of the Loan Assets is deemed to be the mere granting of
a security interest to secure a borrowing, the Trust Depositor may, to secure
the Trust Depositor’s own borrowing under this Agreement (to the extent that the
transfer of the Loan

 

33



--------------------------------------------------------------------------------

Assets thereunder is deemed to be a mere granting of a security interest to
secure a borrowing) repledge and reassign (i) all or a portion of the Loan
Assets pledged to Trust Depositor by the Seller and with respect to which the
Trust Depositor has not released its security interest at the time of such
pledge and assignment, and (ii) all proceeds thereof. Such repledge and
reassignment may be made by Trust Depositor with or without a repledge and
reassignment by Trust Depositor of its rights under any agreement with the
Seller, and without further notice to or acknowledgment from the Seller. The
Seller waives, to the extent permitted by applicable law, all claims, causes of
action and remedies, whether legal or equitable (including any right of setoff),
against Trust Depositor or any assignee of Trust Depositor relating to such
action by Trust Depositor in connection with the transactions contemplated by
this Agreement.

(g) The Trust Depositor and the Issuer acknowledge and agree (and the Trustee is
hereby directed to acknowledge and does acknowledge) that, solely for
administrative convenience, any assignment agreement required to be executed and
delivered in connection with the transfer of a Loan in accordance with the terms
of related Underlying Loan Agreements may reflect that the Seller is assigning
such Loan directly to the Issuer. Nothing in such assignment agreements shall be
deemed to impair the transfers of the Loan Assets by the Seller to the Trust
Depositor in accordance with the terms of the Sale and Contribution Agreement
and the subsequent transfer of the Loan Assets by the Trust Depositor to the
Issuer in accordance with the terms hereof.

Section 2.02. Conditions to Transfer of Initial Loan Assets to Issuer.

On or before the Closing Date, the Seller or the Trust Depositor, as applicable,
shall deliver or cause to be delivered to the Owner Trustee and Trustee each of
the documents, certificates and other items as follows:

(a) a certificate of an officer of the Seller substantially in the form of
Exhibit C hereto;

(b) copies of resolutions of Hercules, as Seller and Servicer, and the sole
member of the Trust Depositor approving the execution, delivery and performance
of this Agreement, the Transaction Documents to which it is a party and the
transactions contemplated hereunder and thereunder, certified in each case by
the Secretary or an Assistant Secretary of Hercules and the sole member of the
Trust Depositor;

(c) officially certified evidence dated within 30 days of the Closing Date of
due formation and good standing of the Seller under the laws of the State of
Maryland;

(d) the initial List of Loans, certified by an officer of the Trust Depositor,
together with an Assignment with respect to the Initial Loan Assets
substantially in the form of Exhibit A (along with the delivery of any
instruments and Loan Files as required under Section 2.08);

 

34



--------------------------------------------------------------------------------

(e) a certificate of an officer of the sole member of the Trust Depositor
substantially in the form of Exhibit B hereto;

(f) a letter from a nationally recognized accounting firm, addressed to the
Seller and the Trust Depositor, stating that such firm has reviewed a sample of
ten (10) of the Initial Loans and performed specific procedures for such sample
with respect to certain loan terms;

(g) officially certified evidence dated within 30 days of the Closing Date of
due organization and good standing of the Trust Depositor under the laws of the
State of Delaware;

(h) evidence of the proper filing of a UCC-1 financing statement, naming the
Seller as seller or debtor, naming the Trustee as the total assignee of the
purchaser or secured party and describing the Loan Assets as collateral, with
the office of the Secretary of State of the State of Delaware and in such other
locations as the Trustee shall have required; and evidence of the proper filing
of a UCC-1 financing statement, naming the Trust Depositor as seller or debtor,
naming the Issuer purchaser or secured party, and naming the Trustee as total
assignee and describing the Loan Assets as collateral with the office of the
Secretary of State of the State of Delaware and in such other locations as the
Trustee shall have required; and evidence of proper filing of a UCC-1 financing
statement, naming the Issuer as debtor, naming the Trustee as secured party and
describing the Collateral as collateral with the office of the Secretary of
State of the State of Delaware and in such other locations as the Trustee shall
have required;

(i) an Officer’s Certificate listing the Servicer’s Servicing Officers;

(j) a fully executed copy of each of the Transaction Documents;

(k) except with respect to (i) Agented Loans, Co-Agented Loans and Third Party
Agented Loans where the Seller (or a wholly-owned subsidiary of the Seller)
receives payments on behalf of or as agent for the other lenders thereunder or
where payments thereunder are made directly to such other lenders on behalf of
or as agent for the Seller (or a wholly-owned subsidiary of the Seller) and
(ii) Loans described in Section 7.01(d), the Servicer shall have notified and
directed the Obligor with respect to each such Loan to make all payments on the
Loans, whether by wire transfer, ACH or otherwise, directly to the Lockbox
Account; and

(l) the Servicer shall have notified and directed each of Hercules’s co-lenders
under Co-Agented Loans and Third-Party Loans that receive payments on behalf of
the Seller, to transfer such payments received from the Obligors with respect to
such Loans to the Lockbox Account within one (1) business day of receipt of such
payments by such co-lender.

Section 2.03. Acceptance by Issuer.

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue to, or upon the order of, the Trust Depositor
the Certificate representing

 

35



--------------------------------------------------------------------------------

ownership of a beneficial interest in one hundred percent (100%) of the Issuer
and the Issuer shall issue, and the Trustee shall authenticate, to, or upon the
order of, the Trust Depositor the Notes secured by the Collateral.

Section 2.04. Conveyance of Substitute Loans.

(a) With respect to any Substitute Loans to be conveyed to the Trust Depositor
by the Seller as described in Section 2.06, the Seller hereby sells, transfers,
assigns, sets over and otherwise conveys to the Trust Depositor, without
recourse other than as expressly provided herein (and the Trust Depositor shall
purchase through cash payment and/or by exchange of one or more related Loans
released by the Issuer to the Trust Depositor on the related Substitute Loan
Cutoff Date), all the right, title and interest of the Seller in and to the
Substitute Loans and Related Property.

The purchase price may equal, exceed or be less than the fair market value of
such Substitute Loan as of the related Substitute Loan Cutoff Date, plus in each
case accrued interest thereon. To the extent the purchase price of any Loan is
less than the fair market value thereof, the Seller will be deemed to have made
a capital contribution with respect to such excess to the Trust Depositor.

(b) Subject to Sections 2.01(d) and (e) and the conditions set forth in
Section 2.06, the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans and (ii) all other Related Property
related to such Substitute Loans (the property in clauses (i) and (ii) above,
upon such transfer, becoming part of the Collateral).

(c) The Seller shall transfer to the Trust Depositor under the Sale and
Contribution Agreement and the Trust Depositor shall transfer to the Issuer
hereunder the applicable Substitute Loans and Related Property only upon the
satisfaction of each of the following conditions on or prior to the related
Substitute Loan Cutoff Date (in addition to the conditions set forth in
Section 2.09):

(i) the Trust Depositor shall have provided the Issuer and the Trustee with
timely notice of such substitution, which shall be delivered no later than 11:00
a.m. on the related Substitute Loan Cutoff Date;

(ii) there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Collateral;

(iii) the Seller and the Trust Depositor shall have delivered to the Issuer and
the Trustee a Subsequent List of Loans listing the applicable Substitute Loans
and an assignment agreement as required by the related Underlying Loan Agreement
indicating that the Issuer is the holder of the related Substitute Loan;

 

36



--------------------------------------------------------------------------------

(iv) the Seller shall have deposited or caused to be deposited in the Collection
Account all Collections received by it with respect to the applicable Substitute
Loans on and after the related Substitute Loan Cutoff Date;

(v) each of the representations and warranties made by the Trust Depositor
pursuant to Sections 3.02 and 3.04 applicable to the Substitute Loans shall be
true and correct as of the related Substitute Loan Cutoff Date; and

(vi) the Seller shall bear all incidental transactions costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Substitute Loan Cutoff Date,
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Seller to the
Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements.

(d) The Servicer, the Issuer and the Trustee (at the request of the Servicer)
shall execute and deliver such instruments, consents or other documents and
perform all acts reasonably requested by the Servicer in order to effect the
transfer and release of any of the Issuer’s interests in the Loans that are
being substituted.

Section 2.05. Optional Sales of Loans.

(a) At its option, any Loan may be sold by the Issuer to Hercules (or any of its
Affiliates) or a third party if:

 

  (i) such Loan becomes a Defaulted Loan;

 

  (ii) such Loan becomes a Delinquent Loan;

 

  (iii) such Loan becomes a Restructured Loan; or

 

  (iv) the Issuer, in its discretion, elects to sell the Loan.

(b) No optional sale of any Loan (whether to Hercules, any of its affiliates, or
a third party) may be executed for a price less than the sum of (i) the
Outstanding Loan Balance of such Loan and (ii) interest accrued to the date of
such sale on the principal balance of such Loan at the interest rate applicable
to such Loan, and any such sale shall be subject to the further limitations
described in Section 2.09 below.

The Sale Proceeds from any sale pursuant to this Section 2.05(a) will be
deposited into the Collection Account and allocated as provided in Section 7.05.
Upon receipt by the Servicer for deposit in the Collection Account of the
amounts of Sale Proceeds received in connection with any such sale, the Servicer
shall request and the Issuer and the Trustee shall assign to the party
designated by the Servicer (or to the Servicer itself) all of the Issuer’s and
Trustee’s right, title and interest in the repurchased Loan and related Loan
Assets without recourse, representation or warranty. Thereafter, such reassigned
Loan shall no longer be included in the Collateral.

 

37



--------------------------------------------------------------------------------

Section 2.06. Optional Substitution of Loans.

(a) At its option, any Loan may be substituted by the Issuer and replaced with a
substitute loan (each such Loan, a “Substitute Loan”) if any of the following
occur (each, a “Substitution Event”):

 

  (i) such Loan becomes a Defaulted Loan;

 

  (ii) such Loan becomes a Delinquent Loan;

 

  (iii) such Loan becomes a Restructured Loan; or

 

  (iv) the Issuer, in its discretion, elects to substitute the Loan.

Any such substitution shall be initiated by delivery of written notice (a
“Notice of Substitution”) to the Trustee from the Servicer that the Issuer
intends to substitute a Loan pursuant to this Section 2.06 and shall be
completed prior to 60 days after delivery of such notice. Each Notice of
Substitution shall specify the Loan to be substituted, the reasons for such
substitution and the Transfer Deposit Amount with respect to the Loan. The price
deemed paid by the Issuer for any Substitute Loan shall be an amount equal to
the Outstanding Loan Balance thereof, plus accrued interest thereon.

(b) No substitution of a Substitute Loan will be permitted unless the Servicer
determines that such Substitute Loan is a Qualified Substitute Loan as of the
date each such Substitute Loan is transferred to the Issuer.

(c) Any such substitution shall be subject to the further limitations described
in Section 2.09 below.

Section 2.07. Release of Excluded Amounts.

(a) The parties hereto acknowledge and agree that the Issuer has no interest in
the Excluded Amounts. The Trustee hereby agrees to release to the Issuer from
the Loan Assets, and the Issuer hereby agrees to release to the Trust Depositor,
any Excluded Amounts immediately upon identification thereof and upon receipt of
an Officer’s Certificate of the Servicer, which release shall be automatic and
shall require no further act by the Trustee or the Issuer; provided that the
Trustee and Issuer shall execute and deliver such instruments of release and
assignment or other documents, or otherwise confirm the foregoing release, as
may reasonably be requested by the Trust Depositor in writing. Such Excluded
Amounts shall not constitute and shall not be included in the Loan Assets.

 

38



--------------------------------------------------------------------------------

(b) Immediately upon the release to the Trust Depositor by the Trustee of any
Excluded Amounts, the Trust Depositor hereby irrevocably agrees to release to
the Seller such Excluded Amounts, which release shall be automatic and shall
require no further act by the Trust Depositor; provided that the Trust Depositor
shall execute and deliver such instruments of release and assignment or other
documents, or otherwise confirm the foregoing release of such Excluded Amounts,
as may be reasonably requested by the Seller in writing.

Section 2.08. Delivery of Documents in the Loan File.

(a) Subject to the delivery requirements set forth in Section 2.08(b), the
Issuer hereby authorizes and directs the Seller and the Trust Depositor to
deliver possession of all the Loan Files to the Custodian on the Trustee’s
behalf (with copies to be held by the Servicer), on behalf of and for the
account of the Noteholders. The Seller and the Trust Depositor shall also
identify on the List of Loans (including any deemed amendment thereof associated
with any Substitute Loans), whether by attached schedule or marking or other
effective identifying designation, all Loans that are evidenced by such
instruments.

(b) With respect to each Loan in the Collateral, at least three (3) Business
Days before the Closing Date in the case of the Initial Loans and three
(3) Business Days before the related Substitute Loan Cutoff Date in the case of
any Substitute Loans (or, in each case, such lesser time as shall be acceptable
to the Custodian), the Trust Depositor or the Seller will deliver or cause to be
delivered to the Custodian on the Trustee’s behalf, to the extent not previously
delivered, each of the documents in the Loan File with respect to such Loan.

Section 2.09. Limitations on Optional Sale and Substitution.

In no event may (a) the aggregate Outstanding Loan Balance of Delinquent Loans
and Restructured Loans optionally sold or substituted by the Issuer hereunder
for any reason exceed 7.5% of the Aggregate Outstanding Pool Balance as of the
Cutoff Date (the “Cutoff Date Pool Balance”), subject to the limitation in
clause (c) below on aggregate optional sales and substitutions with respect to
all of the Loans, (b) the aggregate Outstanding Loan Balance of Defaulted Loans
sold or substituted by the Issuer exceed 7.5% of the Cutoff Date Pool Balance,
subject to the limitation in clause (c) below on aggregate optional sales and
substitutions with respect to all of the Loans, or (c) the aggregate Outstanding
Loan Balance of all Loans (including any Delinquent Loans, Restructured Loans or
Defaulted Loans optionally sold or substituted as described above) optionally
sold or substituted by the Issuer for any reason exceed 15% of the Cutoff Date
Pool Balance. For the purpose of calculating the percentage of the Cutoff Date
Pool Balance comprising Loans that are optionally sold or substituted as
described above, any Substitute Loans that have been placed into the Collateral
in satisfaction of the Trust Depositor’s obligations to repurchase or substitute
Loans pursuant to Section 11.01 shall be disregarded.

Section 2.10. Certification by Custodian; Possession of Loan Files.

(a) Review; Certification. On or prior to the Closing Date (in the case of the
Initial Loans) or the related Substitute Loan Cutoff Date (in the case of any
Substitute Loans),

 

39



--------------------------------------------------------------------------------

the Custodian shall review the Required Loan Documents in the Loan File that are
required to be delivered pursuant to Section 2.08(b) on the Closing Date (in the
case of the Initial Loans) or the related Substitute Loan Cutoff Date (in the
case of any Substitute Loans), and shall deliver to the Seller, the Trust
Depositor, the Trustee, and the Servicer a certification with respect to the
Required Loan Documents delivered to it at such time in the form attached hereto
as Exhibit L-1 on or prior to the Closing Date (in the case of the Initial
Loans) or the related Substitute Loan Cutoff Date (in the case of any Substitute
Loans). Within two (2) Business Days after the Custodian receives the Required
Loan Documents in the Loan File that are permitted, pursuant to Section 2.08(b),
to be delivered after the related Substitute Loan Cutoff Date (in the case of
any Substitute Loans), the Custodian shall deliver to the Seller, the Trust
Depositor, the Trustee and the Servicer a certification with respect to the
Required Loan Documents delivered to it at such time in the form attached hereto
as Exhibit L-1, which updated certification shall supplement any previous
certification given. Within 360 days after the Closing Date in the case of the
Initial Loans and the related Substitute Loan Cutoff Date in the case of any
Substitute Loans, the Custodian shall deliver to the Seller, the Servicer, the
Trust Depositor, the Trustee and any Noteholder who requests a copy from the
Trustee a final certification in the form attached hereto as Exhibit L-2
evidencing the completeness of the Loan Files with respect to the Required Loan
Documents with respect to the Loans so transferred.

(b) Non-Conforming Loan Files. If the Custodian during the process of reviewing
the Loan Files finds any document constituting a part of a Loan File which is
not properly executed (if applicable), has not been received, is unrelated to a
Loan identified in the List of Loans, or does not conform on its face in a
material respect to the requirements of the definition of Loan File, or the
description thereof as set forth in the List of Loans, the Custodian shall
promptly so notify the Seller, the Trust Depositor and the Servicer. In
performing any such review, the Custodian may conclusively rely on the Seller as
to the purported genuineness of any such document and any signature thereon. It
is understood that the scope of the Custodian’s review of the Loan Files is
limited solely to confirming that the documents listed in the definition of
Required Loan Documents have been executed and received and relate to the Loans
identified in the List of Loans. The Seller agrees to use commercially
reasonable efforts to remedy a material defect in a document constituting part
of a Loan File of which it is so notified by the Custodian. If, however, within
30 days after the Custodian’s notice to it respecting such material defect the
Seller has not remedied the defect and such defect materially and adversely
affects the value of the related Loan, such Loan will be treated as an
Ineligible Loan and the Seller will (i) substitute in lieu of such Loan a
Substitute Loan in the manner and subject to the conditions set forth in
Section 11.01 or (ii) repurchase such Loan at a purchase price equal to the
Transfer Deposit Amount, which purchase price shall be deposited in the
Collection Account within such 30 day period.

(c) Release of Entire Loan File upon Sale, Substitution or Repurchase. Subject
to Section 5.08(a), upon receipt by the Trustee of a certification of a
Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts then required to be deposited as described in
Section 2.05, Section 2.06, Section 2.10(b) or Section 11.01, as applicable, in
the Collection Account (which certification shall be in the form of Exhibit M

 

40



--------------------------------------------------------------------------------

hereto), the Trustee (or the Custodian on its behalf) shall release and ship to
the Servicer for release to the Seller the related Loan File and the Trustee and
the Issuer shall execute, without recourse, and deliver such instruments of
transfer necessary to transfer all right, title and interest in such Loan to the
Seller free and clear of any Liens created by the Transaction Documents. All
costs of any such transfer shall be borne by the Seller.

(d) Partial Release of Loan File and/or Related Property. Subject to
Section 5.08(b), if in connection with taking any action in connection with a
Loan (including, without limitation, the amendment to documents in the Loan File
and/or a revision to Related Property) the Servicer requires any item
constituting part of the Loan File, or the release from the Lien of the related
Loan of all or part of any Related Property, the Servicer shall deliver to the
Custodian a certificate to such effect in the form attached as Exhibit M hereto.
Subject to Section 5.08(d), upon receipt of such certification, the Custodian
shall ship for delivery to the Servicer within two (2) Business Days of such
request (if such request was received by 2:00 p.m., central time), the requested
documentation, and the Trustee shall execute, without recourse, and deliver such
instruments of transfer necessary to release all or the requested part of the
Related Property from the Lien of the related Loan and/or the Lien under the
Transaction Documents.

(e) Annual Certification. Within ninety (90) days of the beginning of each
calendar year, commencing in 2013, the Custodian shall deliver to the Seller,
the Trust Depositor and the Servicer a certification detailing all transactions
with respect to the Loans for which the Custodian (on behalf of the Trustee)
holds the Loan Files pursuant to this Agreement during the prior calendar year.
Such certification shall list all Loan Files which were released by or returned
to the Custodian or Trustee during the prior calendar year, the date of such
release or return and the reason for such release or return (as identified on
Exhibit M relating to such release).

(f) Notwithstanding any language to the contrary herein, neither the Trustee nor
the Custodian makes any representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency for any purpose, or genuineness of any of the
documents contained in each Loan File or (ii) the collectability, insurability,
effectiveness or suitability of any such Loan Asset. In its review of documents
and instruments pursuant to this Agreement, the Custodian and Trustee shall be
under no duty or obligation to inspect, review or examine the Loan Files to
determine that the contents thereof are genuine, enforceable or appropriate for
the represented purpose or that they are other than what they purport to be on
their face.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

The Trust Depositor makes, and upon each conveyance of Substitute Loans, is
deemed to make, the representations and warranties in Section 3.01 through
Section 3.04, on which the Issuer will rely in purchasing the Initial Loan
Assets on the Closing Date (and, any Substitute Loan Assets on the relevant
Substitute Loan Cutoff Date), and on which the Securityholders will rely.

 

41



--------------------------------------------------------------------------------

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Substitute Loan Cutoff Date, as
applicable), but shall survive the sale, transfer and assignment of the Loan
Assets to the Issuer. The repurchase obligation or substitution obligation of
the Trust Depositor set forth in Section 11.01 constitutes the sole remedy
available for a breach of a representation or warranty of the Trust Depositor
set forth in Section 3.01 through Section 3.04 of this Agreement.

Section 3.01. Representations and Warranties Regarding the Trust Depositor.

The Trust Depositor represents and warrants to the Issuer and the Trustee that:

(a) Organization and Good Standing. The Trust Depositor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged. The Trust Depositor is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the business transacted by it or properties owned or leased by it
requires such qualification and in which the failure so to qualify would
reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Trust Depositor
or the Issuer.

(b) Authorization; Valid Sale; Binding Obligations. The Trust Depositor has the
power and authority to make, execute, deliver and perform this Agreement and the
other Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Issuer and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which the Issuer is a party, and the Trust Depositor has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party. This Agreement shall effect a valid sale, transfer and assignment
of or grant a security interest in the Loan Assets from the Trust Depositor to
the Issuer. This Agreement and the other Transaction Documents to which the
Trust Depositor is a party constitute the legal, valid and binding obligation of
the Trust Depositor enforceable in accordance with their respective terms,
except as enforcement of such terms may be limited by applicable Insolvency Laws
and general principles of equity, whether considered in a suit at law or in
equity.

(c) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than (i) the filing of UCC
financing statements and (ii) those that it has already obtained) in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement or the other Transaction Documents to which it is a party.

 

42



--------------------------------------------------------------------------------

(d) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate in any material respect any Applicable Law applicable to the Trust
Depositor, or conflict with, result in a default under or constitute a breach of
the Trust Depositor’s organizational documents or material Contractual
Obligations to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any Lien of any kind upon any of its properties
pursuant to the terms of any such material Contractual Obligations, other than
as contemplated by the Transaction Documents.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

(f) Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is Solvent on and as of the date
thereof.

(g) Taxes. The Trust Depositor has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed and has paid all taxes shown
to be due and payable on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any amount of tax
due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

(h) Place of Business; No Changes. The Trust Depositor’s location (within the
meaning of Article 9 of the UCC) is the State of Delaware. The Trust Depositor
has not changed its name, whether by amendment of its certificate of formation,
by reorganization or otherwise, and has not changed its location within the
4-months preceding the Closing Date.

(i) Not an Investment Company. The Trust Depositor is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” under the 1940 Act.

 

43



--------------------------------------------------------------------------------

(j) Sale Treatment. Other than for accounting and tax purposes, the Trust
Depositor has treated the transfer of Loan Assets to the Issuer for all purposes
as a sale and purchase on all of its relevant books and records and other
applicable documents.

(k) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in favor of the Issuer in all right, title and interest
of Trust Depositor in the Loan Assets, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Trust Depositor;

(ii) the Loans, along with the related Loan Files, constitute “general
intangibles,” “instruments,” “accounts,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

(iii) the Trust Depositor owns and has, and upon the sale and transfer thereof
by the Trust Depositor to the Issuer, the Issuer will have, good and marketable
title to the Loan Assets free and clear of any Lien (other than Permitted
Liens), claim or encumbrance of any Person;

(iv) the Trust Depositor has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Issuer;

(v) the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Loan Assets
granted to the Issuer under this Agreement to the extent perfection can be
achieved by filing a financing statement;

(vi) other than the security interest granted to the Issuer pursuant to this
Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements naming the Trust Depositor as debtor that include a description of
collateral covering the Loan Assets other than any financing statement
(A) relating to the security interest granted by the Trust Depositor under this
Agreement, or (B) that has been terminated or for which a release or partial
release has been filed. The Trust Depositor is not aware of the filing of any
judgment or tax Lien filings against the Trust Depositor;

(vii) all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee;

 

44



--------------------------------------------------------------------------------

(viii) the Trust Depositor has received a written acknowledgment from the
Trustee that the Trustee or its bailee is holding any Underlying Notes that
constitute or evidence any Loan Assets solely on behalf of and for the benefit
of the Securityholders; and

(ix) none of the Underlying Notes that constitute or evidence any Loan Assets
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Issuer and the Trustee.

(l) Value Given. The cash payments and the Certificate received by the Trust
Depositor in respect of the purchase price of the Loan Assets sold hereunder
constitute reasonably equivalent value in consideration for the transfer to the
Issuer of such Loan Assets under this Agreement, such transfer was not made for
or on account of an antecedent debt owed by the Seller to the Trust Depositor,
and such transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.

(m) Investment Company. The Issuer is not and, after giving effect to the
transactions contemplated by the Transaction Documents, will not be required to
be registered as an “investment company” within the meaning of the 1940 Act.

(n) No Defaults. The Trust Depositor is not in default with respect to any order
or decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Trust Depositor or its respective
properties or might have consequences that would materially and adversely affect
its performance hereunder.

(o) Bulk Transfer Laws. The transfer, assignment and conveyance of the Loans by
the Trust Depositor pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.

(p) Origination and Collection Practices. The origination and collection
practices used by any Affiliate of the Trust Depositor with respect to each Loan
have been consistent with the Servicing Standard and have complied with the
Credit and Collection Policy in all material respects.

(q) [Reserved].

(r) Lack of Intent to Hinder, Delay or Defraud. Neither the Trust Depositor nor
any of its Affiliates sold, or will sell, any interest in any Loan Asset with
any intent to hinder, delay or defraud any of their respective creditors.

(s) Nonconsolidation. The Trust Depositor conducts its affairs such that the
Issuer would not be substantively consolidated in the estate of the Trust
Depositor and their respective separate existences would not be disregarded in
the event of the Trust Depositor’s bankruptcy.

 

45



--------------------------------------------------------------------------------

(t) Accuracy of Information. All written factual information heretofore
furnished by the Trust Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which Trust Depositor is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
party to the Transaction Documents will be, true and accurate in all material
respects, on the date such information is stated or certified; provided that the
Trust Depositor shall not be responsible for any factual information furnished
to it by any third party not affiliated with it, or the Seller or the Servicer,
except to the extent that a Responsible Officer of the Trust Depositor has
actual knowledge that such factual information is inaccurate in any material
respect.

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer shall provide the Rating Agency with prompt written
notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

Section 3.02. Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

The Trust Depositor represents and warrants as to each Initial Loan as of the
Closing Date, and as of each Substitute Loan Cutoff Date with respect to each
Substitute Loan, that:

(a) List of Loans. The information set forth in the List of Loans attached
hereto as Exhibit G (as the same may be amended or deemed amended in respect of
a conveyance of Substitute Loans on a Substitute Loan Cutoff Date) is true,
complete and correct as of the Closing Date and each Substitute Loan Cutoff
Date, as applicable.

(b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

Section 3.03. [Reserved].

Section 3.04. Representations and Warranties Regarding the Required Loan
Documents.

The Trust Depositor represents and warrants on the Closing Date with respect to
the Initial Loans (or as of the related Substitute Loan Cutoff Date, with
respect to Substitute Loans), that except as otherwise provided in Section 2.08,
the Required Loan Documents and each other item included in the Loan File for
each Loan are in the possession of the Trustee (or the Custodian, on behalf of
the Trustee).

Section 3.05. [Reserved].

 

46



--------------------------------------------------------------------------------

Section 3.06. Representations and Warranties Regarding the Servicer.

The initial Servicer represents and warrants to the Owner Trustee and the
Trustee that:

(a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the power to own its assets and to transact
the business in which it is currently engaged. The Servicer is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Issuer. The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Loans in accordance with the terms hereof and in which the failure
to so qualify would reasonably be expected to have a material adverse effect on
the business, properties, assets, or condition (financial or otherwise) of the
Servicer or Issuer.

(b) Authorization; Binding Obligations. The Servicer has the power and authority
to make, execute, deliver and perform this Agreement and the other Transaction
Documents to which the Servicer is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Servicer is a party, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which the Servicer is a party. This Agreement and
the other Transaction Documents to which the Servicer is a party constitute the
legal, valid and binding obligations of the Servicer enforceable in accordance
with their respective terms, except as enforcement of such terms may be limited
by applicable Insolvency Laws and general principles of equity, whether
considered in a suit at law or in equity.

(c) No Consent Required. The Servicer is not required to obtain the consent of
any other party (other than those that it has already obtained) or any consent,
license, approval or authorization from, or registration or declaration with,
any Governmental Authority (other than those that it has already obtained) in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or the other Transaction Documents to which the Servicer is a
party.

(d) No Violations. The execution, delivery and performance by the Servicer of
this Agreement and the other Transaction Documents to which the Servicer is a
party will not violate any Applicable Law applicable to the Servicer, or
conflict with, result in a default under or constitute a breach of the
Servicer’s organizational documents or any material Contractual Obligations to
which the Servicer is a party or by which the Servicer or any of the Servicer’s
properties may be bound, or result in the creation of or imposition of any Lien
of any kind upon any of its properties pursuant to the terms of any such
material Contractual Obligations, other than as contemplated by the Transaction
Documents.

 

47



--------------------------------------------------------------------------------

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement, or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would in the reasonable
judgment of the Servicer be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

(f) Reports. All reports, certificates and other written information furnished
by the Servicer with respect to the Loans are correct in all material respects
on the date such information is furnished or certified; provided that the
Servicer shall not be responsible for any information furnished to it by any
third party not affiliated with the Servicer contained in any such reports,
certificates or other written information, except to the extent that a
Responsible Officer of the Servicer has actual knowledge that such factual
information is inaccurate in any material respect.

Section 3.07. Representations of the Backup Servicer. The Backup Servicer
represents and warrants to the Owner Trustee and the Trustee that:

(a) Organization and Good Standing. The Backup Servicer has been duly organized
and is validly existing and in good standing under the laws of its jurisdiction
of organization, with power, authority and legal right to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, and had at all relevant times, and now has, power,
authority and legal right to enter into and perform its obligations under this
Agreement;

(b) Due Qualification. The Backup Servicer is duly qualified to do business, is
in good standing and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Loans as required by this Agreement)
requires or shall require such qualification;

(c) Power and Authority. The Backup Servicer has the power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
the Backup Servicer is a party and to carry out its terms and their terms,
respectively, and the execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Backup Servicer is a party have
been duly authorized by the Backup Servicer by all necessary corporate action;

(d) Binding Obligation. This Agreement and the other Transaction Documents to
which the Backup Servicer is a party shall constitute the legal, valid and
binding obligations of the Backup Servicer enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law;

 

48



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Backup Servicer is a
party, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which the Backup Servicer is a party, shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
articles of incorporation or bylaws of the Backup Servicer, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Backup
Servicer is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement, or violate any law, order, rule or regulation applicable to
the Backup Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Backup Servicer or any of its properties;

(f) No Proceedings. There are no proceedings or investigations pending or, to
the Backup Servicer’s knowledge, threatened against the Backup Servicer, before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Backup Servicer or its
properties (A) asserting the invalidity of this Agreement or any of the
Transaction Documents to which the Backup Servicer is a party, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Transaction Documents to which the
Backup Servicer is a party, (C) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the performance by the
Backup Servicer of its obligations under, or the validity or enforceability of,
this Agreement or any of the Transaction Documents to which the Backup Servicer
is a party or (D) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Notes;

(g) No Consents. The Backup Servicer is not required to obtain the consent of
any other party or any consent, license, approval or authorization, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement which has not already been obtained.

ARTICLE 4.

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

Section 4.01. Custody of Loans.

The contents of each Loan File shall be held in the custody of the Custodian (on
behalf of the Trustee) under the Indenture for the benefit of, and as agent for,
the Securityholders.

 

49



--------------------------------------------------------------------------------

Section 4.02. Filing.

On the Closing Date, the Seller, Trust Depositor and Servicer shall cause the
UCC financing statement(s) referred to in Section 2.02(h) hereof to be filed,
and from time to time the Servicer, on behalf of the Issuer, shall take and
cause to be taken such actions and execute such documents as are necessary or
desirable or as the Owner Trustee (acting at the direction of the
Certificateholder) or Trustee (acting at the direction of the Majority
Noteholders) may reasonably request to perfect and protect the Trustee’s first
priority perfected security interest in the Loan Assets against all other
Persons, including, without limitation, the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title. Notwithstanding the obligations of the Seller, Trust
Depositor and Servicer set forth in the preceding sentence, the Issuer hereby
authorizes the Servicer to prepare and file, at the expense of the initial
Servicer, such UCC financing statements (including but not limited to renewal,
continuation or in lieu statements) and amendments or supplements thereto or
other instruments as the Servicer may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

Section 4.03. Changes in Name, Organizational Structure or Location.

(a) During the term of this Agreement, none of the Seller, the Servicer, the
Trust Depositor or the Issuer shall change its name, form of organization,
existence, state of formation or location without first giving at least 30 days’
prior written notice to the other parties hereto and the Owner Trustee.

(b) If any change in either the Servicer’s, the Seller’s or the Trust
Depositor’s name, form of organization, existence, state of formation, location
or other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC or any title statute, the
Servicer, no later than ten (10) Business Days after the effective date of such
change, shall file such amendments as may be required (including, but not
limited to, any filings and other acts necessary or advisable under the UCC of
each relevant jurisdiction) to preserve and protect the Trustee’s security
interest in the Loan Assets and the proceeds thereof.

Section 4.04. Costs and Expenses.

The initial Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Trustees’ and Issuer’s right, title and interest in and to
the Loan Assets (including, without limitation, the security interest in the
Related Property related thereto and the security interests provided for in the
Indenture); provided that to the extent permitted by the Required Loan
Documents, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

Section 4.05. Sale Treatment.

Other than for accounting and tax purposes, the Trust Depositor shall treat the
transfer of Loan Assets made hereunder for all purposes as a sale and purchase
on all of its relevant books and records.

 

50



--------------------------------------------------------------------------------

Section 4.06. Separateness from Trust Depositor.

The Seller agrees to take or refrain from taking or engaging in with respect to
the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates of the Seller delivered in connection therewith) delivered on the
Closing Date, upon which the conclusions therein are based.

ARTICLE 5.

SERVICING OF LOANS

Section 5.01. Appointment and Acceptance.

(a) Hercules is hereby appointed as Servicer pursuant to this Agreement and
pursuant to the other Transaction Documents under which the Servicer has any
rights, duties or obligations. Hercules accepts such appointment and agrees to
act as the Servicer pursuant to this Agreement and pursuant to the other
Transaction Documents under which Hercules, as Servicer, has any rights, duties
or obligations.

(b) U.S. Bank National Association is hereby appointed as Backup Servicer
pursuant to this Agreement and pursuant to the other Transaction Documents under
which the Backup Servicer has any rights, duties or obligations. U.S. Bank
National Association hereby accepts such appointment and agrees to act as the
Backup Servicer pursuant to this Agreement and pursuant to the other Transaction
Documents under which U.S. Bank National Association, as Backup Servicer, has
any rights, duties or obligations.

Section 5.02. Duties of the Servicer and the Backup Servicer.

(a) The Servicer, as an independent contract servicer, shall service and
administer the Loans (including, with respect to Agented Loans, Co-Agented Loans
and Third Party Agented Loans, the Issuer’s interest as a lender thereunder) and
shall have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement, the
Credit and Collection Policy and the Servicing Standard and the Issuer’s rights
under the applicable Underlying Loan Agreements. The parties hereto each
acknowledge, and the Noteholders and the Certificateholder are hereby deemed to
acknowledge, that the Servicer, as Servicer under this Agreement, possesses only
such rights with respect to the enforcement of rights and remedies with respect
to the Loans and the Related Property and under the Required Loan Documents as
those which have been transferred to the Issuer with respect to the related
Loan. Therefore, the provisions of this Article V shall not apply to Third Party
Agented Loans or Participated Loans except to the extent the Servicer, on behalf
of the Issuer, has the right to vote, consent, give directions, make advances or
receive payments with respect thereto, and these provisions shall only apply to
Agented Loans and Co-Agented Loans with respect to which the Servicer is the
lead agent and to the extent not inconsistent with the related Required Loan
Documents.

 

51



--------------------------------------------------------------------------------

(b) The Servicer may perform its duties directly or, consistent with the
Servicing Standard, through agents, accountants, experts, attorneys, brokers,
consultants or nominees selected with reasonable care by the Servicer. The
Servicer will remain fully responsible and fully liable for its duties and
obligations hereunder and under any other Transaction Document notwithstanding
any such delegation to a third party. Performance by any such third party of any
of the duties of the Servicer hereunder or under any other Transaction Document
shall be deemed to be performance thereof by the Servicer. In addition, the
Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any entity; provided that for any Subservicing
Agreement that delegates all or substantially all of the Servicer’s duties
hereunder, the Holders of 100% of the Notes shall have consented in writing to
such Subservicing Agreement and the Servicer shall have provided the Rating
Agency with written notice of such Subservicing Agreement; provided, further,
that the Backup Servicer shall not be required to obtain such consent if, after
such time as the Backup Servicer shall have become the Servicer hereunder, it
shall enter into a Subservicing Agreement that delegates all or substantially
all of the Servicer’s duties hereunder. The Servicer shall be entitled to
terminate any Subservicing Agreement in accordance with the terms and conditions
of such Subservicing Agreement and to either itself directly service the related
Loans or enter into a Subservicing Agreement with a successor Subservicer as
permitted in this clause (b); provided that the Servicer shall promptly notify
the Rating Agencies of the termination of any Subservicing Agreement that had
delegated all or substantially all of the Servicer’s duties hereunder.
Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or referencing actions taken through a Subservicer or otherwise, so
long as this Agreement shall remain effective, the Servicer shall remain
obligated and primarily liable to the Trustee, for itself and on behalf of the
Issuer, for the servicing and administering of the Loans in accordance with the
provisions of this Agreement, the Credit and Collection Policy and the Servicing
Standard, without diminution of such obligation or liability by virtue of such
Subservicing Agreements or other arrangements with third parties pursuant to
this clause (b) or by virtue of indemnification from the Subservicer and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Loans. For purposes of this Agreement, the
Servicer shall be deemed to have received payments on Loans when any Subservicer
has received such payments. The Servicer shall be entitled to enter into any
agreement with a Subservicer for indemnification of the Servicer by such
Subservicer, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

(c) Any Subservicing Agreement that may be entered into and any transactions or
services relating to the Loans involving a Subservicer in its capacity as such
and not as an originator shall be deemed to be between the Subservicer and the
Servicer alone, and the Trustee and the Securityholders shall not be deemed
parties thereto and shall have no claims, rights, obligations, duties or
liabilities with respect to the Subservicer except as set forth in
Section 5.02(d). Notwithstanding the foregoing, the Servicer shall (i) at its
expense and without

 

52



--------------------------------------------------------------------------------

reimbursement, deliver to the Trustee a copy of each Subservicing Agreement and
(ii) provide notice of the termination of any Subservicer within a reasonable
time after such Subservicer’s termination to the Trustee.

(d) In the event the initial Servicer shall for any reason no longer be the
Servicer, the initial Servicer at its expense and without right of reimbursement
therefor, shall, upon request of the Trustee, deliver to the Backup Servicer all
documents and records (including computer tapes and diskettes) in its possession
relating to each Subservicing Agreement and the Loans then being serviced
hereunder and an accounting of amounts collected and held by it hereunder and
otherwise use its best efforts to effect the orderly and efficient transfer of
the Subservicing Agreements and of any other arrangements with third parties
pursuant to clause (a) of this Section 5.02 to the Backup Servicer to the extent
permitted thereby.

(e) Modifications and Waivers Relating to Loans.

(i) So long as it is consistent with the Credit and Collection Policy and the
Servicing Standard, the Servicer may agree to waive, modify or vary any term of
any Loan, if in the Servicer’s determination such waiver, modification or
variance will not be materially adverse to the interests of the Noteholders;
provided that the Servicer may not:

(1) agree to amend, waive, modify or vary any Loan in any manner that would
extend the stated maturity date of such Loan beyond the Legal Final Payment
Date; or

(2) enter into any amendment, waiver, modification or variance with respect to
any Loan for the purpose or with the intention of causing a Substitution Event
to occur with respect to such Loan solely in order to render such Loan eligible
for repurchase or substitution hereunder.

(ii) Except as expressly set forth in Section 5.02(e)(i), the Servicer may
execute any amendments, waivers, modifications or variances related to such Loan
and any documents related thereto on behalf of the Issuer.

(iii) [Reserved].

(iv) Although costs incurred by the Servicer or any Subservicer in respect of
Servicing Advances, including any interest owed with respect thereto, may be
added to the amount owing by the Obligor under the related Loan, such amounts
shall not be so added for the purposes of calculating distributions to
Noteholders. Any fees and costs imposed in connection therewith on the Obligor
of the related Loan, and any reimbursement of Servicing Advances by any Obligor
or out of Sale Proceeds, Liquidation Proceeds or Insurance Proceeds, in each
case, received with respect to the related Loan or its Related Property shall be
withdrawn and payable to the Servicer from the Collection Account pursuant to
Section 7.03(h) as additional servicing compensation or reimbursement, as
applicable. Without limiting the generality of the foregoing, so

 

53



--------------------------------------------------------------------------------

long as it is consistent with the Credit and Collection Policy and the Servicing
Standard, the Servicer shall continue, and is hereby authorized and empowered to
execute and deliver on behalf of the Issuer, the Trustee and each
Securityholder, all instruments of amendment, waiver, satisfaction or
cancellation, or of partial or full release, discharge and all other comparable
instruments, with respect to the Loans and with respect to any Related Property.
Such authority shall include, but not be limited to, the authority to substitute
or release items of Related Property consistent with the Credit and Collection
Policy and the Servicing Agreement and sell Loans previously transferred to the
Issuer. The Issuer and the Trustee have granted a power of attorney to the
Servicer with respect thereto, pursuant to Section 5.02(t). In connection with
any such sale, the Servicer shall deposit in the Collection Account, pursuant to
Section 7.03(b), all proceeds received upon such sale (other than Excluded
Amounts). If reasonably required by the Servicer, the Issuer and the Trustee
shall furnish the Servicer, within five (5) Business Days of receipt of the
Servicer’s request, with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement or under any of the other Transaction Documents. Any
such request by the Servicer to the Issuer or the Trustee shall be accompanied
by a certification in the form of Exhibit F attached hereto signed by a
Servicing Officer. In connection with any substitution of Related Property, the
Servicer shall deliver to the Trustee the items required by, and within the time
frame set forth in, Section 2.08, assuming that the date of substitution is the
relevant Substitute Loan Cutoff Date.

(v) The Servicer will not be in breach of its obligations under this Agreement
by reason of any waiver, modification or variance taken by the administrative
agent, syndicate agent or other Person acting in a similar capacity in respect
of a Third Party Agented Loan or Participated Loan pursuant to its own authority
or in respect of an Agented Loan, Co-Agented Loan or Third Party Agented Loan at
the direction of the requisite percentage of the lenders in violation of this
Agreement if the Servicer, acting on behalf of the Issuer, did not consent to
such waiver, modification or variance on behalf of the Issuer.

(f) The Servicer shall service and administer the Loans (including collection,
foreclosure, foreclosed property and repossessed collateral management
procedures other than for Third Party Agented Loans and Participated Loans, and
with respect to Third Party Agented Loans and Participated Loans, the Issuer’s
interest as a lender or purchaser thereunder) in accordance with the Required
Loan Documents, the Credit and Collection Policy and the Servicing Standard.

(g) In accordance with the power set forth in Section 2.01(a), the initial
Servicer shall perform the duties of the Issuer under the Transaction Documents.
In furtherance of the foregoing, the initial Servicer shall consult with the
Owner Trustee as the Servicer deems appropriate regarding the duties of the
Issuer under the Transaction Documents. The initial Servicer shall monitor the
performance of the Issuer and the Owner Trustee of their respective

 

54



--------------------------------------------------------------------------------

duties under the Transaction Documents and shall advise the Owner Trustee when
action is necessary to comply with the Issuer’s or the Owner Trustee’s duties
under the Transaction Documents. The initial Servicer shall prepare for
execution by the Owner Trustee or the Issuer or shall cause the preparation by
other appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Transaction Documents.

(h) In addition to the duties of the Servicer set forth in this Agreement or any
of the Transaction Documents, the initial Servicer shall perform or shall cause
to be performed such calculations and shall prepare for execution by the Issuer
or the Owner Trustee or shall cause the preparation by other appropriate Persons
of all such documents, reports, filings, instruments, certificates and opinions
as it shall be the duty of the Issuer to prepare, file or deliver pursuant to
state and federal tax and securities laws. In accordance with the directions of
the Issuer or the Owner Trustee, as applicable, the initial Servicer shall
administer, perform or supervise the performance of such other activities in
connection with the Issuer as are not covered by any of the foregoing provisions
and as are expressly requested by the Issuer or the Owner Trustee and are
reasonably within the capability of the Servicer. The Servicer is hereby
authorized to execute documents, instruments and certificates on behalf of the
Issuer.

(i) Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, the Servicer shall be responsible for promptly (upon
a Responsible Officer of the Servicer having actual knowledge thereof) notifying
the Owner Trustee and the Trustee in the event that any withholding tax is
imposed on the Issuer’s payments (or allocations of income) to a Securityholder.
Any such notice shall be in writing and specify the amount of any withholding
tax required to be withheld by the Owner Trustee or the Trustee pursuant to such
provision.

(j) All tax returns required to be signed by the Issuer, if any, will be signed
by the Servicer (so long as the Servicer is the Seller) on behalf of the Issuer
if permitted under applicable law and otherwise by the Owner Trustee on behalf
of the Issuer.

(k) The Servicer shall maintain appropriate books of account and records
relating to services performed under this Agreement, which books of account and
records shall be reasonably accessible for inspection by the Owner Trustee and
Trustee at any time during the Servicer’s normal business hours upon not less
than three (3) Business Days’ prior written notice.

(l) The Servicer shall provide written notice of any material change to the
Servicing Standard and the Credit and Collection Policy to the Rating Agency,
the Backup Servicer and the Trustee.

(m) For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (i) the
initial Servicer will provide or cause to be provided to any holder of such
Notes and any prospective purchaser

 

55



--------------------------------------------------------------------------------

thereof designated by such holder, upon the request of such a holder or
prospective purchaser, the information required to be provided to such holder or
prospective purchaser by Rule 144A(d)(4) under the Securities Act; and (ii) the
initial Servicer shall update such information from time to time in order to
prevent such information from becoming false and misleading and will take such
other actions as are necessary to ensure that the safe harbor exemption from the
registration requirements of the Securities Act under Rule 144A is and will be
available for resales of such Notes conducted in accordance with Rule 144A.

(n) The initial Servicer will keep in full force and effect its existence,
rights and franchise as a Maryland corporation, and the Servicer shall obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

(o) The Servicer shall be entitled to reimbursement for any Servicing Advances
or Scheduled Payment Advances from Collections. Notwithstanding anything
contained herein to the contrary, in no event shall the application of Scheduled
Payment Advances prevent a Loan from being or becoming a Defaulted Loan.

(p) The Servicer shall not be responsible for any taxes payable by the Issuer or
any Servicing Fees payable to any Successor Servicer.

(q) All payments received on Loans by the Servicer will be applied by the
Servicer to amounts due by each Obligor in accordance with the provisions of the
related Required Loan Documents or, if to be applied at the discretion of the
Servicer, then consistent with the Credit and Collection Policy and the
Servicing Standard.

(r) To the extent permitted by applicable law, the initial Servicer shall be
responsible for any tax reporting, disclosure, record keeping or list
maintenance requirements of the Issuer under Code Sections 6011(a), 6111(d) or
6112, including, but not limited to, the preparation of IRS Form 8886 pursuant
to Federal Income Tax Regulations Section 1.6011-4(d) or any successor provision
and any required list maintenance under Federal Income Tax Regulations
Section 301.6112-1 or any successor provision.

(s) The Servicer will maintain the Servicing Files at the principal place of
business of the Servicer at the address set forth in Section 13.04 hereof in
accordance with the Servicing Standard.

(t) The Trust Depositor, the Issuer and the Trustee each hereby irrevocably
(except as provided below) appoint the Servicer its respective true and lawful
agent and attorney-in-fact (with full power of substitution) in its name, place
and stead and at the Issuer’s expense, in connection with the performance of the
Servicer’s duties provided for in this Agreement and in the other Transaction
Documents, including the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received on or with respect to the Loans
and the Related Property, (b) to make all necessary transfers of the Loans,
and/or of the Related

 

56



--------------------------------------------------------------------------------

Property, as applicable, in accordance herewith and therewith, (c) to execute
(under hand under seal or as a deed) and deliver all necessary or appropriate
bills of sale, assignments, agreements and other instruments and endorsements in
connection with any such transfer, and (d) to execute (under hand, under seal or
as a deed) any votes, consents, directions, releases, amendments, waivers,
satisfactions and cancellations, agreements, instruments, orders or other
documents or certificates in connection with or pursuant to this Agreement or
the other Transaction Documents relating thereto or to the duties of the
Servicer hereunder or thereunder, the Trust Depositor, the Issuer and the
Trustee hereby ratifying and confirming all that such attorney-in-fact (or any
substitute) shall lawfully do under this power of attorney and in accordance
with this Agreement and the other Transaction Documents as applicable thereto.
Nevertheless, if so requested by the Servicer, the Trust Depositor, the Issuer
and the Trustee or any thereof, as requested, shall ratify and confirm any such
act by executing and delivering to the Servicer or as directed by the Servicer
all proper bills of sale, assignments, releases, endorsements and other
certificates, instruments and documents of whatever nature as may reasonably be
designated in any such request. This power of attorney shall, however, expire,
and the Servicer and any substitute agent or attorney-in-fact appointed by the
Servicer pursuant hereto shall cease to have any power to act as the agent or
attorney-in-fact of the Trust Depositor, the Issuer or of the Trustee upon
termination of this Agreement or upon a Servicer Transfer from and after which
the Successor Servicer shall be deemed to have the rights of the Servicer
pursuant to this clause (t).

(u) The Servicer shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer, the Securityholders, the Trustee and the Owner
Trustee in the Loans and in the proceeds thereof. The Servicer shall deliver (or
cause to be delivered) to the Owner Trustee and the Trustee file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing.

(v) The Servicer shall provide the Backup Servicer with a list of attorneys used
in servicing or collecting on the Loans and shall provide an updated list to the
Backup Servicer on an annual basis.

(w) Notwithstanding any other provision of this Agreement, if any material
conflict or material inconsistency exists among the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard, the provisions of the
Required Loan Documents shall control.

(x) As set forth in Article VIII, in the event the Servicer fails to perform its
obligations hereunder, the Backup Servicer, should it assume the role of
Successor Servicer, shall be responsible for the Servicer’s duties in this
Agreement as if it were the Servicer, provided that the Backup Servicer shall
not be liable for the Servicer’s breach of its obligations.

(y) The Backup Servicer shall receive a one-time fee of $125,000 (“the
“Successor Servicer Engagement Fee”) if it assumes the obligations of the
Servicer hereunder.

 

57



--------------------------------------------------------------------------------

(z) The Backup Servicer shall have the following duties: (i) the Backup Servicer
shall conduct periodic on-site visits not more than once every 12 months to meet
with appropriate operations personnel to discuss any changes in processes and
procedures that have occurred since the last visit, (ii) within 90 days of the
Closing Date, the Backup Servicer shall have completed all data-mapping, and
(iii) not more than once per year, the Backup Servicer shall update or amend the
data-mapping by effecting a data-map refresh upon receipt of written notice from
the Servicer specifying updated or amended fields, if any, in (a) fields in the
Tape or (b) fields confirmed in the original data-mapping referred to in clause
(ii) above. Each on-site visit shall be at the cost of Hercules.

Section 5.03. Liquidation of Loans.

(a) In the event that any payment due under any Loan and not postponed pursuant
to Section 5.02 is not paid when the same becomes due and payable, or in the
event the Obligor fails to perform any other covenant or obligation under the
Loan which results in an event of default thereunder, the Servicer in accordance
with the Required Loan Documents, the Credit and Collection Policy and the
Servicing Standard shall take such commercially reasonable action as shall
maximize the amount of recovery thereon and as the Servicer shall deem to be in
the best interests of the Issuer; provided that if such Loan is an Agented Loan,
Co-Agented Loan or a Third Party Agented Loan, the Servicer’s obligations shall
be limited to exercising the Issuer’s rights thereunder; provided, further, that
in lieu of taking such action, the Servicer, consistent with its Credit and
Collection Policy and the Servicing Standard, may amend or modify such Loan.

(b) The Servicer will not be in breach of its obligations under this
Section 5.03 by reason of any action taken by the administrative agent,
syndicate agent or other Person acting in a similar capacity in respect of a
Third Party Agented Loan or a Participated Loan pursuant to its own authority or
in respect of an Agented Loan, Co-Agented Loan, Third Party Agented Loan or
Participated Loan at the direction of the requisite percentage of the lenders in
violation of this Agreement if the Servicer, acting on behalf of the Issuer, did
not consent to such action on behalf of the Issuer. The Servicer, consistent
with its Credit and Collection Policy and the Servicing Standard, may accelerate
all payments due under any Loan to the extent permitted by the Required Loan
Documents and foreclose upon at a public or private sale or otherwise comparably
effect the ownership of Related Property relating to Defaulted Loans for which
the related Loan is still outstanding and as to which no satisfactory
arrangements can be made for collection of delinquent payments in accordance
with the provisions of Section 5.10 nor satisfactory amendment or modification
is made in accordance with Section 5.03(a). Subject to applicable law, the
Servicer shall act, or shall engage an experienced Person qualified to act, as
sales and processing agent for the Related Property that is foreclosed upon. In
connection with such foreclosure or other conversion and any other liquidation
action or enforcement of remedies, the Servicer shall exercise collection and
foreclosure procedures in accordance with the Credit and Collection Policy and
the Servicing Standard. Any sale of the Related Property is to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the Trustee
setting forth the Loan, the Related Property, the sale price of the Related
Property and certifying

 

58



--------------------------------------------------------------------------------

that such sale price is the fair market value of such Related Property. In any
case in which any such Related Property has suffered damage, the Servicer will
not expend funds in connection with any repair or toward the repossession of
such Related Property unless it reasonably determines that such repair and/or
repossession will increase the Liquidation Proceeds by an amount greater than
the amount of such expenses.

(c) No later than two (2) Business Days following its receipt thereof, the
Servicer will remit to the Lockbox Account, for subsequent deposit in the
Collection Account, the Liquidation Proceeds and any Insurance Proceeds received
in connection with the sale or disposition of Related Property relating to a
Defaulted Loan.

(d) After a Loan has been liquidated, the Servicer shall promptly prepare and
forward to the Trustee and upon request, any Securityholder, a report (the
“Liquidation Report”), in the form attached hereto as Exhibit D, detailing the
Liquidation Proceeds received from such Loan, the Liquidation Expenses incurred
and reimbursed to the Servicer with respect thereto, any Scheduled Payment
Advances and Servicing Advances, together with interest due thereon, reimbursed
to the Servicer therefrom, any loss incurred in connection therewith, and any
Nonrecoverable Advances to be reimbursed to the Servicer with respect thereto in
accordance with the Priority of Payments in Section 7.05.

Section 5.04. [Reserved.]

Section 5.05. Maintenance of Insurance.

In connection with its activities as Servicer of the Loans, the Servicer agrees
to present claims to the insurer under any applicable Insurance Policy (other
than with respect to Third Party Agented Loans) and, with respect to any
Foreclosed Property, any applicable general liability policy, and to settle,
adjust and compromise such claims, in each case, consistent with the terms of
the Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard. Any amounts collected by the Servicer under any such Insurance
Policies in respect of the related Loan (other than amounts to be applied to the
restoration or repair of the Related Property or amounts to be released to the
Obligor or other creditors or Persons in accordance with Applicable Law, the
Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard) shall be deposited in the Collection Account, subject to withdrawal
pursuant to Section 7.03(h).

Section 5.06. Collection of Certain Loan Payments.

(a) The Servicer shall make reasonable efforts, consistent with the Credit and
Collection Policy and the Servicing Standard, to collect all payments required
under the terms and provisions of the Loans as and when the same become due.
Consistent with the foregoing and the Credit and Collection Policy and the
Servicing Standard, the Servicer may in its discretion waive or permit to be
waived any fee or charge which the Servicer would be entitled to retain
hereunder as servicing compensation and extend the due date for payments due on
a Loan as provided in Section 5.02(e).

 

59



--------------------------------------------------------------------------------

(b) Except as otherwise permitted under this Agreement, the Servicer agrees not
to make, or consent to, any change, in the direction of, or instructions with
respect to, any payments to be made by an Obligor or, in connection with an
Agented Loan, Co-Agented Loan or a Third Party Agented Loan, the paying agent
with respect thereto, in any manner that would diminish, impair, delay or
otherwise adversely affect the timing or receipt of such payments without the
prior written consent of the Trustee and with the consent of the Majority
Noteholders.

Section 5.07. Access to Certain Documentation and Information Regarding the
Loans.

The Servicer shall provide to the Owner Trustee, the Trustee, any Noteholder,
any bank, thrift or insurance company regulatory authority and the supervisory
agents and examiners of any regulated Noteholder, access to the documentation
regarding the Loans required by applicable local, state and federal regulations,
such access being afforded without charge but only upon not less than three
Business Days prior written request by the Owner Trustee, the Trustee or any
such regulated Noteholder and during normal business hours at the offices of the
Servicer designated by it and in a manner that does not unreasonably interfere
with the Servicer’s normal operations or customer or employee relations. The
Trustee, the Owner Trustee, such Noteholder and the representative of any such
regulatory authority designated by the related Noteholder to view such
information shall and shall cause their representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) and
except to the extent that the Trustee and the Owner Trustee may reasonably
determine that such disclosure is consistent with their obligations hereunder.
The Servicer may request that any such Person not a party hereto enter into a
confidentiality agreement reasonably acceptable to the Servicer prior to
permitting such Person to view such information.

Section 5.08. Satisfaction of Collateral and Release of Loan Files.

(a) Upon the payment in full of any Loan, the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Collection Account of the purchase price
of any Loan acquired by the Trust Depositor, the Servicer or another Person
pursuant to this Agreement, or any other Transaction Document, the Servicer will
immediately notify the Trustee by a certification in the form of Exhibit M
attached hereto (which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Collection Account pursuant to
Section 7.03(b) have been or will be so deposited) of a Servicing Officer and
shall request delivery to it of the Loan File. Upon receipt of such
certification and request, the Trustee in accordance with Section 2.10(c), shall
release, within two (2) Business Days (if such request was received by 2:00 p.m.
Eastern time), the related Loan File to the Servicer. Expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
payable by the Servicer and shall not be chargeable to the Collection Account or
the Distribution Account; provided that the Servicer may collect and retain such
expenses from the underlying Obligor.

 

60



--------------------------------------------------------------------------------

(b) From time to time and as appropriate for the servicing or foreclosure of any
Loan, the Trustee shall, upon request of the Servicer and delivery to the
Trustee of a certification in the form of Exhibit M attached hereto signed by a
Servicing Officer, release the related Loan File to the Servicer within two
(2) Business Days (if such request was received by 2:00 p.m. Eastern time). The
Servicer shall return the Loan File to the Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the
Liquidation Proceeds relating to the Loan have been deposited in the Lockbox
Account, for further credit to the Collection Account, and remitted to the
Trustee for deposit in the Distribution Account or the Loan File or such
document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure or repossession of Related
Property either judicially or non-judicially, and the Servicer has delivered to
the Trustee a certificate of a Servicing Officer certifying as to the name and
address of the Person to whom such Loan File or such document was delivered and
the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Loan was liquidated, the servicing receipt
relating to such Loan shall be released by the Trustee to the Servicer.

(c) The Trustee shall execute and deliver to the Servicer any court pleadings,
requests for trustee’s sale or other documents provided to it necessary to the
servicing or foreclosure or trustee’s sale in respect of Related Property or to
any legal action brought to obtain judgment against any Obligor on the related
loan agreement (including any Underlying Note or other agreement securing
Related Property) or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the related loan agreement (including any
Underlying Note or other agreement securing Related Property) or otherwise
available at law or in equity. Together with such documents or pleadings, the
Servicer shall deliver to the Trustee a certificate of a Servicing Officer
requesting that such pleadings or documents be executed by the Trustee and
certifying as to the reason such documents or pleadings are required and that
the execution and delivery thereof by the Trustee will not invalidate or
otherwise adversely affect the Lien of the agreement securing Related Property,
except for the termination of such a Lien upon completion of the foreclosure or
trustee’s sale. The Trustee shall, upon receipt of a written request from a
Servicing Officer, execute any document provided to the Trustee by the Servicer
or take any other action requested in such request, that is, in the opinion of
the Servicer as evidenced by such request, required by any state or other
jurisdiction or appropriate to discharge the Lien securing Related Property upon
the satisfaction thereof and the Trustee will sign and post, but will not
guarantee receipt of, any such documents to the Servicer, or such other party as
the Servicer may direct, within five (5) Business Days of the Trustee’s receipt
of such certificate or documents. Such certificate or documents shall state that
the related Loan has been paid in full by or on behalf of the Obligor (or
subject to a deficiency claim against such Obligor) and that such payment has
been deposited in the Collection Account.

(d) Notwithstanding anything contained in this Section 5.08 to the contrary, in
no event may the Servicer possess in excess of ten (10) Loan Files (excluding
Loan Files for Loans which have been paid in full, sold or repurchased) at any
given time.

 

61



--------------------------------------------------------------------------------

Section 5.09. Scheduled Payment Advances; Servicing Advances and Nonrecoverable
Advances.

(a) With respect to each Collection Period, the Servicer will determine: (i) on
or before the related Record Date, the amount of Available Funds described in
clauses (a) and (b) of the definition thereof for the following Payment Date,
and (ii) the amount required to be paid on the related Payment Date pursuant to
clauses 1 through 4 of Section 7.05(a) (the amounts described in this clause
(ii), the “Scheduled Amount”). If the Servicer determines that any Scheduled
Payments (or portion thereof) that were due and payable pursuant to one or more
Loans in the Collateral during the related Collection Period were not received
prior to the end of such Collection Period and determines that, as a result of
this, the Scheduled Amount for the related Payment Date exceeds the amount of
Available Funds described in clauses (a) and (b) of the definition thereof for
such Payment Date, then, subject to Section 5.09(b), the Servicer has the right
to elect, at its option, but is not obligated, to make a Scheduled Payment
Advance in an amount up to lesser of (1) the amount of such excess and (2) the
amount of such delinquent Scheduled Payments (or portion thereof). The Servicer
will deposit any Scheduled Payment Advances into the Collection Account on or
prior to 11:00 a.m. (New York City time) on the related Reference Date, in
immediately available funds. The Servicer will be entitled to be reimbursed for
Scheduled Payment Advances, together with accrued and unpaid interest thereon at
the rate published in The Wall Street Journal from time to time as the prime
rate in the United States pursuant to Section 5.09(c), Section 7.03 or the
Priority of Payments, as applicable. In addition, the Servicer may, at its
option, make Servicing Advances in the performance of its servicing duties,
unless it believes in good faith that the advance plus interest expected to
accrue thereon will be a Nonrecoverable Advance. The Servicer will be entitled
to reimbursement for Servicing Advances, with interest thereon to accrue at the
rate published in The Wall Street Journal from time to time as the prime rate in
the United States, from the Collections received from the Loan to which the
Servicing Advance relates as well as pursuant to Section 5.09(c), Section 7.03
or the Priority of Payments, as applicable.

(b) The Servicer will not make a Scheduled Payment Advance or a Servicing
Advance if the Servicer has determined in its sole discretion, exercised in good
faith and consistent with the Servicing Standard, that the amount of such
Scheduled Payment Advance or Servicing Advance proposed to be advanced plus
interest expected to accrue thereon will be a Nonrecoverable Advance. Absent bad
faith, the Servicer’s determination as to whether any Scheduled Payment Advance
or Servicing Advance is expected to be a Nonrecoverable Advance or whether, once
advanced, it is a Nonrecoverable Advance shall be conclusive and binding on the
Issuer and on the Noteholders. Any such determination shall be made by the
Servicer and shall be evidenced by an Officer’s Certificate delivered promptly
to the Trustee, setting forth the basis for such determination. For the
avoidance of doubt, the Servicer has the right to elect, at its sole option, but
is not obligated, to make a Scheduled Payment Advance.

(c) The Servicer will be entitled to recover any Scheduled Payment Advance made
by it, together with accrued interest due thereon, from Collections; provided
that if at any time any Scheduled Payment Advance, together with accrued
interest thereon, made by the

 

62



--------------------------------------------------------------------------------

Servicer is subsequently determined to be a Nonrecoverable Advance, the Servicer
will be entitled to recover the amount of such Nonrecoverable Advance on a
Payment Date to the extent then permitted in accordance with the Priority of
Payments. The Servicer will be entitled to recover the amount of any Servicing
Advance, together with accrued interest thereon in accordance with the Priority
of Payments.

(d) The Servicer shall be entitled to an annual rate of interest payable at the
rate specified in Section 5.09(a) with respect to each Scheduled Payment Advance
and each Servicing Advance from and including the date such advance is made by
the Servicer to but not including the date of reimbursement of such advance to
the Servicer.

Section 5.10. Title, Management and Disposition of Foreclosed Property.

(a) Except for Agented Loans, Co-Agented Loans and Third Party Agented Loans (in
which case, the provisions of the Underlying Loan Agreement relating to taking
title to collateral shall apply) in the event that title to Related Property is
acquired by the Servicer hereunder in foreclosure or by deed in lieu of
foreclosure or by other legal process, the deed, certificate of sale, or
Repossessed Property may be taken in the name of the Issuer or in the name of a
subsidiary of the Issuer, the equity securities of which will be pledged as
Collateral by the Issuer to the Trustee pursuant to the Indenture. Any such
Issuer subsidiary shall be serviced by the Servicer, which may perform such
services through a nominee or agent as set forth in Section 5.02(b).

(b) [Reserved].

(c) The Servicer, subject to the provisions of this Article V, shall manage,
conserve, protect and operate each such Foreclosed Property or other Repossessed
Property for the Issuer or such Issuer subsidiary, as applicable, solely for the
purpose of its prudent and prompt disposition and sale. The Servicer shall,
either itself or through an agent selected by the Servicer, manage, conserve,
protect and operate the Foreclosed Property or other Repossessed Property in a
manner consistent with the Credit and Collection Policy and the Servicing
Standard. The Servicer shall attempt to sell the same (and may temporarily rent
the same) on such terms and conditions as the Servicer deems to be in the best
interest of the Issuer.

(d) Subject to Section 5.10(e), the Servicer shall cause to be deposited in the
Lockbox Account, no later than two (2) Business Days after the receipt thereof,
all revenues received by the Issuer with respect to the conservation and
disposition of the related Foreclosed Property or other Repossessed Property net
of Liquidation Expenses or received by the Issuer as distributions from any
Issuer subsidiary. Any Issuer subsidiary formed pursuant to Section 5.10(b) may
utilize and set aside revenues received in respect of such real estate Related
Property to pay for the normal operations of the business of such Issuer
subsidiary and of such real estate Related Property, and for such other fees,
costs and expenses relating thereto as are deemed appropriate to maximize value
or reduce or prevent loss with respect thereto by the Servicer, consistent with
the Credit and Collection Policy and the Servicing Standard, and establish and

 

63



--------------------------------------------------------------------------------

maintain such cash reserves as the Servicer (or its agent) deem reasonably
necessary with respect thereto; provided that no other funds of the Issuer shall
be expended in connection with such Issuer subsidiary.

(e) Pursuant to the Priority of Payments, the Servicer shall receive
reimbursement for any related unreimbursed Scheduled Payment Advances and
Servicing Advances, together with accrued and unpaid interest due thereon
relating to the related Loan or such Foreclosed Property or Repossessed
Property, and the Servicer shall deposit in the Lockbox Account the net cash
proceeds of the sale of any Foreclosed Property or other Repossessed Property to
be distributed in accordance with Section 7.05 hereof.

(f) Notwithstanding any provision to the contrary contained in this Agreement,
the Servicer shall not cause any Issuer subsidiary to obtain title to any
Related Property pursuant to Section 5.10(b) or otherwise take any other action
with respect to any such Related Property if, as a result of any such action,
such Issuer subsidiary would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of, such Related
Property within the meaning of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, or any
comparable state or local environmental law, unless the Servicer has previously
determined in accordance with the Servicing Standard and the Credit and
Collection Policy that:

(i) such Related Property is in compliance in all material respects with
applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would be in the best economic interest of the
Issuer and such Issuer subsidiary to take such actions as are necessary to bring
such Related Property in compliance therewith, and

(ii) there are no circumstances present at such Related Property relating to the
use, management or disposal of any hazardous materials for which investigation,
testing, monitoring, containment, clean-up or remediation would reasonably be
expected to be required by the owner, occupier or operator of the Related
Property under applicable federal, state or local law or regulation, or that, if
any such hazardous materials are present for which such action would reasonably
be expected to be required, after consultation with an environmental consultant,
it would be in the best economic interest of the Issuer and the Issuer
subsidiary to take such actions with respect to the affected Related Property.

Section 5.11. Servicing Compensation.

(a) As compensation for its servicing activities hereunder and reimbursement for
its expenses, the Servicer shall be entitled to receive a servicing fee (the
“Servicing Fee”) calculated and payable monthly in arrears on each Payment Date
prior to the termination of the Issuer. The Servicing Fee shall be equal to the
sum of the product of: (i) one-twelfth of 2.00% (or, with respect to the first
Collection Period, a fraction equal to the number of days from and

 

64



--------------------------------------------------------------------------------

including the Cutoff Date through and including January 15, 2013 over 360) and
(ii) the Aggregate Outstanding Pool Balance as of the beginning of the related
Collection Period. If the Backup Servicer becomes the Servicer, the Servicing
Fee payable to the Backup Servicer for each Collection Period thereafter shall
be calculated using the formula described in the immediately preceding sentence,
but shall be subject to a monthly minimum fee of $8,500. In addition to the
Servicing Fee, the Backup Servicer, upon becoming the Servicer, shall be
entitled to be reimbursed for all related expenses and out of pocket costs,
including fees and expenses of attorneys and agents. If any entity other than
Hercules or the Backup Servicer becomes the Servicer, the Servicing Fee may be
adjusted as agreed upon by the Majority Noteholders and such Successor Servicer.
The Servicing Fee is payable out of Collections pursuant to the Priority of
Payments.

(b) In addition to the Servicing Fee, the Servicer shall be entitled to retain
for itself as additional servicing compensation: (i) reimbursement for Scheduled
Payment Advances on the Loans, together with accrued interest thereon,
(ii) reimbursement for Servicing Advances on the Loans, together with accrued
interest thereon, and (iii) any mistaken deposits or other related amounts due
on Loans that the Servicer is entitled to retain, including without limitation
any amounts payable as additional servicing compensation pursuant to
Section 5.02(e)(iv).

Section 5.12. Assignment; Resignation.

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement or other arrangement
permitted under this Agreement) or resign from the obligations and duties
imposed on it pursuant to this Agreement, in each case except (a) upon a
determination by the Servicer that its performance of its duties as Servicer is
no longer permissible under Applicable Law or administrative determination and
such incapacity cannot be cured by commercially reasonable efforts of the
Servicer, (b) an assignment or resignation by mutual consent of the Servicer,
the Issuer and the Majority Noteholders, (c) an assignment in connection with a
merger, conversion, consolidation or sale of substantially all of the Servicer’s
business or substantially all of the Servicer’s lending business permitted
pursuant to Section 5.13 (in which case the Person resulting from the merger,
conversion or consolidation shall be the successor of the Servicer), or (d) so
long as the Seller is the Servicer, at the option of the Seller, an assignment
to a third party servicer in connection with a merger, conversion, consolidation
or sale of substantially all of the Seller’s business or substantially all of
the Seller’s lending business permitted pursuant of Section 5.08 of the Sale and
Contribution Agreement. Any such determination pursuant to clause (a) permitting
the resignation of the Servicer shall be evidenced by a written Opinion of
Counsel (who may be counsel for the Servicer) to such effect delivered to the
Trustee, which Opinion of Counsel shall be in form and substance reasonably
acceptable to the Trustee. No such resignation shall become effective until a
successor has been appointed pursuant to Section 8.02(b) and has assumed the
Servicer’s responsibilities and obligations in accordance with Section 8.03.

 

65



--------------------------------------------------------------------------------

Section 5.13. Merger or Consolidation of Servicer.

Any Person into which the Servicer may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Servicer is
a party, or any Person succeeding to substantially all of the business or
substantially all of the investment management business of the Servicer, which
Person assumes the obligations of the Servicer, shall be the successor to the
Servicer hereunder, notwithstanding any provision in Section 8.02 or
Section 8.03 and without execution or filing of any paper or any further act on
the part of any of the parties hereto, notwithstanding anything herein to the
contrary; provided that no such entity resulting from the merger, conversion or
consolidation of the Servicer or the sale of all or substantially all of the
Servicer’s assets or business or substantially all of the Servicer’s lending
business shall be the successor Servicer hereunder unless either (i) such Person
has assets of at least $50,000,000 and such Person’s regular business includes
the servicing of assets similar to the Loan Assets or (ii) the Majority
Noteholders shall have consented thereto in writing. Such Successor Servicer
shall be a permitted assignee of the Servicer. The provisions of Section 8.03(c)
and (e) shall apply to any such servicing transfer.

Section 5.14. Limitation on Liability of the Servicer and Others.

The Servicer and any stockholder, partner, member, manager, director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities or persons respecting any matters arising
hereunder. Except as otherwise provided in Section 5.02(b), the Servicer shall
not be liable for any errors, inaccuracies or omissions of any Person not
affiliated with the Servicer contained in any information, report, certificate,
data or other document delivered to the Servicer or on which the Servicer
reasonably relies in order to perform its obligations hereunder and under the
other Transaction Documents except to the extent that a Responsible Officer of
the Servicer has actual knowledge of any such material error, inaccuracy or
omission. The Servicer shall not be in default hereunder or incur any liability,
except as provided in the proviso in the last sentence of this Section 5.14, for
any failure, error or delay in carrying out its duties hereunder or under any
other Transaction Document if such failure, error or delay results from the
Servicer acting in accordance with information prepared or supplied by a Person
other than the Servicer or any of its Affiliates or the failure or delay of any
such Person to prepare or provide such information. The Servicer shall not be in
default and shall incur no liability for any act or failure to act by any
servicer primarily responsible for servicing Third Party Agented Loans. Subject
to the terms of Section 12.01 herein, the Servicer shall have no obligation to
appear with respect to, prosecute or defend any legal action which is not
incidental to the Servicer’s duty to service the Loans in accordance with this
Agreement, and that, in its opinion, may cause the Servicer to incur any expense
or liability. The Servicer shall not be responsible for the payment of any taxes
imposed on or with respect to the Issuer or for the fees of any Successor
Servicer. Except as provided herein, neither the Servicer nor any of its
directors, officers, employees or agents shall be under any liability to any
other party to this Agreement, any Noteholder, any Certificateholder or any
other Person for any action taken or for refraining from taking any action
pursuant to this Agreement, whether arising from express or implied duties under
this Agreement or any other Transaction Document, or for errors in judgment;
provided that, notwithstanding anything to the contrary contained herein,
neither the

 

66



--------------------------------------------------------------------------------

Servicer nor any of its directors, officers, employees or agents shall be
protected against any liability that would otherwise be imposed by reason of
willful misconduct, bad faith or gross negligence in the performance of the
Servicer’s duties or by reason of its reckless disregard of its obligations and
duties hereunder; provided, however, that the Servicer will not indemnify any
party for any costs, expenses, losses, claims, damages or liabilities arising
from its breach of any covenant for which the purchase of the affected Loans is
specified as the sole remedy hereunder. The Servicer is not required to
indemnify any Person for any costs, expenses, losses, claims, damages or
liabilities arising from its breach of any covenant for which the purchase of
the affected Loans is specified as the sole remedy hereunder.

Section 5.15. Determination of Reserve Account Required Balance. The Servicer
shall deposit funds into and withdraw funds from the Reserve Account in
accordance with Sections 7.02 and 7.05. The Servicer shall maintain a complete
and accurate record of the amount of funds on deposit in the Reserve Account.
Prior to each Payment Date, the Servicer shall determine the Reserve Account
Required Balance applicable to such Payment Date.

Section 5.16. Rights of and Limitation of Liability of Backup Servicer. The
Backup Servicer and any stockholder, partner, member, manager, director,
officer, employee or agent of the Backup Servicer may rely on any document of
any kind which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities or persons respecting any
matters arising hereunder. In the performance of its duties hereunder, the
Backup Servicer is entitled to rely conclusively, and shall be fully protected
in so relying, on the contents of each Tape, including, but not limited to, the
completeness and accuracy thereof, provided by the Servicer. The Backup Servicer
shall have no liability for any errors in the content of such Tape, and, except
as specifically provided herein, shall not be required to verify, recompute,
reconcile or recalculate any such information or data. Without limiting the
generality of any terms of the foregoing, the Backup Servicer shall have no
liability for any failure, inability or unwillingness on the part of the
Servicer to provide accurate and complete information on a timely basis to the
Backup Servicer, or otherwise on the part of any such party to comply with the
terms of this Agreement, or other Transaction Document, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Backup Servicer’s part of any of its duties hereunder that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof. The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer, the Trust Depositor or Seller and shall have no liability for any
action taken or omitted by the Servicer (including any successor to the Servicer
other than U.S. Bank) or the Trust Depositor or Seller. The Backup Servicer may
act through its agents, attorneys and custodians in performing any of its duties
and obligations under this Agreement. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or

 

67



--------------------------------------------------------------------------------

expenses that result from the gross negligence or willful misconduct of it or
them or the failure to perform materially in accordance with this Agreement. If
any party is prevented from fulfilling its obligations hereunder as a result of
government actions, regulations, fires, strikes, accidents, acts of God or other
causes beyond the control of either party, all parties’ obligations shall be
suspended for a reasonable time during which such conditions exist. In no event
will the Backup Servicer (in its capacity as such or as Successor Servicer) be
liable for indirect, special, consequential or incidental damages.

ARTICLE 6.

COVENANTS OF THE TRUST DEPOSITOR

Section 6.01. Legal Existence.

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate for the proper administration
of this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

Section 6.02. [Reserved].

Section 6.03. Security Interests.

The Trust Depositor will not sell, pledge, assign or transfer to any Person
other than the Issuer, or grant, create, incur, assume or suffer to exist any
Lien on any Loan in the Collateral or its interest in any Related Property,
other than the Lien granted to the Issuer, whether now existing or hereafter
transferred to the Issuer, or as otherwise expressly contemplated by this
Agreement. The Trust Depositor will promptly notify the Owner Trustee and the
Trustee upon obtaining knowledge of the existence of any Lien on any Loan in the
Collateral or its interest in any Related Property; and the Trust Depositor
shall defend the right, title and interest of the Issuer in, to and under the
Loans in the Collateral and the Issuer’s interest in any Related Property,
against all claims of third parties; provided that nothing in this Section 6.03
shall prevent or be deemed to prohibit the Trust Depositor from suffering to
exist Permitted Liens upon any of the Loans in the Collateral or its interest in
any Related Property.

Section 6.04. Delivery of Collections.

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans and Related Property, for application in
accordance with this Agreement.

 

68



--------------------------------------------------------------------------------

Section 6.05. Regulatory Filings.

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

Section 6.06. Compliance with Law.

The Trust Depositor hereby agrees to comply in all material respects with all
Applicable Law applicable to the Trust Depositor except where the failure to do
so would not reasonably be expected to have a material adverse effect on the
Issuer.

Section 6.07. Activities; Transfers of Notes or Certificates by Trust Depositor.

Except as contemplated by the Trust Depositor LLC Agreement, this Agreement or
the other Transaction Documents, the Trust Depositor shall not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, which is
not directly related to the transactions contemplated and authorized by this
Agreement or the other Transaction Documents. Notwithstanding anything to the
contrary contained herein, the Trust Depositor may assign, transfer, convey or
finance all or any portion of any Notes or Certificates owned by it.

Section 6.08. Indebtedness.

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Seller and
(b) liabilities incident to the maintenance of its limited liability company
existence in good standing.

Section 6.09. Guarantees.

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

Section 6.10. Investments.

Except as contemplated by the Trust Depositor LLC Agreement, the Trust Depositor
shall not make or suffer to exist any loans or advances to, or extend any credit
to, or make any investments (by way of transfer of property, contributions to
capital, purchase of stock or securities or evidences of indebtedness,
acquisition of the business or assets, or otherwise) in, any Person except for
transfers of Loan Assets to the Issuer as contemplated by the Transaction

 

69



--------------------------------------------------------------------------------

Documents. Without limiting the generality of the foregoing or restricting the
ability of the Trust Depositor to make capital contributions to the Issuer, the
Trust Depositor shall not (i) provide credit to any other Securityholder for the
purpose of enabling such Securityholder to purchase any Securities or (ii) lend
any money to the Issuer.

Section 6.11. Merger; Sales.

The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or (other in connection
with the transfer of assets to a special purpose subsidiary in connection with a
financing transaction) convey, sell, lease or otherwise dispose of all or
substantially all of its property or business, except that the Trust Depositor
shall sell Loan Assets to the Issuer as contemplated by this Agreement.

Section 6.12. Distributions.

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long as no
Event of Default has occurred and is continuing and no Event of Default would
occur as a result thereof or after giving effect thereto and the Trust Depositor
would continue to be Solvent as a result thereof and after giving effect
thereto, the Trust Depositor may declare and pay distributions to its members.

Section 6.13. Other Agreements.

Except as provided in the Trust Depositor LLC Agreement, this Agreement or the
other Transaction Documents, the Trust Depositor shall not become a party to, or
permit any of its properties to be bound by, any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except this
Agreement and the other Transaction Documents to which it is a party; nor shall
it amend or modify the provisions of its organizational documents which relate
to its bankruptcy remote nature or separateness covenants as required in
connection with the true sale and substantive nonconsolidation opinions
delivered on the Closing Date, or issue any power of attorney except to the
Owner Trustee, the Trustee or the Servicer in accordance with the Transaction
Documents.

Section 6.14. Separate Legal Existence.

The Trust Depositor shall (a) maintain compliance with the covenants set forth
in Section 9(j) of the Trust Depositor LLC Agreement, and (b) to the extent in
addition to the covenants referred to in clause (a) of this Section 6.14, take
or refrain from taking, as applicable, each of the activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP, on the Closing
Date, upon which the conclusions expressed therein are based.

 

70



--------------------------------------------------------------------------------

Section 6.15. Location; Records.

The Trust Depositor shall (a) not move its location outside the Commonwealth of
Virginia or its jurisdiction of formation outside of the State of Delaware
without 30 days’ prior written notice to the Owner Trustee and the Trustee and
(b) will promptly take all actions (if any) required (including, but not limited
to, all filings and other acts necessary or advisable under the UCC of each
relevant jurisdiction) in order to continue the first priority perfected
security interest of the Trustee in all Collateral.

Section 6.16. Liability of Trust Depositor.

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.

Section 6.17. Bankruptcy Limitations.

The Trust Depositor shall not, without the prior unanimous written consent of
its member and all of the Independent managers of the Trust Depositor
(a) dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) consent to the institution of bankruptcy
or insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (d) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the limited liability
company or a substantial part of its property, (e) make a general assignment for
the benefit of creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any limited liability company action
in furtherance of the actions set forth in clauses (a) through (f) above;
provided that no Independent manager may be required by any member of the Trust
Depositor to consent to the institution of bankruptcy or insolvency proceedings
against the Trust Depositor so long as it is Solvent.

Section 6.18. Limitation on Liability of Trust Depositor and Others.

The Trust Depositor and any director, officer, employee or agent of the Trust
Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by the appropriate Person respecting any matters
arising hereunder. The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Trustee for any
liability or expense incurred by reason of the Trustee’s willful misfeasance,
bad faith or gross negligence (except errors in judgment) in the performance of
its duties hereunder, or by reason of the Trustee’s material breach of the
obligations and duties under this Agreement or the Transaction Documents. The
Trust Depositor shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

 

71



--------------------------------------------------------------------------------

Section 6.19. Payments from Obligors.

The Trust Depositor agrees not to make, or consent to, any change in the
direction of, or instructions with respect to, any payments to be made by an
Obligor in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments into the Lockbox Account or
otherwise without (a) the prior written consent of the Trustee and the consent
of the Majority Noteholders and (b) delivery of prior written notice of such
change to the Rating Agency.

ARTICLE 7.

ESTABLISHMENT OF ACCOUNTS;

DISTRIBUTIONS;

Section 7.01. Distribution Account; Lockbox Account and Other Accounts.

(a) Distribution Account and Lockbox Account. On or before the Closing Date, the
Securities Intermediary shall establish and maintain the Distribution Account as
a non-interest bearing trust account in the name of the Securities Intermediary,
for the benefit of the Securityholders. On or before the Closing Date, the
Issuer shall establish the Lockbox Account as a non-interest bearing, segregated
account with U.S. Bank National Association (the “Lockbox Bank”) and in the name
of the Securities Intermediary for the benefit of the Securityholders. The
Servicer is, and so long as such accounts are maintained with the Securities
Intermediary and the Lockbox Bank, the Securities Intermediary and the Lockbox
Bank are, hereby required to ensure that each of the Distribution Account and
the Lockbox Account is established and maintained as an Eligible Deposit Account
with a Qualified Institution. The Servicer will monitor the Lockbox Account on a
daily basis and review the previous day’s Lockbox Account activity. If any
institution with which any of the accounts established pursuant to this
Section 7.01(a) and pursuant to Section 7.03 ceases to be a Qualified
Institution, the Servicer, or if the Servicer fails to do so, the Securities
Intermediary or the Lockbox Bank (as the case may be) shall within ten
(10) Business Days of actual knowledge of such failure by a Responsible Officer
establish a replacement account at a Qualified Institution after notice of such
event. In no event shall the Securities Intermediary or the Lockbox Bank, as
appropriate, be responsible for monitoring whether such institution shall remain
a Qualified Institution. Each Qualified Institution maintaining an Eligible
Deposit Account shall agree in writing to comply with all instructions
originated by the Securities Intermediary or Lockbox Bank, as applicable.

(b) [Reserved].

(c) [Reserved].

(d) Alternative Collection Practices. With respect to certain Loans, the
Servicer may make Collections thereon by debiting the appropriate amounts from
designated accounts of the related Obligor. Within two (2) Business Days of
receipt by the Servicer of the amounts so debited, the Servicer will cause the
amounts so received belonging to the Issuer to be deposited into the Lockbox
Account, and thereupon credited to the Collection Account.

 

72



--------------------------------------------------------------------------------

(e) Other Accounts. Amounts representing payments sent by Obligors and by paying
agents under Agented Loans, Co-Agented Loans and Third Party Agented Loans with
respect to Loans pledged to the Trustee as well as with respect to Loans not
pledged to the Trustee may be deposited into accounts other than the Lockbox
Account. Within two (2) Business Days of receipt by the Seller or the Issuer of
any amounts representing payments sent by Obligors and/or by paying agents under
Agented Loans, Co-Agented Loans and Third Party Agented Loans with respect to
Loans pledged to the Trustee, the Servicer, as agent for the Issuer, and the
Seller will cause the amounts so received belonging to the Issuer to be
deposited into the Lockbox Account, and thereupon credited to the Collection
Account.

Section 7.02. Reserve Account.

(a) The Securities Intermediary shall establish and maintain the Reserve Account
in the name of the Securities Intermediary for the benefit of the
Securityholders. The Reserve Account shall be held in one Eligible Deposit
Account with a Qualified Institution in the form of an interest-bearing trust
account wherein the moneys therein are invested in Permitted Investments. The
Servicer will monitor the Reserve Account in accordance with its customary
policies and procedures.

(b) Deposits to the Reserve Account shall be made in accordance with
Section 7.05(b).

(c) Subject to Sections 7.02(d) and (e) below, if on any Payment Date, Interest
Collections, Principal Collections and any other amounts on deposit in the
Collection Account (without giving effect to any deposit from the Reserve
Account) would be insufficient to pay any portion of the Required Payments on
such Payment Date, the Servicer shall direct the Securities Intermediary to
withdraw from the Reserve Account an amount equal to the lesser of such
insufficiency and the amount on deposit in the Reserve Account and deposit such
amount in the Distribution Account on the Business Day immediately preceding
such Payment Date.

(d) Upon the occurrence of an Event of Default, the Servicer shall direct the
Securities Intermediary to withdraw all amounts on deposit in the Reserve
Account and deposit such amounts to the Distribution Account for distribution in
accordance with Section 7.05(c).

(e) On the earlier to occur of the Legal Final Payment Date and the Payment Date
on which the Outstanding Principal Balance of the Notes is reduced to zero, the
Servicer shall direct the Securities Intermediary to withdraw all amounts on
deposit in the Reserve Account and deposit such amounts to the Distribution
Account.

(f) Unless an Event of Default shall have occurred and is continuing, on any
Payment Date, if amounts on deposit in the Reserve Account are greater than the
Reserve Account Required Balance (after giving effect to all other distributions
and disbursements on such Payment Date), the Servicer shall direct the
Securities Intermediary to withdraw funds in excess of the Reserve Account
Required Balance from the Reserve Account and disburse such amounts to the
Certificateholder.

 

73



--------------------------------------------------------------------------------

Section 7.03. Collection Account.

(a) The Securities Intermediary shall establish and maintain the Collection
Account in the name of the Securities Intermediary for the benefit of the
Securityholders. The Collection Account shall be held in one or more Eligible
Deposit Accounts with a Qualified Institution in the form of interest-bearing
trust accounts wherein the moneys therein are invested in Permitted Investments.
The Servicer will monitor the Collection Account in accordance with its
customary policies and procedures.

(b) The Servicer shall deposit or cause to be deposited into the Collection
Account within two (2) Business Days of the deposit thereof into the Lockbox
Account all Collections (including, for the avoidance of doubt, amounts received
from co-lenders, collateral agents or paying agents under Agented Loans,
Co-Agented Loans and Third Party Agented Loans and amounts debited from Obligor
accounts as described in Section 7.01(d)) so deposited into the Lockbox Account.
The Servicer will retain in the Collection Account, subject to withdrawal as
permitted by this Section 7.03, the following amounts received by the Servicer,
without duplication:

(i) all Collections accruing and received on or after the Cutoff Date or
Substitute Loan Cutoff Date, as applicable;

(ii) any other proceeds from any other Related Property securing the Loans
(other than amounts released to the Obligor, other creditors or any other Person
in accordance with Applicable Law, the Required Loan Documents, the Credit and
Collection Policy and the Servicing Standard) and any disbursements, payments or
proceeds from any other Collateral;

(iii) any amounts paid in connection with the purchase or repurchase of any
Loan;

(iv) any amount required to be deposited in the Collection Account pursuant to
Section 5.10 or this Section 7.03; and

(v) the amount of any gains and interest earned in connection with investments
in Permitted Investments.

(c) The Servicer shall have no obligation to deposit into the Collection Account
any Excluded Amounts.

(d) Not later than the close of business on each Reference Date immediately
preceding a Payment Date, the Servicer will remit to the Lockbox Account any
Scheduled Payment Advance that the Servicer determines to make at its option.
The application of Scheduled Payment Advances will not prevent a Loan from being
or becoming a Defaulted Loan.

 

74



--------------------------------------------------------------------------------

(e) Notwithstanding Section 7.03(b), if (i) the Servicer makes a deposit into
the Lockbox Account in respect of a Collection of a Loan in the Collateral and
such Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Lockbox Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

(f) The foregoing requirements for deposit in the Collection Account and the
Lockbox Accounts shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments with respect to
Liquidation Expenses and Excluded Amounts may not be deposited by the Servicer
in the Collection Account.

(g) Prior to the occurrence of a Servicer Default or an Event of Default and
acceleration of the Notes, to the extent there are uninvested available amounts
deposited in the Collection Account on or before 3:00 p.m. (New York, New York
time), all such amounts shall be invested by the Securities Intermediary in
Permitted Investments selected by the Servicer in written instructions (which
may be in the form of standing instructions) delivered to the Qualified
Institution holding such Transaction Account, that mature no later than the
Business Day immediately preceding the next Payment Date; to the extent that
there are uninvested available funds deposited after 3:00 p.m. (New York, New
York time), such funds shall be swept into the overnight funds investment which
shall be a Permitted Investment selected by the Servicer in written instructions
(which may be in the form of standing instructions) delivered to the Qualified
Institution holding such Transaction Account. From and after the occurrence of a
Servicer Default or an Event of Default and acceleration of the Notes, to the
extent there are uninvested amounts in the Collection Account (net of losses and
investment expenses), all amounts may be invested in Permitted Investments
selected by the Trustee and if any such Transaction Account is held by a
Qualified Institution other than the Trustee, then upon written instructions
(which may be in the form of standing instructions) from the Trustee to such
Qualified Institution, that mature no later than the Business Day immediately
preceding the next Payment Date. Once such funds are invested, the Trustee shall
not change, or instruct the Qualified Institution to change, the investment of
such funds other than in connection with the withdrawal or liquidation of such
investments and the transfer of such funds as provided herein on or prior to the
next succeeding Payment Date. Funds in the Distribution Account must be insured
to the extent and the amount permitted by law by the FDIC. Subject to the
restrictions herein, the Servicer or Trustee may purchase a Permitted Investment
from itself or an Affiliate with respect to investment of funds in the
Transaction Accounts. Any investment earnings (net of losses and investment
expenses) on funds held in the Collection Account shall be treated as Interest
Collections and shall be deposited therein pursuant to this Section 7.03 and
distributed on the next Payment Date pursuant to Section 7.05. All investment
earnings (net of losses and investment expenses) on investments of funds in the
Transaction Accounts shall be deposited in the Collection Account pursuant to
Section 7.03 and distributed on the next Payment Date pursuant to Section 7.05.
The Trust Depositor and the Issuer agree and acknowledge that the

 

75



--------------------------------------------------------------------------------

Servicer and Trustee are to have “control” (within the meaning of the UCC) of
collateral composed of “Investment Property” (within the meaning of the UCC) for
all purposes of this Agreement.

(h) The Servicer may (and, for the purposes of clause (i) below, shall), at any
time upon one (1) Business Day’s notice to the Trustee or, if different, the
depository institution then holding the Collection Account, make withdrawals
from the Collection Account for the following purposes:

(i) to remit to the Trustee on the Business Day immediately preceding any
Payment Date, for deposit in the Distribution Account, Collections received
during the immediately preceding Collection Period (other than any Transfer
Deposit Amounts still available to invest in Substitute Loans pursuant to
Section 11.01) and all amounts deposited into the Collection Account from the
Reserve Account pursuant to Section 7.02;

(ii) [Reserved];

(iii) to withdraw any amount received from an Obligor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the Bankruptcy Code in accordance with a final, nonappealable order
of a court having competent jurisdiction;

(iv) [Reserved];

(v) to make investments in Permitted Investments;

(vi) to withdraw any funds deposited in the Collection Account that were not
required or permitted to be deposited therein or were deposited therein in
error;

(vii) [Reserved];

(viii) to acquire Substitute Loans as contemplated by Section 2.04(a) to the
extent funds have been deposited by the Seller for such purpose pursuant to
Section 11.01);

(ix) to clear and terminate the Collection Account upon the termination of this
Agreement.

Section 7.04. Securityholder Distributions.

(a) Each Securityholder as of the related Record Date shall be paid on the next
succeeding Payment Date by check mailed to such Securityholder at the address
for such Securityholder appearing on the Note Register or Certificate Register
or by wire transfer to the account directed by such Securityholder if such
Securityholder provides written instructions to the Trustee or Owner Trustee,
respectively, at least ten (10) days prior to such Payment Date, which
instructions may be in the form of a standing order.

 

76



--------------------------------------------------------------------------------

(b) The Trustee shall serve as the paying agent hereunder and shall make the
payments to the Securityholders required hereunder. The Trustee hereby agrees
that all amounts held by it for payment hereunder will be held in trust for the
benefit of the Securityholders.

Section 7.05. Allocations and Distributions.

(a) Allocations of Interest Collections. On the Business Day immediately
preceding each Payment Date, the Trustee, upon written instructions from the
Servicer, will transfer all Interest Collections on deposit in the Collection
Account to the Distribution Account. Such amounts will remain uninvested while
deposited in the Distribution Account. On each Payment Date (other than a
Payment Date following an Event of Default and acceleration of the Notes), the
Trustee, upon written instructions from the Servicer, will distribute Interest
Collections on deposit in the Distribution Account to the following parties in
the order of priority set forth below. With respect to the Notes then
Outstanding, payments shall be made pro rata to the Holders of Notes based on
their respective Percentage Interests.

1. pro rata, based on the amounts owed to the Trustee, the Owner Trustee, the
Custodian, the Backup Servicer, and the Lockbox Bank under this clause 1, to the
payment of (i) Administrative Expenses, subject to the limitations set forth in
the definition thereof and (ii) indemnities then due to any such Persons;
provided that the cumulative amount of Administrative Expenses and indemnities
paid under this clause 1 in any rolling twelve month period shall not exceed
$500,000 as of the first day of the related Collection Period;

2. pro rata, based on the amounts owed to such Persons under this clause 2,
(i) to the Servicer or any Successor Servicer, to the extent not previously
reimbursed, the sum of (w) Scheduled Payment Advances on such Loans, together
with accrued interest thereon, (x) Servicing Advances on such Loans, together
with accrued interest thereon, (y) accrued and unpaid Servicing Fees and (z) any
mistaken deposits or other related amounts due on Loans that the Servicer is
entitled to retain; (ii) to the Seller, any amounts that were transferred from
the Lockbox Account to the Collection Account (and the Distribution Account)
that are not related to interest, principal or extension fees due on the Loans;
(iii) to the Backup Servicer, the Successor Servicer Engagement Fee; and (iv) to
the Trustee, the Backup Servicer or any Successor Servicer, Servicing Transfer
Costs;

3. to the Noteholders, the Interest Amount for the related Interest Period, if
any;

4. to the payment of the amounts referred to in clauses 2 and 3 of
Section 7.05(b) (in the priority stated therein), but only to the extent not
paid in full thereunder and subject to the limitations set forth therein;

 

77



--------------------------------------------------------------------------------

5. pro rata, based on the amounts owed to such Persons under this clause 5, to
the payment of (i) Administrative Expenses and indemnities, to the extent not
previously paid or in excess of the related cap or annual limitation,
(ii) amounts owed to the Trustee, the Custodian, the Backup Servicer and the
Owner Trustee for fees and expenses and other amounts, and (iii) to the Trustee
and a Successor Servicer, any Servicing Transfer Costs; and

6. any remaining amounts to the Certificateholder.

To the extent that any fees of the Owner Trustee or the Trustee (in all
capacities hereunder) are not paid on a Payment Date due to insufficiency of
funds, such unpaid fees shall be paid on the next Payment Date on which funds
are available to pay such fees in accordance with the priority of payments set
forth above in this Section 7.05(a).

(b) Allocations of Principal Collections and Reserve Available Funds. On the
Business Day immediately preceding each Payment Date, the Trustee, upon written
instructions from the Servicer, will transfer all (i) Principal Collections on
deposit in the Collection Account and (ii) all amounts, if any, required to be
transferred pursuant to Section 7.02 to the Distribution Account. Such amounts
will remain uninvested while deposited in the Distribution Account. On each
Payment Date (other than a Payment Date following an Event of Default and
acceleration of the Notes), the Trustee, upon written instructions from the
Servicer, will distribute the Principal Collections and any Reserve Available
Funds on deposit in the Distribution Account to the following parties in the
order of priority set forth below. With respect to the Notes then Outstanding,
payments shall be made pro rata to the Holders of Notes based on their
respective Percentage Interests.

1. to the payment of the amounts referred to in clauses 1 through 3 of
Section 7.05(a) (in the priority stated therein), but only to the extent not
paid in full thereunder and subject to the limitations set forth therein;

2. to the Noteholders, (A) for so long as no Rapid Amortization Event has
occurred, an amount equal to the excess, if any, of the Outstanding Principal
Balance of the Notes over the Borrowing Base in payment of principal on the
Notes and (B) following the occurrence of a Rapid Amortization Event, all
remaining amounts in payment of principal on the Notes until the Outstanding
Principal Balance of the Notes is reduced to zero;

3. to the Noteholders, all remaining amounts in payment of the Outstanding
Principal Balance of the Notes on the Legal Final Payment Date;

4. if the amount on deposit in the Reserve Account is less than the Reserve
Account Required Balance, to the Reserve Account, fifty percent (50%) of any
remaining amounts until amounts on deposit in the Reserve Account shall equal
the Reserve Account Required Balance;

 

78



--------------------------------------------------------------------------------

5. to the payment of the amounts referred to in clause 5 of Section 7.05(a), but
only to the extent not paid in full thereunder and subject to the limitations
set forth therein; and

6. any remaining amounts to the Certificateholder.

To the extent that any fees of the Owner Trustee or the Trustee are not paid on
a Payment Date due to insufficiency of funds, such unpaid fees shall be paid on
the next Payment Date on which funds are available to pay such fees in
accordance with the priority of payments set forth above in this
Section 7.05(b).

(c) Default Allocations. On each Payment Date (or such other date as selected by
the Trustee pursuant to the Indenture) (i) following the occurrence of an Event
of Default (other than an Event of Default described in Section 5.01(iii) or
(iv) of the Indenture), (ii) following an acceleration of the Notes pursuant to
Section 5.02 of the Indenture that has not been rescinded and annulled in
accordance with the terms of the Indenture, or (iii) following the institution
of Proceedings for the foreclosure of the Indenture and the liquidation of the
Collateral pursuant to Section 5.04(a)(ii) of the Indenture, the Trustee will
transfer all Collections on deposit in the Collection Account, including
Proceeds from the liquidation of the Collateral, to the Distribution Account. On
each Payment Date (or such other date as selected by the Trustee pursuant to the
Indenture), the Trustee will distribute such amounts together with Available
Funds and all other funds available for distributions on the Notes, to the
extent there are sufficient funds, to the following parties in the order of
priority set forth below. With respect to the Notes then Outstanding, payments
shall be made pro rata to the Holders of Notes based on their respective
Percentage Interests.

1. to the Trustee, the Owner Trustee, the Servicer, the Backup Servicer, any
Successor Servicer, the Custodian and the Lockbox Bank, certain amounts due and
owing to such entities, pursuant to the priorities in clauses 1 and 2 of
Section 7.05(a), and without regard to the cap set forth in clause 1 of
Section 7.05(a);

2. to the Noteholders, any unpaid Interest Amounts;

3. to the Noteholders, in payment of principal on the Notes until the
Outstanding Principal Balance of the Notes is reduced to zero; and

4. any remaining amounts to the Certificateholder.

ARTICLE 8.

SERVICER DEFAULT; SERVICER TRANSFER

Section 8.01. Servicer Default.

“Servicer Default” means the occurrence of any of the following:

(a) any failure by the Servicer to remit or cause to be remitted when due any
payment, transfer or deposit required to be remitted by the Servicer to the
Trustee under the terms of this Agreement or the other Transaction Documents and
such failure continues unremedied for a period of two (2) Business Days, it
being understood that the Servicer shall not be responsible for the failure of
either the Issuer or the Trustee to remit funds that were received by the Issuer
or the Trustee from or on behalf of the Servicer in accordance with this
Agreement or the other Transaction Documents; or

 

79



--------------------------------------------------------------------------------

(b) failure by the Servicer duly to observe or perform any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents, which failure materially and adversely affects the rights of the
Issuer or the Noteholders and continues unremedied for a period of 60 days (if
such failure or breach can be cured) after the first to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to a Responsible Officer of the Servicer by the Trustee or to a
Responsible Officer of the Servicer and the Trustee by any Noteholder or the
Certificateholder or (ii) the date the Servicer shall assign any of its duties
hereunder other than as expressly permitted hereby; or

(c) any representation or warranty of the Servicer in this Agreement or any
other Transaction Document or in any certificate delivered under this Agreement
or any other Transaction Document (other than any representation or warranty
relating to a Loan that has been purchased by the Servicer) shall prove to have
been incorrect when made, which has a material adverse effect on the Noteholders
and which continues unremedied for 30 days after discovery thereof by a
Responsible Officer of the Servicer or after the date on which written notice of
such failure, requiring the same to be remedied, shall have been delivered to
the Servicer by the Trustee; or

(d) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any Insolvency Proceedings, or for the winding-up or liquidation of its affairs,
shall have been entered against the Servicer and such decree or order shall have
remained in force, undischarged or unstayed for a period of 60 consecutive days;
or

(e) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any Insolvency Proceedings of or relating to the Servicer or of
or relating to all or substantially all of the Servicer’s property; or

(f) the Servicer shall cease to be eligible to continue as Servicer under this
Agreement pursuant to Section 5.12(a); or

(g) the Servicer shall file a petition to take advantage of any applicable
Insolvency Laws, make an assignment for the benefit of its creditors or
generally fail to pay its debts as they become due.

 

80



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a delay in or failure of performance referred to
under Section 8.01(a) above for a period of five Business Days or referred to
under Section 8.01(b) above for a period of 60 days (in addition to the 60-day
period provided therein) shall not constitute a Servicer Default until the
expiration of such additional five (5) Business Days or 60 days, respectively,
if such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or other events beyond the Servicer’s control.

Section 8.02. Servicer Transfer.

(a) If a Servicer Default has occurred and is continuing, the Trustee or the
Issuer may terminate all of the rights and obligations of the Servicer hereunder
by notice to the Servicer (a “Termination Notice”), whereupon the Backup
Servicer will succeed to all of the Servicer’s management, administrative,
servicing, custodial and collection functions as Servicer hereunder within
thirty (30) days of receiving a Termination Notice.

(b) If the Backup Servicer is unable to assume the role of the Servicer after a
Termination Notice is delivered pursuant to Section 8.02(a), and the Trustee is
unwilling or unable to act as the successor servicer as provided in Section 8.03
(the “Successor Servicer”), the Trustee (i) will provide the Trust Depositor
with written notice of such circumstances (and the Trust Depositor shall
promptly forward a copy of such notice to the Rating Agency) and (ii) may
appoint a Successor Servicer with assets of at least $50,000,000 and whose
regular business includes the servicing of assets similar to the Loan Assets.
Such proposed Successor Servicer shall become the Successor Servicer once it
assumes the Servicer’s responsibilities and obligations in accordance with
Section 8.03. If such proposed Successor Servicer is unable to assume the
responsibilities and obligations of the Servicer, the Trustee shall propose an
alternative established servicing institution to serve as the Successor
Servicer. Such other proposed Successor Servicer shall become the Successor
Servicer once it assumes the Servicer’s responsibilities and obligations in
accordance with this Agreement. If no Successor Servicer has been appointed and
approved following the above procedures within 120 days of the delivery of a
Termination Notice or notice of resignation by the Servicer, then any of the
Issuer, Trustee, removed or resigning Servicer or any Securityholder may
petition any court of competent jurisdiction for the appointment of a Successor
Servicer, which appointment will not require the consent of, nor be subject to
the approval of the Issuer, the Trustee or any Securityholder.

(c) On the date that a Successor Servicer (including for the avoidance of doubt
the Backup Servicer acting as such) shall have been appointed and accepted such
appointment pursuant to Section 8.03 (such appointment being herein called a
“Servicer Transfer”), all rights, benefits, fees, indemnities, authority and
power of the Servicer under this Agreement, whether with respect to the Loans,
the Loan Files or otherwise, shall pass to and be vested in such Successor
Servicer pursuant to and under this Section 8.02; and, without limitation, the
Successor Servicer is authorized and empowered to execute and deliver on behalf
of the Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do any and all acts or things necessary or appropriate
to effect the purposes of such notice of termination. The Servicer agrees to
cooperate with the Successor Servicer in effecting the

 

81



--------------------------------------------------------------------------------

termination of the responsibilities and rights of the Servicer hereunder,
including, without limitation, the transfer to the Successor Servicer for
administration by it of all cash amounts which shall at the time be held by the
Servicer for deposit, or have been deposited by the Servicer, in the Collection
Account and the Reserve Account, or thereafter received with respect to the
Loans and Related Property. The Servicer shall transfer to the Successor
Servicer (i) all records held by the Servicer relating to the Loans and Related
Property in such electronic form as the Successor Servicer may reasonably
request and (ii) any Loan Files in the Servicer’s possession. In addition, the
Servicer shall permit access to its premises (including all computer records and
programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer. Upon a Servicer
Transfer, the Successor Servicer shall also be entitled to receive the Servicing
Fee thereafter payable for performing the obligations of the Servicer and any
additional amounts payable to the Servicer hereunder. Any indemnities provided
in this Agreement or the other Transaction Documents in favor of the Servicer,
any Servicing Fee (together with accrued interest thereon), any other fees,
costs and expenses and any Scheduled Payment Advances, Servicing Advances and
Nonrecoverable Advances (in each case together with accrued interest due the
Servicer thereon), in any case, that have accrued and/or are due and unpaid or
unreimbursed to the Servicer shall survive the termination of the Servicer and
its replacement with a Successor Servicer and the Servicer being replaced shall
remain entitled thereto until paid hereunder out of the Collection Account or
the Distribution Account in accordance with the Priority of Payments.

Section 8.03. Acceptance by Successor Servicer; Reconveyance; Successor Servicer
to Act.

(a) Subject to Section 8.04, no appointment of a Successor Servicer (other than
the Backup Servicer) shall be effective until the Successor Servicer shall have
executed and delivered to the Issuer and the Trustee a written acceptance of
such appointment and of the duties of Servicer hereunder, subject to
Section 8.03(d). The Servicer shall continue to perform all servicing functions
under this Agreement until the date the Successor Servicer shall have so
executed and delivered such written acceptance.

(b) [Reserved].

(c) As compensation, a Successor Servicer (including for the avoidance of doubt,
the Backup Servicer acting as such) so appointed shall be entitled to receive
the Servicing Fee, together with any other servicing compensation in the form of
assumption fees, late payment charges or otherwise as provided in the
Transaction Documents that thereafter are payable under this Agreement,
including, without limitation, all reasonable costs (including reasonable
attorneys’ fees) incurred in connection with transferring the servicing
obligations under this Agreement and amending this Agreement (if necessary) to
reflect such transfer. None of the Trustee, the Backup Servicer, nor any
Successor Servicer shall be held liable by reason of any failure to make, or any
delay in making, any distribution hereunder or any portion thereof caused by
(i) the failure of the Servicer to deliver, or any delay in delivering, cash,
documents or records to it, or (ii) restrictions imposed by any regulatory
authority having jurisdiction over the

 

82



--------------------------------------------------------------------------------

Servicer. To the extent that the Trustee or the Backup Servicer incurs any
extraordinary expenses in connection with a servicing transfer, it shall be
entitled to reimbursement therefor as an Administrative Expense pursuant to the
Priority of Payments.

(d) On or after a Servicer Transfer, the Successor Servicer shall be the
successor in all respects to the Servicer in its capacity as servicer under this
Agreement and the transactions set forth or provided for herein with respect to
servicing of the Collateral and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and the terminated Servicer shall be relieved of such
responsibilities, duties and liabilities arising after such Servicer Transfer;
provided that (i) the Successor Servicer will not assume any obligations of the
Servicer described in Section 8.02(c), (ii) the Successor Servicer shall not be
liable for any acts or omissions of the Servicer occurring prior to such
Servicer Transfer or for any breach by the Servicer of any of its
representations and warranties contained herein or in any other Transaction
Document, (iii) other than in respect of Servicing Advances relating to taxes,
the Successor Servicer shall have no obligation to pay any taxes required to be
paid by the Servicer (provided, that the Successor Servicer shall pay any income
taxes for which it is liable), (iv) the Successor Servicer shall have no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, (v) the Successor Servicer shall have no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, and (vi) the Successor
Servicer shall have no obligation to perform any repurchase obligations of the
Servicer. Notwithstanding anything else herein to the contrary, in no event
shall the Trustee be liable for any Servicing Fee or for any differential in the
amount of the servicing fee paid hereunder and the amount necessary to induce
any Successor Servicer to act as Successor Servicer under this Agreement and the
transactions set forth or provided for herein, including any Servicing Transfer
Costs. The Trustee and such successor shall take such action, consistent with
this Agreement, as shall be necessary to effectuate any such succession. The
terminated Servicer shall remain entitled to payment and reimbursement of the
amounts set forth in the last sentence of Section 8.02(b) notwithstanding its
termination hereunder, to the same extent as if it had continued to service the
Loans hereunder.

(e) Notwithstanding anything contained in this Agreement or the Indenture to the
contrary, in the event that U.S. Bank becomes Successor Servicer pursuant to
this Agreement, U.S. Bank shall not responsible for the accounting, records
(including computer records) and work of Hercules Technology Growth Capital,
Inc. or any other predecessor Servicer relating to the Loans (collectively, the
“Predecessor Servicer Work Product”). If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, “Errors”) exists
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to U.S. Bank
making or continuing any Errors (collectively, “Continued Errors”), U.S. Bank
shall have no liability for such Continued Errors; provided, however, that U.S.
Bank agrees to use commercially reasonable efforts to prevent Continued Errors.
In the event that U.S. Bank becomes aware of Errors or Continued Errors, U.S.
Bank shall, with the prior consent of the Trustee, use commercially reasonable
efforts to reconstruct and reconcile such data to correct such Errors and
Continued Errors and to prevent future Continued Errors. U.S. Bank shall be
entitled to recover its costs thereby expended in accordance with the Priority
of Payments.

 

83



--------------------------------------------------------------------------------

(f) The Successor Servicer is authorized to accept and rely on all accounting
records (including computer records) and work product of the prior Servicer
hereunder relating to the Collateral without any audit or other examination.

Section 8.04. Notification to Securityholders.

(a) Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustee, the Backup Servicer, the Owner
Trustee, the Trust Depositor and the Rating Agency at the addresses described in
Section 13.04 hereof and the Trustee shall promptly forward such notice to the
Noteholders and Certificateholder at their respective addresses appearing on the
Note Register and the Certificate Register, respectively.

(b) Within ten (10) days following receipt of a Termination Notice or notice of
appointment of a Successor Servicer pursuant to this Article VIII, the Trustee
shall give written notice thereof to the Trust Depositor (and the Trust
Depositor shall promptly forward a copy of such notice to the Rating Agency) at
the addresses described in Section 13.04 hereof and to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively.

Section 8.05. Effect of Transfer.

(a) After a Servicer Transfer, the terminated Servicer shall have no further
obligations with respect to the management, administration, servicing, custody
or collection of the Loans as Servicer hereunder and, subject to
Section 8.03(d), the Successor Servicer appointed pursuant to Section 8.03 shall
have all of such obligations, except that the terminated Servicer will transmit
or cause to be transmitted directly to the Successor Servicer promptly on
receipt and in the same form in which received, any amounts (properly endorsed
where required for the Successor Servicer to collect them) received as
Collections upon or otherwise in connection with the Collateral.

(b) A Servicer Transfer shall not affect the rights and duties of the parties
hereunder (including but not limited to the obligations and indemnities of the
Servicer) other than those relating to the management, administration,
servicing, custody or collection of the Loans.

Section 8.06. Database File.

Upon reasonable request by the Trustee, the Servicer will provide the Successor
Servicer with a magnetic tape or Microsoft Excel or similar spreadsheet file
containing the database file for each Loan on and as of the Business Day before
the actual commencement of servicing functions by the Successor Servicer
following the occurrence of a Servicer Default.

 

84



--------------------------------------------------------------------------------

Section 8.07. Waiver of Defaults.

The Majority Noteholders may, on behalf of all the Securityholders, waive any
default by the Servicer of its obligations hereunder and all consequences of
such default, except a default in making any required deposits to the Collection
Account or the Distribution Account. No such waiver or cure shall extend to any
subsequent or other default or impair any right consequent thereto except to the
extent expressly so waived.

ARTICLE 9.

REPORTS

Section 9.01. Monthly Reports.

(a) With respect to each Payment Date and the related Collection Period, the
Servicer shall prepare a statement (a “Monthly Report”) containing the
information set forth in Exhibit H-2 hereto with respect to the preceding
Collection Period and will deliver a copy of such Monthly Report to the Trustee
no later than the related Reference Date.

(b) [Reserved].

(c) On or before each Payment Date, the Trustee will provide the Monthly Report
received by it on the related Reference Date to the Owner Trustee, the Servicer,
the Backup Servicer, the Initial Purchaser, the Rating Agency and the
Noteholders in accordance with Section 3.29 of the Indenture.

Section 9.02. Quarterly Reports.

(a) The Servicer shall prepare a quarterly statement (a “Quarterly Report”)
containing the information set forth in Exhibit H-1 hereto with respect to the
three (3) most recently preceding Collection Periods.

(b) [Reserved].

(c) On each Reference Date occurring in March, June, September and December,
beginning on the Reference Date occurring in March 2013, the Servicer will
provide to the Trustee a Quarterly Report relating to the calendar quarter
immediately preceding the calendar quarter in which such Reference Date occurs.
Not later than the Payment Date relating to such Reference Date, the Trustee
will provide such Quarterly Report to the Owner Trustee, the Servicer, the
Backup Servicer, the Initial Purchaser, the Rating Agency and the Noteholders in
accordance with Section 3.29 of the Indenture.

 

85



--------------------------------------------------------------------------------

Section 9.03. Preparation of Reports; Officer’s Certificate.

(a) The Servicer shall cooperate with the Trustee in connection with the
delivery of the Monthly Reports and Quarterly Reports. Without limiting the
generality of the foregoing and the obligation of the Servicer to deliver
Monthly Reports and Quarterly Reports to the Trustee, the Servicer shall supply
in a timely fashion any information as to any determinations required to be made
by the Servicer hereunder or under the Indenture and such other information as
is maintained by the Servicer that the Trustee may from time to time request
with respect to the Collateral. Nothing herein shall obligate the Trustee to
determine independently any characteristic of a Loan, including without
limitation whether any item of Collateral is an Agented Loan, Co-Agented Loan,
Third Party Agented Loan or Participated Loan, any such determination being
based exclusively upon notification the Trustee receives from the Servicer, and
except as otherwise specifically set forth in any of the Transaction Documents,
nothing in this Article IX shall obligate the Trustee to review or examine any
underlying instrument or contract evidencing, governing or guaranteeing or
securing any Loan in order to verify, confirm, audit or otherwise determine any
characteristic thereof.

(b) In performing its duties hereunder to provide the Monthly Reports and
Quarterly Reports, the Trustee shall in no event have any liability for the
actions or omissions of the Servicer or any other Person, and shall have no
liability for any inaccuracy or error in any Monthly Report or Quarterly Report
it distributes pursuant to Sections 9.01 and 9.02, except to the extent that
such inaccuracies or errors are caused by the Trustee’s own fraud, bad faith,
willful misfeasance, gross negligence or reckless disregard of its duties
hereunder. The Trustee shall not be liable for failing to perform or delay in
performance of its specified duties hereunder that results from or is caused by
a failure or delay on the part of the Servicer or another Person in furnishing
necessary, timely and accurate information to the Trustee or the Servicer or a
review by the Independent Accountants of a Monthly Report or a Quarterly Report.

Section 9.04. Other Data; Obligor Financial Information.

(a) Not later than 4:00 p.m. (Eastern Time) on the Reference Date, the Servicer
shall provide to the Trustee (in a format agreed to by the Trustee and the
Servicer) and the Backup Servicer such information (the “Tape”) the Servicer
relied upon to prepare the Monthly Report and Quarterly Report, as applicable,
for such month. Each Tape shall include, but not be limited to, the information
set forth in Exhibit H-2 (in the case of Monthly Reports) and Exhibit H-1 (in
the case of Quarterly Reports). The Backup Servicer shall use such tape or
diskette (or other electronic transmission acceptable to the Trustee and the
Backup Servicer) to (i) confirm that such tape, diskette or other electronic
transmission is in readable form, and (ii) calculate and confirm (A) the
aggregate amount distributable as principal on the related Payment Date to the
Notes, (B) the aggregate amount distributable as interest on the related Payment
Date to the Notes, (C) the outstanding principal amount of the Notes after
giving effect to all distributions made pursuant to clause (A), above, and
(D) the aggregate amount of principal and interest to be carried over on such
Payment Date after giving effect to all distributions made pursuant to clauses
(A) and (B), above, respectively. The Backup Servicer shall certify to the
Trustee that it has verified the Monthly Report or the Quarterly Report in
accordance with this Section and shall notify the Servicer and the Trustee of
any discrepancies, in each case, on or

 

86



--------------------------------------------------------------------------------

before the fifth Business Day following the related Payment Date. In the event
that the Backup Servicer reports any discrepancies, the Servicer and the Backup
Servicer shall attempt to reconcile such discrepancies prior to the next
succeeding Payment Date, but in the absence of reconciliation, the Monthly
Report or the Quarterly Report shall control for the purpose of calculations and
distributions with respect to the next succeeding Payment Date. In the event
that the Backup Servicer and the Servicer are unable to reconcile discrepancies
with respect to a Monthly Report or Quarterly Report by the next succeeding
Payment Date, the Servicer shall cause the Independent Accountants, at the
Servicer’s expense, to perform agreed-upon procedures to the information within
the Tape in connection with such Monthly Report or the Quarterly Report and,
prior to the last day of the month after the month in which such Monthly Report
or Quarterly Report was delivered, reconcile the discrepancies. The effect, if
any, of such reconciliation shall be reflected in the Monthly Report for such
next succeeding Payment Date following the last date of the Collection Period.
In addition, upon the occurrence of a Servicer Default the Servicer shall
deliver to the Backup Servicer or any successor Servicer its files within 15
days after demand therefor and a computer tape containing as of the close of
business on the date of demand all of the data maintained by the Servicer in
computer format in connection with servicing the Loans. Other than the duties
specifically set forth in this Agreement, the Backup Servicer shall have no
obligations hereunder, including, without limitation, to supervise, verify,
monitor or administer the performance of the Servicer. The Backup Servicer shall
have no liability for any actions taken or omitted by the Servicer.

(b) In addition, the Servicer shall, upon the request of the Trustee or any
Rating Agency, furnish the Trustee, the Backup Servicer, the Owner Trustee or
Rating Agency, as the case may be, such underlying data in the possession of the
Servicer used to generate a Monthly Report or Quarterly Report as may be
reasonably requested. The initial Servicer will also forward to the Trustee and
the Rating Agency (i) within 60 days after each calendar quarter (except the
fourth calendar quarter), commencing with the quarter ending December 31, 2012,
the unaudited quarterly financial statements of the Servicer and (ii) within
120 days after each fiscal year of the initial Servicer, commencing with the
fiscal year ending December 31, 2012, the audited annual financial statements of
the Servicer; provided that so long as the Servicer is required under the
Securities Act to file its financial statements with the Securities and Exchange
Commission, the foregoing requirement to provide such financial statements to
the Trustee, the Owner Trustee, the Backup Servicer, the Rating Agency and the
Initial Purchaser shall not apply.

(c) [Reserved].

(d) [Reserved].

(e) The Servicer will forward to the Rating Agency promptly upon request any
additional financial information in the Servicer’s possession or reasonably
obtainable by the Servicer as the Rating Agency shall reasonably request with
respect to an Obligor as to which any Scheduled Payment is past due for at least
ten (10) days.

 

87



--------------------------------------------------------------------------------

Section 9.05. Annual Report of Accountants.

The initial Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates, to deliver to the
Servicer and the Trustee, upon signature of an acknowledgment letter, on or
before March 31st of each year, beginning on March 31, 2014, a report addressed
to the Servicer and the Trustee indicating that the Independent Accountants have
performed certain procedures as agreed by the Servicer and the Trustee. As a
part of such review, the Independent Accountants will obtain the Monthly Report
with respect to two (2) Collection Periods during the 12 months ended the
immediately preceding December 31 and, for each such Monthly Report, the
Independent Accountants will reconcile certain amounts in the Monthly Report to
the Servicer’s computer, accounting and other reports. The Independent
Accountants will include in such report any unreconciled amounts in such records
that are not in agreement with the amounts in the Quarterly Reports. The
Servicer shall cause the annual report of Independent Accountants to be
furnished to the Rating Agency; provided, however, that in the event that the
Independent Accountants are unable to deliver a copy of such report to the
Rating Agency, the Servicer shall, at its option (a) engage an alternate firm of
independent certified public accountants (the “Alternate Accountants”) or a
consulting firm with direct experience providing the required services (the
“Consultants”) to prepare a report addressed to the Servicer and the Trustee for
further delivery to the Rating Agency indicating that such Alternate Accountants
or Consultants, as applicable, have performed the foregoing review pursuant to
certain procedures as agreed by the Servicer and the Trustee or (b) file with
the Securities and Exchange Commission on Form 8-K on or before March 31st of
each year, beginning on March 31, 2014, (i) copies of Monthly Reports with
respect to each Collection Period during the 12 months ended the immediately
preceding December 31 and (ii) copies of Abbreviated Quarterly Reports with
respect to each calendar quarter during the 12 months ended the immediately
preceding December 31. In the event the Independent Accountants, Alternate
Accountants or Consultants require the Trustee to agree to the procedures
performed by the Independent Accountants, Alternate Accountants or Consultants,
as applicable, the Servicer shall direct the Trustee in writing to so agree; it
being understood and agreed that the Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Trustee will not make any independent inquiry or investigation as to, and shall
have no obligation or liability in respect of, the sufficiency, validity or
correctness of such procedures. Without limiting the generality of the
foregoing, the Trustee shall have no responsibility to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of the Independent Accountants by the Servicer or the terms of
any agreed upon procedures in respect of such engagement; provided, however that
the Trustee shall be authorized, at direction of the Servicer, to execute any
acknowledgement or other agreement with the Independent Accountants, Alternate
Accountants or Consultants required for the Trustee to receive any of the
reports or instructions provided for herein, which acknowledgement or agreement
may include, among other things, (i) acknowledgement that the Servicer has
agreed that the procedures to be performed by the Independent Accountants,
Alternate Accountants or Consultants are sufficient for the purposes of this
Section 9.05, (ii) releases by the Trustee (on behalf of itself and the Holders)
of claims against the Independent Accountants, Alternate Accountants or
Consultants

 

88



--------------------------------------------------------------------------------

and acknowledgement of other limitations of liability in favor of the
Independent Accountants, Alternate Accountants or Consultants, and
(iii) restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent Accountants, Alternate Accountants or
Consultants (including to the Holders). Notwithstanding the foregoing, in no
event shall the Trustee be required to execute any agreement in respect of the
Independent Accountants, Alternate Accountants or Consultants that the Trustee
reasonably determines adversely affects it. The Independent Accountants’ or
Alternate Accountants’ report shall also indicate that the firm is independent
of the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants. If the Backup Servicer
becomes the Successor Servicer it shall be entitled to reimbursement (as
Administrative Expenses) for its expenses incurred in connection with this
Section 9.05.

Section 9.06. Statements of Compliance from Servicer. The Servicer will deliver
to the Trustee, the Backup Servicer and the Owner Trustee within 90 days of the
end of each fiscal year commencing with the year ending December 31, 2013, an
Officer’s Certificate stating that (a) the Servicer has fully complied in all
material respects with certain provisions of the Agreement relating to servicing
of the Loans and payments on the Notes, (b) a review of the activities of the
Servicer during the prior calendar year and of its performance under this
Agreement was made under the supervision of the officer signing such certificate
and (c) to the best of such officer’s knowledge, based on such review, the
Servicer has fully performed or caused to be performed in all material respects
all its obligations under this Agreement for such year, or, if there has been a
Servicer Default or default in any of its obligations which, with notice or
passage of time, could become a Servicer Default, specifying each such default
known to such officer and the nature and status thereof including the steps
being taken by the Servicer to remedy such event.

Section 9.07. [Reserved].

Section 9.08. Notices of Event of Default, Servicer Default or Rapid
Amortization Event.

Promptly upon a Responsible Officer of the Servicer becoming aware thereof, the
Servicer shall furnish to the Trustee, the Backup Servicer and the Rating
Agencies notice of the occurrence of any Event of Default or Servicer Default or
of any situation which the Servicer reasonably expects to develop into an Event
of Default or Servicer Default. Promptly upon a Responsible Officer of the
Servicer becoming aware thereof, the Servicer shall furnish to the Trustee, the
Backup Servicer and the Rating Agencies notice of the occurrence of any Rapid
Amortization Event.

Section 9.09. Trustee’s Right to Examine Servicer Records, Audit Operations and
Deliver Information to Noteholders.

The Trustee shall have the right upon reasonable prior notice, during normal
business hours, in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations, no more often
than once a year unless an Event of Default or

 

89



--------------------------------------------------------------------------------

Servicer Default shall have occurred and be continuing in which case as often as
reasonably required, to examine and audit any and all of the books, records or
other information of the Servicer, whether held by the Servicer or by another on
behalf of the Servicer, which may be relevant to the performance or observance
by the Servicer of the terms, covenants or conditions of this Agreement. No
amounts payable in respect of the foregoing shall be paid from the Loan Assets
except that after an Event of Default, fees and expenses of the Trustee not paid
by the Servicer shall be reimbursed to the Trustee as an Administrative Expense.

The Trustee shall have the right, in accordance with the Indenture, to deliver
information provided by the Servicer to any Noteholder requesting the same;
provided that the Servicer may request that any such Noteholder not a party
hereto enter into a confidentiality agreement reasonably acceptable to the
Servicer prior to permitting such Noteholder to view such information.

ARTICLE 10.

TERMINATION

Section 10.01. Optional Redemption of Notes; Rights of Certificateholders
Following Satisfaction and Discharge of Indenture.

(a) Optional Redemption.

(i) If, as of the last day of any Collection Period, the Aggregate Outstanding
Pool Balance shall be less than or equal to 10% of the Aggregate Outstanding
Pool Balance as of the Cutoff Date, the Notes may be redeemed in whole, but not
in part, at the direction of the Trust Depositor on any succeeding Payment Date.
To exercise such option, the Trust Depositor shall furnish notice of such
election to the Rating Agency and the Noteholders. If the Notes are to be so
redeemed, the Trust Depositor shall also furnish notice of such election to the
Trustee at least 15 Business Days prior to the proposed Redemption Date. To
effect an Optional Redemption, the Trust Depositor shall deposit in the
Distribution Account an amount equal to the Redemption Price and shall comply
with the Optional Redemption provisions set forth in Section 10.01 and
Section 10.04 of the Indenture.

(ii) Notice of an Optional Redemption shall be provided by the Trust Depositor
to the Trustee, the Owner Trustee and the Rating Agencies in accordance with the
Indenture.

(b) [Reserved].

(c) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Notes, and payment of fees and
expenses and other amounts owing to Trustee, the Certificateholders will succeed
to the rights of the Noteholders hereunder.

 

90



--------------------------------------------------------------------------------

Section 10.02. Termination.

(a) This Agreement shall terminate upon notice to the Trustee of the earlier of
the following events: (i) the final payment on or the disposition or other
liquidation by the Issuer of the last Loan (including, without limitation, in
connection with a redemption by the Issuer of all outstanding Notes pursuant to
Section 10.01) or the disposition of all other Collateral, including property
acquired upon foreclosure or deed in lieu of foreclosure of any Loan and the
remittance of all funds due thereunder with respect thereto, (ii) mutual written
consent of the Servicer, the Backup Servicer, the Trust Depositor, the Trustee,
the Seller and all Outstanding Securityholders or (iii) the payment in full of
all amounts owing in respect of the Notes.

(b) Notice of any termination, specifying the Payment Date upon which the Issuer
will terminate and that the Noteholders shall surrender their Notes to the
Trustee for payment of the final distribution and cancellation shall be given
promptly by the Servicer to the Trustee and by the Trustee to all Noteholders
and the Rating Agencies during the month of such final distribution before the
Reference Date in such month, specifying (i) the Payment Date upon which final
payment of the Notes (or Redemption Price) will be made upon presentation and
surrender of Notes at the office of the Trustee therein designated, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such Payment Date is not applicable, payments being made only upon
presentation and surrender of the Notes at the office of the Trustee therein
specified.

ARTICLE 11.

REMEDIES UPON MISREPRESENTATION;

REPURCHASE OPTION

Section 11.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

Upon a discovery by a Responsible Officer of the Trust Depositor, a Responsible
Officer of the Servicer or any subservicer, a Responsible Officer of the Backup
Servicer or a Responsible Officer of the Trustee of (i) a breach of a
representation or warranty as set forth in Section 3.01, Section 3.02, or
Section 3.04 or as made or deemed made in any notice relating to Substitute
Loans, as applicable, that materially and adversely affects the interests of the
Securityholders (each such Loan with respect to which such breach exists, an
“Ineligible Loan”), the party discovering such breach or failure shall give
prompt written notice to the other parties to this Agreement; provided that the
Trustee shall not have a duty or obligation to inquire or to investigate the
breach of any of such representations or warranties. Within 30 days of the
earlier of (x) its discovery or (y) its receipt of notice of any breach of a
representation or warranty, the Trust Depositor shall, or shall require the
Seller pursuant to the Sale and Contribution Agreement to, and the Seller shall,
(a) promptly cure such breach in all material respects, (b) repurchase each such
Ineligible Loan by depositing in the Lockbox Account, for further credit to the
Collection Account, within such 30 day period, an amount equal to the Transfer
Deposit Amount

 

91



--------------------------------------------------------------------------------

for such Ineligible Loan, or (c) remove such Loan from the Collateral, deposit
the Transfer Deposit Amount with respect to such Loan into the Lockbox Account,
for further credit to the Collection Account, and, not later than the date a
repurchase of such affected Loan would be required hereunder, effect a
substitution for such affected Loan with a Substitute Loan in accordance with
the substitution requirements set forth in Sections 2.04 and 2.06.

Section 11.02. Reassignment of Repurchased or Substituted Loans.

Upon receipt by the Trustee for deposit in the Collection Account of the amounts
described in Section 11.01 (or upon the Substitute Loan Cutoff Date related to a
Substitute Loan described in Section 11.01), and upon receipt of an Officer’s
Certificate of the Servicer in the form attached hereto as Exhibit F, the
Trustee and the Issuer shall assign to the Trust Depositor and the Trust
Depositor shall assign to the Seller all of the Trustee’s and the Issuer’s (or
Trust Depositor’s, as applicable) right, title and interest in the Loans being
repurchased or substituted for the related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Collateral.

ARTICLE 12.

INDEMNITIES

Section 12.01. Indemnification by Servicer.

The initial Servicer agrees to indemnify, defend and hold harmless the Trustee
(as such and in its individual capacity), the Custodian (as such and in its
individual capacity), the Owner Trustee (as such and in its individual
capacity), the Backup Servicer (as such, in its individual capacity and in its
capacity as Successor Servicer) and any Successor Servicer (as such and in its
individual capacity) and each of their officers, directors, employees and agents
for and from and against any and all claims, losses, penalties, fines,
forfeitures, judgments (provided that any indemnification for damages is limited
to actual damages, not consequential, special or punitive damages), reasonable
legal fees and related costs and any other reasonable costs, fees and expenses
that such Person may sustain as a result of the Servicer’s fraud or the failure
of the Servicer to perform its duties and service the Loans in compliance in all
material respects with the terms of this Agreement, except to the extent arising
from gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Servicer if such Person receives a complaint, claim, compulsory
process or other notice of any loss, claim, damage or liability giving rise to a
claim of indemnification hereunder but failure to provide such notice shall not
relieve the Servicer of its indemnification obligations hereunder unless the
Servicer is deprived of material substantive or procedural rights or defenses as
a result thereof. The Servicer shall assume (with the consent of the indemnified
party, such consent not to be unreasonably withheld) the defense and any
settlement of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which

 

92



--------------------------------------------------------------------------------

may be entered against the indemnified party in respect of such claim. If the
consent of the indemnified party required in the immediately preceding sentence
is unreasonably withheld, the Servicer shall be relieved of its indemnification
obligations hereunder with respect to such Person. The parties agree that the
provisions of this Section 12.01 shall not be interpreted to provide recourse to
the Servicer against loss by reason of the bankruptcy, insolvency or lack of
creditworthiness of an Obligor with respect to a Loan. The Servicer shall have
no liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans.

Section 12.02. Indemnification by Trust Depositor.

The Trust Depositor agrees to indemnify, defend, and hold the Trustee (as such
and in its individual capacity), the Custodian (as such and in its individual
capacity), the Owner Trustee (as such and in its individual capacity), the
Backup Servicer (as such, in its individual capacity and in its capacity as
Successor Servicer), any Successor Servicer (as such and in its individual
capacity) and each of their officers, directors, employees and agents and each
Securityholder harmless from and against any and all claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments (provided
that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), and any other reasonable costs,
fees and expenses that such Person may sustain as a result of the Trust
Depositor’s fraud or the failure of the Trust Depositor to perform its duties in
compliance in all material respects with the terms of this Agreement and in the
best interests of the Issuer, except to the extent arising from the gross
negligence, willful misconduct or fraud by the Person claiming indemnification.
Any Person seeking indemnification hereunder shall promptly notify the Trust
Depositor if such Person receives a complaint, claim, compulsory process or
other notice of any loss, claim, damage or liability giving rise to a claim of
indemnification hereunder but failure to provide such notice shall not relieve
the Trust Depositor of its indemnification obligations hereunder unless the
Trust Depositor is deprived of material substantive or procedural rights or
defenses as a result thereof. The Trust Depositor shall assume (with the consent
of the indemnified party, such consent not to be unreasonably withheld) the
defense and any settlement of any such claim and pay all expenses in connection
therewith, including reasonable counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against the indemnified
party in respect of such claim. If the consent of the indemnified party required
in the immediately preceding sentence is unreasonably withheld, the Trust
Depositor is relieved of its indemnification obligations hereunder with respect
to such Person.

Section 12.03. Survival.

The indemnities provided in this Article 12 shall survive the discharge and
termination of this Agreement or earlier resignation or removal of the
indemnitee.

 

93



--------------------------------------------------------------------------------

ARTICLE 13.

MISCELLANEOUS

Section 13.01. Amendment.

(a) This Agreement may be amended from time to time by the Issuer, the Trust
Depositor, the Seller, the Servicer, and the Trustee by written agreement, with
notice to the Owner Trustee but without the consent of any Securityholder, to
(i) cure any ambiguity or to correct or supplement any provisions herein that
may be inconsistent with any other provisions in this Agreement or in the
Offering Memorandum, (ii) comply with any changes in the Code, USA PATRIOT Act,
or U.S. securities laws (including the regulations implementing such laws),
(iii) evidence the succession of another Person to the Issuer, a Successor
Servicer or a successor Trustee, and the assumption by any such successor of the
applicable covenants therein, (iv) add to the covenants of any party hereto for
the benefit of the Securityholders, (v) amend any provision to this Agreement to
reflect any written change to the guidelines, methodology or standards
established by any Rating Agency that are applicable to this Agreement,
(vi) modify Exhibit G, or (vii) add any new provisions with respect to matters
or questions arising under this Agreement which shall not be inconsistent with
the provisions of this Agreement; provided that no such amendment shall
materially and adversely affect the interests of any Noteholder. Notice of any
proposed amendment must be sent to all Securityholders at least ten
(10) Business Days prior to the execution of such amendment. Any amendment shall
not be deemed to materially and adversely affect the interests of any Noteholder
if the Person requesting such amendment obtains an Opinion of Counsel addressed
to the Owner Trustee and the Trustee to that effect.

(b) Except as provided in Section 13.01(a) hereof, this Agreement may be amended
from time to time by the Issuer, the Trust Depositor, the Seller, the Servicer
and the Trustee, with the consent of 66 2/3% of the Noteholders and with notice
to the Owner Trustee, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Securityholders; provided that (i) no
such amendment shall, without the consent of each Noteholder that may be
adversely affected, reduce the percentage of the principal balance of the Notes
that is required to consent to any amendment to this Agreement and (ii) no such
amendment shall increase or reduce in any manner the amount of, or accelerate or
delay the timing of, or change the allocation or priority of, collections of
payments on or in respect of the Loans or distributions that are required to be
made for the benefit of the Noteholders or change the interest rate applicable
to the Notes, without the consent of all adversely affected Noteholders.

(c) Promptly after the execution of any such amendment or consent, written
notification of the substance of such amendment or consent shall be furnished by
the Trustee to the Noteholders and by the Issuer to the Certificateholders. It
shall not be necessary for the consent of any Securityholders required pursuant
to Section 13.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents and of evidencing the

 

94



--------------------------------------------------------------------------------

authorization by the Securityholders of the execution thereof shall be subject
to such reasonable requirements as the Trustee may prescribe for the Noteholders
and as the Issuer may prescribe for the Certificateholders. Notwithstanding
anything contained herein, any amendment which affects the Owner Trustee, the
Custodian or the Backup Servicer shall require the Owner Trustee’s, the
Custodian’s or the Backup Servicer’s, as applicable, written consent. Any
amendment shall be accompanied by an Officer’s Certificate and an Opinion of
Counsel addressed to the Owner Trustee and the Trustee to the effect that such
amendment is permitted hereunder and under the other Transaction Documents, has
been duly authorized by all necessary action, and all conditions precedent to
such amendment have been satisfied.

Section 13.02. [Reserved].

Section 13.03. Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.03(b).

Section 13.04. Notices.

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier with a confirmation of receipt, in all cases addressed to
the recipient as follows:

(a) if to the Servicer or the Seller:

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: Chief Financial Officer

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

95



--------------------------------------------------------------------------------

with a copy to:

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: Chief Legal Officer

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

(b) if to the Trust Depositor:

Hercules Capital Funding 2012-1 LLC

c/o Hercules Technology Growth Capital, Inc.

Palo Alto, California 94301

Attention: Chief Financial Officer

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

with a copy to:

Hercules Capital Funding 2012-1 LLC

c/o Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: Chief Legal Officer

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

96



--------------------------------------------------------------------------------

(c) if to the Trustee:

U.S. Bank National Association

Global Corporate Trust Services

One Federal Street 3rd Floor

Boston, Ma 02110

Attention: Lynora Caulfield

Ref: Hercules Capital Funding Trust 2012-1

Tel: 617-603-6641

Fax: 855-791-2099

St. Paul, MN 55107

(d) if to the Backup Servicer:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

Attention: Deborah Jones Franco

Facsimile No.: (651) 466-7365

Telephone: (651) 466-5032

(e) if to the Custodian with respect to Loan Files

U.S. Bank National Association

Document Custody Services

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garrett

E-mail: steven.garrett@usbank.com

Telephone: 843-676-8901

Facsimile: 843-673-0162

Ref: Hercules Capital Funding Trust 2012-1

(f) if to the Owner Trustee:

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

with a copy to:

the Seller and the Servicer as provided in clause (a) above

 

97



--------------------------------------------------------------------------------

(g) if to the Issuer:

Hercules Capital Funding Trust 2012-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

with a copy to:

the Seller and the Servicer as provided in clause (a) above

(h) if to the Rating Agency:

Moody’s Investors Service

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Email: servicerreports@moodys.com

(i) if to the Initial Purchaser:

Guggenheim Securities, LLC

135 East 57th St, 7th Floor

New York, NY 10022

Attention: Chief Operating Officer / General Counsel

Re: Hercules Capital Funding Trust 2012-1

Facsimile No.: (646) 786-4931

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

Section 13.05. Severability of Provisions.

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement, the Notes or Certificates or the rights
of the Securityholders, and any such prohibition, invalidity or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

Section 13.06. Third Party Beneficiaries.

The Owner Trustee is an express third-party beneficiary of this Agreement and,
as such, shall have full power and authority to enforce the provisions of this
Agreement against the parties hereto. Except as otherwise specifically provided
herein, the parties hereto hereby manifest their intent that no third party
shall be deemed a third party beneficiary of this Agreement, and specifically
that the Obligors are not third party beneficiaries of this Agreement.

 

98



--------------------------------------------------------------------------------

Section 13.07. Counterparts.

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

Section 13.08. Headings.

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 13.09. No Bankruptcy Petition; Disclaimer.

(a) Each of the Seller, the Trustee, the Servicer, the Issuer acting through the
Owner Trustee and each Holder (by acceptance of the applicable Securities)
covenants and agrees that, prior to the date that is one year and one day (or,
if longer, the then applicable preference period and one day) after the payment
in full of all amounts owing in respect of all outstanding Notes, it will not
institute against the Trust Depositor or the Issuer, or join any other Person in
instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States; provided that nothing herein shall prohibit the Trustee from
filing proofs of claim or otherwise participating in any such proceedings
instituted by any other Person.

(b) The Issuer acknowledges and agrees that the Certificates represent ownership
of a beneficial interest in the Issuer and Loan Assets only and the Securities
do not represent an interest in any assets (other than the Loan Assets) of the
Trust Depositor (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Loan Assets, other
Collateral and proceeds thereof).

(c) The provisions of this Section 13.09 shall be for the third party benefit of
those entitled to rely thereon, including the Securityholders, and shall survive
the termination of this Agreement.

Section 13.10. Jurisdiction.

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

99



--------------------------------------------------------------------------------

Section 13.11. Tax Characterization.

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and the Issuer agree that, pursuant to Treasury Regulations
Section 301.7701-3(b)(1) and for federal, state and local income tax purposes,
in the event that the Certificates are owned by more than one Holder, the Issuer
will be treated as a partnership the partners of which are the
Certificateholders, and in the event that the Certificates are owned by a single
Holder, the Issuer will be disregarded as an entity separate from such Holder.

Section 13.12. [Reserved].

Section 13.13. Limitation of Liability of Owner Trustee.

It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Owner Trustee on behalf of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (iii) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under them and (iv) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaking by the Issuer under this Agreement or any related documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

Section 13.14. [Reserved].

Section 13.15. No Partnership.

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent or as a
fiduciary for any party hereto or for the Securityholders.

 

100



--------------------------------------------------------------------------------

Section 13.16. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 13.17. Acts of Holders.

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement or any other Transaction
Document, such action, consent or approval shall be deemed to have been taken or
given on behalf of, and shall be binding upon, all Holders if the Majority
Noteholders agree to take such action or give such consent or approval. In all
cases except where otherwise required by law or regulation, any act by a Holder
of a Note may be taken by the Beneficial Owner of such Note.

Section 13.18. Duration of Agreement.

This Agreement shall continue in existence and effect until terminated as herein
provided.

Section 13.19. Limited Recourse.

Notwithstanding any other provisions of the Notes, this Agreement or any other
Transaction Document, the obligations of the Issuer under the Notes, this
Agreement and any other Transaction Document are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Priority of
Payments and, following realization of the Collateral and distribution in
accordance with the Priority of Payments, any claims of the Noteholders and the
other Secured Parties, and any other parties to any Transaction Document shall
be extinguished. The obligations of the Trust Depositor, the Seller, the Issuer
and the Servicer under this Agreement and the other Transaction Documents are
solely the obligations of the Trust Depositor, the Seller, the Issuer and the
Servicer, respectively. No recourse shall be had for the payment of any amount
owing by the Trust Depositor, the Seller, the Issuer or the Servicer or
otherwise under this Agreement or under the other Transaction Documents or for
the payment by the Trust Depositor, the Seller, the Issuer or the Servicer of
any fee in respect hereof or thereof or any other obligation or claim of or
against the Trust Depositor, the Seller, the Issuer or the Servicer arising out
of or based upon this Agreement or on any other Transaction Document, against
any Affiliate, shareholder, partner, manager, member, director, officer,
employee, representative or agent of the Trust Depositor, the Seller, the Issuer
or the Servicer or of any Affiliate of such Person. The provisions of this
Section 13.19 shall survive termination of this Agreement.

Section 13.20. Confidentiality.

Each of the Issuer, the Trust Depositor, the Servicer (if other than Hercules)
and the Trustee shall maintain and shall cause each of its employees, officers,
agents and Affiliates to maintain the confidentiality of material non-public
information concerning Hercules and its

 

101



--------------------------------------------------------------------------------

Affiliates or about the Obligors obtained by it or them in connection with the
structuring, negotiating, execution and performance of the transactions
contemplated by the Transaction Documents, except that each such party and its
employees, officers, agents and Affiliates may disclose such information to
other parties to the Transaction Documents and to its external accountants,
attorneys, any potential subservicers and the agents of such Persons provided
such Persons expressly agree to maintain the confidentiality of such
information, and as required by an applicable law or order of any judicial or
administrative proceeding. This Section 13.20 shall constitute a confidentiality
agreement for purposes of Regulation FD under the Exchange Act. Notwithstanding
any other provision of this Agreement, the Servicer shall not be required to
disclose any confidential information it is restricted from disclosing by law or
contract; provided that the Servicer will use its commercially reasonable
efforts to enter into, or cause the Issuer to enter into, a confidentiality
agreement permitting such disclosure satisfactory to the Servicer with any
Person to whom such information is required to be delivered.

Section 13.21. Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their managers, officers,
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. “Tax treatment” and “tax structure” shall have the same meaning
as such terms have for purposes of Treasury Regulation Section 1.6011-4.

[Remainder of Page Intentionally Left Blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

HERCULES CAPITAL FUNDING TRUST

2012-1, as the Issuer

By:   WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity,
but solely as Owner Trustee on behalf of the Issuer By:  

/s/ Jeanne M. Oller

Name:   Jeanne M. Oller Title:   Assistant Vice President HERCULES CAPITAL
FUNDING 2012-1 LLC, as the Trust Depositor By:  

/s/ Jessica Baron

Name:   Jessica Baron Title:   Vice President and Treasurer HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., as the Seller and as the Servicer By:  

/s/ Jessica Baron

Name:   Jessica Baron Title:   Chief Financial Officer

[Signatures Continued on the Following Page]

 

Hercules Capital Funding Trust 2012-1

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as the
Trustee, Backup Servicer, Custodian and Securities Intermediary By:  

/s/ Lynora J. Cualfield

Name:   Lynora J. Cualfield Title:   Vice President

 

Hercules Capital Funding Trust 2012-1

Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO

SALE AND SERVICING AGREEMENT

 

EXHIBIT A    Form of Assignment EXHIBIT B    Form of Closing Certificate of
Trust Depositor EXHIBIT C    Form of Closing Certificate of Servicer/Seller
EXHIBIT D    Form of Liquidation Report EXHIBIT E    [Reserved] EXHIBIT F   
Form of Servicer’s Officer Certificate EXHIBIT G    List of Loans EXHIBIT H-1   
Form of Quarterly Report EXHIBIT H-2    Form of Monthly Report EXHIBIT I    Form
of Abbreviated Quarterly Report EXHIBIT J    [Reserved] EXHIBIT K    [Reserved]
EXHIBIT L-1    Form of Initial Certification EXHIBIT L-2    Form of Final
Certification EXHIBIT M    Form of Request for Release of Documents



--------------------------------------------------------------------------------

Exhibit A

to Sale and

Servicing Agreement

FORM OF ASSIGNMENT

December 19, 2012

Pursuant to and in accordance with the Sale and Servicing Agreement (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), dated as of December 19, 2012, made by and among
Hercules Capital Funding 2012-1 LLC, as the trust depositor (the “Trust
Depositor” or “Assignor”), Hercules Technology Growth Capital, Inc., as the
seller and as the servicer, U.S. Bank National Association, as the trustee and
Hercules Capital Funding Trust 2012-1, as the issuer (the “Issuer” or
“Assignee”), the undersigned does hereby sell, transfer, assign, set over and
otherwise convey to the Issuer all right, title and interest of the Trust
Depositor in and to the following: (i) the Initial Loans listed in the initial
List of Loans and all monies due, to become due or paid in respect thereof
accruing on and after the Cutoff Date and all Insurance Proceeds, Liquidation
Proceeds, Released Mortgaged Property Proceeds and other recoveries thereon, in
each case as they arise after the Cutoff Date; (ii) all security interests and
Liens and Related Property subject thereto from time to time purporting to
secure payment by Obligors under such Loans; (iii) all guaranties, indemnities
and warranties, and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Loans; (iv) the Transaction
Accounts, together with all cash and investments in each of the foregoing;
(v) all collections and records (including Computer Records) with respect to the
foregoing; (vi) all documents relating to the applicable Loan Files; and
(vii) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, provided,
however, that all right, title and interest, if any, of Hercules Capital Funding
2012-1 LLC in and to each Excluded Amount and any proceeds of any Excluded
Amount shall be excluded from the foregoing transfer by Hercules Capital Funding
2012-1 LLC.

This Assignment shall be governed by the laws of the State of New York
applicable to agreements made and to be performed therein. Capitalized terms
used herein have the meaning given such terms in the Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment to be duly
executed as of the date first written above.

 

HERCULES CAPITAL FUNDING 2012-1, LLC, as Assignor By:  

 

  Name:   Jessica Baron   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Exhibit B

to Sale and

Servicing Agreement

FORM OF CLOSING CERTIFICATE OF TRUST DEPOSITOR

December 19, 2012

The undersigned certifies that he is an authorized officer of Hercules
Technology Growth Capital, Inc., the sole Member of Hercules Capital Funding
2012-1 LLC, a Delaware limited liability company (the “Trust Depositor”), and
that, in the capacity as such officer and not individually, is duly authorized
to execute and deliver this certificate on behalf of the Trust Depositor in
connection with the Sale and Servicing Agreement (such agreement as amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
dated as of December 19, 2012, by and among Hercules Capital Funding Trust
2012-1, as the Issuer, the Trust Depositor, U.S. Bank National Association, as
the Trustee and Hercules Technology Growth Capital, Inc., as the Seller and as
the Servicer (all capitalized terms used herein without definition have the
respective meanings set forth in the Agreement), and further certifies in his
capacity as such officer and not individually as follows as of the date hereof
(it being understood that these certifications are being relied upon by, among
others, the Initial Purchaser and its counsel in connection with the Initial
Purchaser’s undertakings in connection with the subject transactions):

1. Attached hereto as Annex I is a true, correct and complete copy of the
Certificate of Formation of the Trust Depositor, together with all amendments
thereto as in effect on the date hereof, which documents were in full force and
effect on the date hereof, and at all times subsequent thereto, and no other
amendments have been authorized by the members or managers of the Trust
Depositor.

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Delaware, dated December 19, 2012, stating that the Trust Depositor is
duly formed under the laws of the State of Delaware and is in good standing.

3. Attached hereto as Annex III is a true, correct and complete copy of the
Limited Liability Company Agreement of the Trust Depositor (providing for the
authorization, execution, delivery and performance of (among other things) the
Agreement and the other Transaction Documents), together with all amendments
thereto in effect on the date hereof, which documents are in full force and
effect on the date hereof.

4. Each person named on Annex IV attached hereto is a duly elected, qualified
and incumbent officer of the Trust Depositor, and the signature set forth
opposite his or her name on such Annex IV is that person’s genuine signature.

5. Attached hereto as Annex V is a true, correct and complete copy of the
written resolutions duly adopted by the board of managers of the Trust Depositor
relating to the authorization, execution, delivery and performance of (among
other things) the Agreement and the other Transaction Documents. Said
resolutions have not been amended, modified, annulled or revoked, are in full
force and effect on the date hereof and at all times subsequent thereto, and are
the only resolutions relating to these matters which have been adopted by the
sole member.



--------------------------------------------------------------------------------

6. In connection with the sale of certain of the Notes, Hercules Technology
Growth Capital, Inc. has prepared a preliminary offering memorandum dated
December 10, 2012 (including any exhibits, amendments or supplements thereto and
all information incorporated therein by reference, the “Preliminary
Memorandum”), and a final offering memorandum dated December 12, 2012 (including
any exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Final Memorandum”, and each of the Preliminary
Memorandum and the Final Memorandum, a “Memorandum” or together the “Memoranda”)
including a description of the terms of the Notes, the terms of the offering,
and the Trust. Hercules Technology Growth Capital, Inc. has also posted
information relating to the performance of the Loans, one or more marketing
books, and certain additional information and documents concerning the Notes,
the Loans and Hercules Technology Growth Capital, Inc. to a password protected
Internet site accessible by potential investors (such information the
“Additional Offering Materials”). It is understood and agreed that 2:14 p.m. New
York time on December 12, 2012 constitutes the time of the contract of sale of
certain of the Notes for purposes of Rule 159 under the Securities Act (the
“Time of Sale”). It is further understood and agreed that the Preliminary
Offering Memorandum and the Additional Offering Materials as of the Time of Sale
shall be the entirety of the information conveyed to investors as of the Time of
Sale, and that “Time of Sale Information” shall refer exclusively to such
information, in either case in such form that has not been superseded by any
amendment or supplement thereto.

7. I have carefully examined the Final Memorandum and the Transaction Documents.

8. No event with respect to the Trust Depositor has occurred and is continuing
that constitutes an Event of Default or an event that, with notice or the
passage of time or both, would become an Event of Default as defined in the
Transaction Documents. To my knowledge after reasonable investigation, there has
been no material adverse change in the condition, financial or otherwise, or the
earnings, business affairs or business prospects, of the Trust Depositor,
whether or not arising in the ordinary course of business, since the respective
dates as of which information is given in the Time of Sale Information and
except as set forth therein or since the Time of Sale.

9. All federal, state and local taxes of the Trust Depositor due and owing as of
the date hereof have been paid or adequate provisions for the payment thereof
have been made.

10. All representations and warranties of the Trust Depositor contained in the
Transaction Documents or any other related documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
are true and correct in all material respects as of the date hereof.

11. There is no action, investigation or proceeding pending or, to my knowledge,
threatened against the Trust Depositor before any court, administrative agency
or other tribunal



--------------------------------------------------------------------------------

(a) asserting the invalidity of the Transaction Documents; (b) seeking to
prevent the consummation of any of the transactions contemplated by the
Transaction Documents; or (c) seeking any determination or ruling that is would
reasonably be expected to materially and adversely affect the Trust Depositor’s
performance of its obligations under, or the validity or enforceability of, the
Transaction Documents.

12. The Trust Depositor is not required to obtain the consent of any other party
(other than those that it has already obtained) or any consent, license,
approval or authorization from, or registration or declaration with, any
Governmental Authority (other than (i) the filing of UCC financing statements
and (ii) those that it has already obtained) in connection with the execution,
delivery, performance, validity or enforceability of the Sale and Servicing
Agreement or the other Transaction Documents to which it is a party.

13. The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Transaction Documents).

14. The execution, delivery and performance of the Sale and Servicing Agreement
and the other Transaction Documents to which it is a party by the Trust
Depositor, and the consummation of the transactions contemplated hereby and
thereby, will not violate in any material respect any Applicable Law applicable
to the Trust Depositor, or conflict with, result in a default under or
constitute a breach of the Trust Depositor’s organizational documents or
material Contractual Obligations to which the Trust Depositor is a party or by
which the Trust Depositor or any of the Trust Depositor’s properties may be
bound, or result in the creation or imposition of any Lien of any kind upon any
of its properties pursuant to the terms of any such material Contractual
Obligations, other than as contemplated by the Transaction Documents.

15. In connection with the transfer of the Initial Loan Assets contemplated in
the Transaction Documents, the Trust Depositor (a) has not made such transfer
with the actual intent to hinder, delay or defraud any creditor of the Trust
Depositor; (b) has not received less than a reasonably equivalent value in
exchange for such transfer; (c) at the time of and after giving effect to the
conveyance of Loan Assets as of the date hereof, is Solvent; and (d) does not
intend to incur or believe it will incur debts beyond its ability to pay when
matured.

16. Each of the agreements and conditions of the Trust Depositor to be performed
on or before the Closing Date pursuant to the Transaction Documents have been
performed in all material respects.

17. The Trust Depositor has not authorized for filing any UCC financing
statements listing the Initial Loan Assets as collateral other than
(a) financing statements relating to the transactions contemplated in the
Agreement and (b) financing statements that will be terminated on or before the
Closing Date.

18. Since the respective dates as of which information is given in the Time of
Sale Information, there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, results of operations, business
affairs or business prospects of the Trust



--------------------------------------------------------------------------------

Depositor, whether or not arising in the ordinary course of business, or in the
ability of the Trust Depositor to perform its obligations under the Transaction
Documents or in the characteristics of the Initial Loans.

19. Nothing has come to the attention of the Trust Depositor that would lead it
to believe that the Final Memorandum at the date thereof contained or contains
an untrue statement of material fact or omitted or omits to state a material
fact necessary in order to make the statements in each, in light of the
circumstances under which they were made, not misleading.

****



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have affixed my signature hereto as of the date written
above.

 

By:  

 

  Name:   K. Nicholas Martitsch   Title:   Vice President and Secretary

Hercules Capital Funding Trust 2012-1

Closing Certificate of Servicer/Seller



--------------------------------------------------------------------------------

ANNEX I

to Closing Certificate of

Trust Depositor

CERTIFICATE OF FORMATION



--------------------------------------------------------------------------------

ANNEX II

to Closing Certificate of

Trust Depositor

CERTIFICATE OF GOOD STANDING



--------------------------------------------------------------------------------

ANNEX III

to Closing Certificate of

Trust Depositor

LIMITED LIABILITY COMPANY AGREEMENT



--------------------------------------------------------------------------------

ANNEX IV

to Closing Certificate of

Trust Depositor

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

  

Title

  

Signature

1. Manuel A. Henriquez   

Chief Executive Officer and President

  

 

2. Jessica Baron   

Vice President and Treasurer

  

 

3. K. Nicholas Martitsch   

Vice President, Chief Legal Officer and Secretary

  

 



--------------------------------------------------------------------------------

ANNEX V

to Closing Certificate of

Trust Depositor

WRITTEN RESOLUTIONS



--------------------------------------------------------------------------------

Exhibit C

to Sale and

Servicing Agreement

FORM OF CLOSING CERTIFICATE OF SERVICER/SELLER

December 19, 2012

THIS OFFICER’S CERTIFICATE is executed and delivered as of this 19th day of
December, 2012, pursuant to the Sale and Servicing Agreement (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), dated as of December 19, 2012, by and among Hercules Technology
Growth Capital, Inc., as the Seller and as the Servicer (“Hercules” or the
“Company”), Hercules Capital Funding 2012-1 LLC, as the Trust Depositor, U.S.
Bank National Association, as the Trustee, as the Securities Intermediary, as
the Custodian and as the Backup Servicer, and Hercules Capital Funding Trust
2012-1, as the Issuer. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

I, K. Nicholas Martitsch, do herby certify that I am the Secretary, Associate
General Counsel and Chief Compliance Officer of the Company and that, as such, I
am authorized to execute this certificate on behalf of the Company and do
further certify that:

1. Attached hereto as Annex I is a true, correct and complete copy of the
Certificate of Incorporation of the Company, as amended, together with all
amendments thereto, and as in effect on the date hereof, which documents were in
full force and effect in such form on the date hereof, and at all times
subsequent thereto, without modification or amendment in any respect.

2. Attached hereto as Annex II is a Certificate of the Secretary of State of the
State of Maryland, dated December 13, 2012, stating that Hercules is duly
incorporated under the laws of the State of Maryland and is in good standing and
a Certificate of the Secretary of State of the State of California, dated
December 19, 2012, stating that Hercules is in good standing as a foreign
corporation in the State of California.

3. Attached hereto as Annex III is a true, correct and complete copy of the
By-Laws of Hercules, together with all amendments thereto in effect on the date
hereof, which documents are in full force and effect on the date hereof.

4. Attached hereto as Annex IV is a true, correct and complete copy of the
written resolutions duly adopted by the board of directors of Hercules relating
to the authorization, execution, delivery and performance of (among other
things) the Agreement and the other Transaction Documents. Said resolutions have
not been amended, modified, annulled or revoked, are in full force and effect on
the date hereof and at all times subsequent thereto, and are the only
resolutions relating to these matters which have been adopted by the sole
member.

5. Each person named on Annex V attached hereto is a duly elected, qualified and
incumbent officer of Hercules and the signature set forth opposite his or her
name on such Annex V is that person’s genuine signature.



--------------------------------------------------------------------------------

6. In connection with the sale of certain of the Notes, the Company has prepared
a preliminary offering memorandum dated December 10, 2012 (including any
exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Preliminary Memorandum”), and a final offering
memorandum dated December 12, 2012 (including any exhibits, amendments or
supplements thereto and all information incorporated therein by reference, the
“Final Memorandum”, and each of the Preliminary Memorandum and the Final
Memorandum, a “Memorandum” or together the “Memoranda”) including a description
of the terms of the Notes, the terms of the offering, and the Trust. The Company
has also posted information relating to the performance of the Loans, one or
more marketing books, and certain additional information and documents
concerning the Notes, the Loans and the Company to a password protected Internet
site accessible by potential investors (such information the “Additional
Offering Materials”). It is understood and agreed that 2:14 p.m. New York time
on December 12, 2012 constitutes the time of the contract of sale of certain of
the Notes for purposes of Rule 159 under the Securities Act (the “Time of
Sale”). It is further understood and agreed that the Preliminary Offering
Memorandum and the Additional Offering Materials as of the Time of Sale shall be
the entirety of the information conveyed to investors as of the Time of Sale,
and that “Time of Sale Information” shall refer exclusively to such information,
in either case in such form that has not been superseded by any amendment or
supplement thereto.

7. I have carefully examined the Final Memorandum and the Transaction Documents.

8. No event with respect to Hercules has occurred and is continuing that
constitutes an Event of Default or Servicer Default or an event that, with
notice or the passage of time, would constitute an Event of Default or Servicer
Default as defined in the Transaction Documents. To the best of my knowledge
after reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects, of Hercules, whether or not arising in the ordinary course of
business, since the respective dates as of which information is given in the
Time of Sale Information and except as set forth therein or since the Time of
Sale.

9. All federal, state and local taxes of Hercules due and owing as of the date
hereof have been paid or adequate provisions for the payment thereof have been
made.

10. All representations and warranties of Hercules contained in the Transaction
Documents or in any document, certificate or financial or other statement
delivered in connection therewith are true and correct in all material respects
as of the date hereof.

11. There is no action, investigation or proceeding pending or, to my knowledge,
threatened against Hercules before any court, administrative agency or other
tribunal (a) asserting the invalidity of any Transaction Document to which
Hercules is a party; (b) seeking to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents; or (c) seeking any determination or ruling that would reasonably be
expected to materially and adversely affect Hercules’s performance of its
obligations under, or the validity or enforceability of, the Transaction
Documents.



--------------------------------------------------------------------------------

12. Hercules is not required to obtain the consent of any other party (other
than those that it has already obtained) or any consent, license, approval or
authorization from, or registration or declaration with, any Governmental
Authority (other than (i) the filing of UCC financing statements and (ii) those
that it has already obtained) in connection with the execution, delivery,
performance, validity or enforceability of the Sale and Service Agreement or the
other Transaction Documents to which it is a party.

13. Hercules’s (a) transfer and assignment of the Loan Assets to the Trust
Depositor; (b) Hercules’s entering into of the Transaction Documents; and
(c) consummation of any of the transactions contemplated in the Transaction
Documents, in each case will not violate or conflict with any agreement or
instrument to which Hercules is a party or by which it or its property is
otherwise bound.

14. In connection with the transfers of the Initial Loan Assets contemplated in
the Transaction Documents, Hercules (a) has not made such transfer with actual
intent to hinder, delay or defraud any creditor of Hercules; (b) has not
received less than a reasonably equivalent value in exchange for such transfer;
(c) at the time of and after giving effect to the conveyance of Loan Assets as
of the date hereof, is Solvent; (d) is not engaged (or about to engage) in a
business or transaction for which it has unreasonably small capital; and
(e) does not intend to incur or believe it will incur debts beyond its ability
to pay when matured.

15. Each of the agreements and conditions of Hercules to be performed or
satisfied on or before the Closing Date under the Transaction Documents has been
performed or satisfied in all material respects.

16. Hercules has not authorized for filing any UCC financing statements listing
the Initial Loan Assets as collateral other than financing statements relating
to the transactions contemplated in the Agreement.

17. Since the respective dates as of which information is given in the Time of
Sale Information, there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, results of operations, business
affairs or business prospects of Hercules, whether or not arising in the
ordinary course of business, or in the ability of Hercules to perform its
obligations under the Purchase Agreement or under the Transaction Documents or
in the characteristics of the Initial Loans.

18. Nothing has come to the attention of Hercules that would lead it to believe
that the Final Memorandum at the date thereof contained or contains an untrue
statement of material fact or omitted or omits to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading.

******



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have affixed my signature hereto as of the date written
above.

 

By:  

 

  Name:   K. Nicholas Martitsch   Title:   Secretary, Associate General Counsel
and Chief Compliance Officer



--------------------------------------------------------------------------------

ANNEX I

to Closing Certificate of

Servicer/Seller

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

ANNEX II

to Closing Certificate of

Servicer/Seller

CERTIFICATES OF GOOD STANDING



--------------------------------------------------------------------------------

ANNEX III

to Closing Certificate of

Servicer/Seller

BY-LAWS



--------------------------------------------------------------------------------

ANNEX IV

to Closing Certificate of

Servicer/Seller

WRITTEN RESOLUTIONS



--------------------------------------------------------------------------------

ANNEX V

to Closing Certificate of

Servicer/Seller

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

  

Title

  

Signature

1. Manuel A. Henriquez   

Chairman and Chief Executive Officer

  

 

2. K. Nicholas Martitsch   

Secretary, Associate General Counsel and Chief Compliance Officer

  

 

3. Jessica Baron   

Chief Financial Officer

  

 



--------------------------------------------------------------------------------

Exhibit D

to Sale and

Servicing Agreement

FORM OF LIQUIDATION REPORT

Obligor Name:

Account number:

Original Outstanding Loan Balance:

 

1.

  

Amounts received or receivable

        

Principal Prepayment

      $                   

Property Sale Proceeds

      $                   

Other (Itemize)

      $                

2.

  

Liquidation Expenses

   $                   

3.

  

Line 1 minus Line 2

   $                   

4.

  

Nonrecoverable Advances

   $                   

5.

  

Scheduled Payment Advances, Servicing Advances and interest thereon reimbursed

   $                   

6.

  

Insurance Proceeds

   $                   

7.

  

Outstanding Loan Balance of the Loan on date of liquidation

   $                   

8.

  

Realized (Loss) or Gain (Line 3 minus Line 4 minus Line 5 plus line 6 minus line
7)

   $                   



--------------------------------------------------------------------------------

Exhibit E

to Sale and

Servicing Agreement

[RESERVED]



--------------------------------------------------------------------------------

Exhibit F

to Sale and

Servicing Agreement

HERCULES CAPITAL FUNDING TRUST 2012-1

SERVICER OFFICER’S CERTIFICATE

December 19, 2012

Reference is made to the Sale and Servicing Agreement, dated as of December 19,
2012 (the “Servicing Agreement”), by and among Hercules Capital Funding Trust
2012-1, as the Issuer, Hercules Capital Funding 2012-1 LLC, as the Trust
Depositor, Hercules Technology Growth Capital, Inc., as the Seller and the
Servicer (in such capacity, the “Servicer”) and U.S. Bank National Association
as the Trustee (in such capacity, the “Trustee”) and the Backup Servicer
relating to the Hercules Capital Funding Trust 2012-1 Asset Backed Notes. Terms
defined by the Servicing Agreement, wherever used herein, unless otherwise
defined herein, shall have the same meanings as are prescribed by the Servicing
Agreement.

OPTION 1:

Pursuant to Section 5.02(e), the undersigned, in its capacity as Servicer,
hereby requests the documents described on Schedule A hereto in connection with
its servicing activities.

OPTION 2:

The undersigned, in its capacity as Servicer, hereby certifies that the Loan
described on Schedule A hereto is required to be repurchased or substituted
pursuant to and in accordance with Section 11.01 of the Servicing Agreement.

Executed as of the date set forth above.

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,

as Servicer

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A



--------------------------------------------------------------------------------

Exhibit G

to Sale and

Servicing Agreement

List of Loans

See below



--------------------------------------------------------------------------------

Exhibit H-1

to Sale and

Servicing Agreement

FORM OF QUARTERLY REPORT

See attached



--------------------------------------------------------------------------------

Exhibit H-2

to Sale and

Servicing Agreement

FORM OF MONTHLY REPORT

See attached



--------------------------------------------------------------------------------

Exhibit I

to Sale and

Servicing Agreement

FORM OF ABBREVIATED QUARTERLY REPORT

See attached



--------------------------------------------------------------------------------

Exhibit J

to Sale and

Servicing Agreement

[RESERVED]



--------------------------------------------------------------------------------

Exhibit K

to Sale and

Servicing Agreement

[RESERVED]



--------------------------------------------------------------------------------

Exhibit L-1

to Sale and

Servicing Agreement

FORM OF INITIAL CERTIFICATION

December 19, 2012

 

Hercules Capital Funding 2012-1 LLC,

as the Trust Depositor

c/o Hercules Technology Growth Capital, Inc.

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

  

Guggenheim Securities, LLC,

as Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

New York, NY 10022, 7th Floor

Re: Hercules Capital Funding Trust 2012-1

Facsimile No.: (704) 374 6495

Hercules Technology Growth Capital, Inc.,

as Seller and Servicer

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

  

 

Re: Sale and Servicing Agreement dated as of December 19, 2012 – Hercules
Capital Funding Trust 2012-1

Ladies and Gentlemen:

In accordance with Section 2.10 of the above–captioned Sale and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Custodian, hereby
certifies that, except as noted on the attachment hereto, if any (the “Loan
Exception Report”), it has received each of the Required Loan Documents required
to be delivered to it pursuant to Section 2.08 of the Agreement with respect to
each Loan listed in the List of Loans and the documents contained therein appear
to bear original signatures to the extent required under the definition of
Required Loan Documents. Capitalized terms used but not defined herein have the
meanings set forth in the Agreement.

The Custodian has made no independent examination of any such documents beyond
the review specifically required in the Agreement.



--------------------------------------------------------------------------------

The Custodian makes no representations as to: (i) the validity, legality,
sufficiency, enforceability or genuineness of any such documents or any of the
Loans identified on the List of Loans, or (ii) the collectibility, insurability,
effectiveness or suitability of any such Loan.

 

U.S. BANK NATIONAL ASSOCIATION, as the Custodian By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

LOAN EXCEPTION REPORT

[            ]



--------------------------------------------------------------------------------

Exhibit L-2

to Sale and

Servicing Agreement

FORM OF FINAL CERTIFICATION

[                 ], 2013

 

Hercules Capital Funding 2012-1 LLC,

as the Trust Depositor

c/o Hercules Technology Growth Capital, Inc.

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

  

Guggenheim Securities, LLC,

as Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

New York, NY 10022, 7th Floor

Re: Hercules Capital Funding Trust 2012-1

Facsimile No.: (704) 374 6495

Hercules Technology Growth Capital, Inc.,

as Seller and Servicer

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2012-1

Telephone: (650) 289-3060

  

 

Re: Sale and Servicing Agreement dated December 19, 2012 – Hercules Capital
Funding Trust 2012-1

Ladies and Gentlemen:

In accordance with Section 2.10 of the above-captioned Sale and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Custodian, hereby
certifies that, except as noted on the attachment hereto, as to each Loan listed
on the List of Loans (other than any Loan paid in full or listed on the
attachment hereto), it has reviewed the documents identified on the related List
of Loans and required to be delivered to it pursuant to Section 2.08 of the
Agreement and has determined that (i) all such documents are in its possession,
(ii) such documents have been reviewed by it and have not been mutilated,
damaged, torn or otherwise physically altered and relate to such Loan and
(iii) based on its examination, and only as to the foregoing documents, the
account number and maturity date set forth in the List of Loans respecting such
Loan have been provided. Capitalized terms used but not defined herein have the
same meanings set forth in the Agreement.

The Custodian has made no independent examination or inquiry of such documents
beyond the review specifically required in the Agreement.

The Custodian makes no representations as to: (i) the validity, legality,
enforceability or genuineness of any such documents contained in each or any of
the Loans identified on the List of Loans, (ii) the collectibility,
insurability, effectiveness or suitability of any such Loan, or (iii) the
compliance by such documents with statutory or regulatory guidelines.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as the Custodian

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit M

to Sale and

Servicing Agreement

REQUEST FOR RELEASE OF DOCUMENTS

 

To: U.S. Bank National Association,

as the Trustee

60 Livingston Avenue, EP-MN-WS3D

St. Paul, Minnesota, 55107

Attn: Structured Finance - Hercules 2012-1

U.S. Bank National Association,

as the Custodian

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: Hercules Capital Funding Trust 2012-1

 

Re: Sale and Servicing Agreement dated December 19, 2012 – Hercules Capital
Funding Trust 2012-1

In connection with the administration of the pool of Loans held by you, we
request the release, and acknowledge receipt, of the (Trustee’s Document
File/[specify document]) for the Loan described below, for the reason indicated.

Obligor’s Name, Address & Zip Code:

Loan Number:

Reason for Requesting Documents (check one)

 

        1.    Loan paid in full    (Servicer hereby certifies that all amounts
received in connection therewith have been credited to the Principal and
Interest Account.)         2.    Loan liquidated    (Servicer hereby certifies
that all proceeds of foreclosure, insurance or other liquidation have been
finally received and credited to the Principal and Interest Account.)         3.
   Loan in foreclosure         4.    Loan sold, repurchased or substituted
pursuant to Article II or XI of the Sale and Servicing Agreement (Servicer
hereby certifies that the repurchase price to the extent required has been
credited to the Principal and Interest Account and/or remitted to the Trustee
for deposit into the Note Distribution Account pursuant to the Sale and
Servicing Agreement.)



--------------------------------------------------------------------------------

        5.    Collateral being released pursuant to Sections 2.10 or 5.02 of the
Sale and Servicing Agreement.         6.    Loan Collateral or associated loan
document being substituted, released, revised or subordinated.         7.   
Other [Specify.]

If box 1, 2 or 4 above is checked, and if all or part of the Trustee’s document
file was previously released to us, please release to us our previous receipt on
file with you, as well as any additional documents in your possession relating
to the above specified Loan.

If box 3, 5 or 6 above is checked, upon our return of all of the above documents
(or the appropriate substitutes therefor, if applicable) to you, please
acknowledge your receipt by signing in the space indicated below, and returning
this form.

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC., as the Servicer By:  

 

Name:  

 

Title:  

 

Date:  

 

 

Documents returned to Trustee: U.S. BANK NATIONAL ASSOCIATION, as the Trustee
By:  

 

Name:  

 

Title:  

 

Date:  

 